Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 1 of 155 PageID# 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



LOUISIANA HEALTH SERVICE &
INDEMNITY COMPANY D/B/A BLUE
CROSS AND BLUE SHIELD OF
LOUISIANA, and HMO LOUISIANA, INC.,
on behalf of themselves and all others
similarly situated,
                                         CIVIL ACTION NO. _______________
            Plaintiffs,

                    v.

JANSSEN BIOTECH, INC., JANSSEN
ONCOLOGY, INC., JANSSEN RESEARCH
& DEVELOPMENT, LLC, and BTG
INTERNATIONAL LIMITED,

            Defendants.



        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 2 of 155 PageID# 2



                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    JURISDICTION AND VENUE ..........................................................................................4

III.   THE PARTIES.....................................................................................................................5

IV.    OBTAINING AND ENFORCING PATENTS ...................................................................7

       A.        Although subject to a procedural presumption of validity, patents are not
                 sacrosanct. ................................................................................................................7

                 1.         Patent applicants must provide full and complete information to
                            the PTO when seeking approval of a patent application..............................7

                 2.         The “presumption of validity” for patents is a procedural device to
                            assign burdens of proof; it is not a conclusive determination. .....................9

       B.        “Obvious” inventions are not patentable. ..............................................................10

       C.        “Commercial success” as an argument supporting non-obviousness works
                 only if no “blocking patents” exist, preventing others from commercially
                 testing or selling the product. .................................................................................10

       D.        Patents can be challenged by multiple means. .......................................................13

                 1.         Patents can be challenged in court proceedings. ........................................13

                 2.         Patents can be challenged through the inter partes review system. ..........14

V.     REGULATORY BACKGROUND ...................................................................................15

       A.        Potential brand drug manufacturers must demonstrate the safety and
                 effectiveness of their new drug and must list in the Orange Book patents
                 they claim cover it. .................................................................................................15

       B.        Potential manufacturers of a generic equivalent of a brand drug must
                 contend with the listed patents and are incentivized to challenge or design
                 around weak patents. ..............................................................................................16

                 1.         ANDA applicants may challenge the validity of listed patents and
                            the patent holders may sue for patent infringement in response. ...............18

                 2.         Brand drug manufacturers can use the filing of P.IV certifications
                            to delay potential generic competitors through litigation. .........................20

                 3.         First ANDA filers are entitled to a valuable 180-day exclusivity. ............21



                                                                   ii
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 3 of 155 PageID# 3



VI.    ECONOMIC BACKGROUND .........................................................................................23

VII.   FACTS ...............................................................................................................................25

       A.         1994-2011: Abiraterone acetate is invented, patented, developed,
                  approved, and launched as Zytiga. .........................................................................25

       B.         2007-2010: The PTO rejects as obvious Janssen’s first two attempts to
                  secure a second patent. ...........................................................................................27

       C.         2010-2011: Janssen seeks and obtains FDA approval to sell abiraterone
                  acetate. ...................................................................................................................30

       D.         2011-2013: The PTO issues three more rejections of Janssen’s attempt to
                  patent the obvious but extends the life of the ’213 patent by three years. .............31

                  1.         February 2012: The PTO rejects Janssen’s second patent attempt
                             for a third time. ..........................................................................................31

                  2.         September 2012: The PTO issues its fourth rejection of Janssen’s
                             patent application, over obviousness, unexpected results, and
                             commercial success arguments. .................................................................33

                  3.         March 2013: The PTO issues its fifth rejection. ........................................35

                  4.         September 2013: The PTO grants a patent term extension on the
                             ’213 blocking patent, following representations from BTG that the
                             ’213 patent claims the only active ingredient in Zytiga. ............................36

       E.         September 2014: Janssen’s sixth time is the charm, patenting the obvious
                  based on a commercial success argument. .............................................................36

       F.         2015: Generic competitors line up to compete with Zytiga, Janssen and
                  BTG pursue litigations they cannot win to prevent competition, and
                  generic manufacturers challenge the ’438 patent at the PTAB..............................40

                  1.         April – July 2015: Generic competitors line up to compete with
                             Zytiga and Janssen and BTG sue them. .....................................................40

                  2.         December 2015: Generic companies ask the PTAB to assess the
                             validity of the ’438 patent. .........................................................................42

       G.         2016: The PTAB accepts Amerigen’s petition (making its first
                  determination that the claims of the ’438 patent were likely too obvious to
                  be patented), more generics file petitions for inter partes review, and the
                  ’213 patent expires. ................................................................................................44




                                                                   iii
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 4 of 155 PageID# 4



                  1.        Early summer 2016: Ten more generics file petitions for inter
                            partes review to invalidate the ’438 patent as the PTAB initiates a
                            formal review. ............................................................................................44

                  2.        August 2016: Actavis changes its P.IV certification on the ’213
                            blocking patent to a P.III certification, and any semblance of
                            legitimacy to Janssen’s litigation disappears. ............................................45

                  3.        Late 2016: Judge McNulty issues his Markman decision, adopting
                            Janssen’s narrow definition of “treatment” and “treating” and the
                            ’213 patent expires. ....................................................................................46

        H.        2017: The PTAB grants additional petitions for inter partes review,
                  Janssen and BTG continue their baseless litigations, and generic
                  companies clear regulatory hurdles. ......................................................................46

        I.        Early 2018: The PTAB issues three decisions, each finding the ’438 patent
                  invalid as obvious. .................................................................................................48

                  1.        January 17, 2018: The PTAB issues its first decision finding the
                            claims of the ’438 patent unpatentable. .....................................................48

                  2.        January 17, 2018: The PTAB issues its second decision finding the
                            claims of the ’438 patent unpatentable. .....................................................53

        J.        Mid 2018: Following a nine-day trial, Judge McNulty finds clear and
                  convincing evidence that the ’438 patent is invalid. ..............................................54

        K.        Late 2018 and early 2019: After losing at the district court, Janssen and
                  BTG continue trying to delay generic competition, the courts rebuff them
                  at every turn, and generic competition for Zytiga finally begins. ..........................57

        L.        Absent the sham litigations, one or more Zytiga generics could have been
                  available in December 2016, and would have been available no later than
                  November 2017. .....................................................................................................58

        M.        Janssen possesses monopoly power over abiraterone acetate................................59

VIII.   CLASS ACTION ALLEGATIONS ..................................................................................61

IX.     CLAIMS FOR RELIEF .....................................................................................................64

X.      COMPLIANCE WITH NOTICE REQUIREMENTS.....................................................142

XI.     DEMAND FOR JUDGMENT .........................................................................................149

XII.    JURY DEMAND .............................................................................................................150




                                                                 iv
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 5 of 155 PageID# 5



       Louisiana Health Service & Indemnity Company, d/b/a Blue Cross and Blue Shield of

Louisiana (“BCBSLA”) and HMO Louisiana, Inc. (“HMOLA”) (collectively “Plaintiffs” or

“BCBSLA”) bring this action on behalf of themselves, and all others similarly situated (“the

purchasers”), against defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research

& Development LLC (collectively, “Janssen”) and BTG International Limited (“BTG”). These

allegations are based on publicly available materials and knowledge, information, and belief.

                                    I.      INTRODUCTION

       1.      Patents protect innovation and encourage new discoveries. Sometimes, a party can

obtain multiple patents relating to the same product. But each patent must protect a novel

invention or discovery. If an invention claimed in a patent application is obvious in light of

existing technology, it is generally not patentable.

       2.      However, an invention that is obvious may still be patentable if the patent

applicant can prove that “secondary considerations” overcome the obviousness. One such way to

do so is to prove “commercial success” of the newly-claimed invention; if the newly-claimed

invention was commercially successful, and the newly-claimed invention was the reason for that

success, then the newly-claimed invention may be worthy of patent protection.

       3.      Janssen got a patent on the compound abiraterone acetate in 1997. That patent –

U.S. Patent No. 5,604,213 (the ’213 patent) – lasted nearly twenty years and expired in

December 2016. During the life of the ’213 patent was in place, only Janssen could sell an

abiraterone acetate product; no other company could. On April 28, 2011, Janssen got approval

from the FDA for Zytiga, abiraterone acetate tablets, for the treatment of prostate cancer in

combination with prednisone. For the next five and a half years, because of the ’213 patent,

Janssen had a legitimate monopoly on sales of Zytiga. The company made billions of dollars:




                                                  1
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 6 of 155 PageID# 6



U.S. sales of Zytiga went from $191 million in 2011 to $463 million in 2012, its first full year on

the market. In 2015, U.S. Zytiga sales exceeded $1 billion.

        4.      But the ’213 patent would not last forever, and Janssen (and its partner BTG)

wanted to extend that monopoly. So beginning in 2007 and continuing through 2014, Janssen

sought a second patent: on a method of using abiraterone acetate in combination with prednisone

to treat prostate cancer.

        5.      Here’s the rub:

    •   It was well known at the time that abiraterone can be used to treat prostate cancer.

    •   It was well known at the time that prednisone can be used for the same.

    •   It was well known at the time that the way in which abiraterone works makes it necessary
        to administer it with a glucocorticoid, a kind of steroid.

    •   It was well known at the time that prednisone was a commonly used glucocorticoid; in
        fact, prednisone had been successfully used in combination with another drug in the same
        class as abiraterone to treat prostate cancer.

        6.      Not surprisingly, the United States Patent & Trademark Office (the PTO)

repeatedly rejected this second patent application, correctly finding that it was obvious to

combine abiraterone acetate and prednisone together to treat prostate cancer, and the claimed

invention was therefore not patentable. On five separate occasions, the PTO rejected Janssen’s

application. (Years later the Patent Trial and Appeal Board (PTAB) and district court, under

broad and narrow claim constructions respectively, would both reach the same conclusion.)

        7.      Realizing the futility of trying to persuade the PTO that its claimed invention was

not obvious, Janssen pivoted, moving away from trying to prove non-obviousness and instead

pursuing a “commercial success” argument. For lucky try number six, Janssen told the PTO that

combining abiraterone acetate and prednisone could not possibly have been obvious because of

the tremendous commercial success that Zytiga enjoyed. Were the combination obvious, the



                                                 2
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 7 of 155 PageID# 7



argument goes, practitioners would already have been using abiraterone acetate and prednisone

in combination to treat prostate cancer and Zytiga would not have been as successful as it has

been.

        8.     In making this argument, though, Janssen never called the PTO’s attention to the

at-the-time-unexpired ’213 patent. It never pointed out that the ’213 patent, covering the only

active drug compound in Zytiga, prevented anyone other than Janssen from making or selling

any drug product containing that compound. (This is what is commonly referred to as a

“blocking patent.”). Zytiga enjoyed commercial success not because it demonstrated the

supposed non-obviousness of the combination of abiraterone and acetate but because no one else

could make or sell an abiraterone acetate product. As both the PTAB and the district court would

later conclude, the existence of the blocking patent defeated any “commercial success”

argument.

        9.     But with no other party present to call the blocking patent to the PTO’s attention

in 2013, Janssen’s ruse worked. The PTO examiner found that “the unexpected commercial

success” of Zytiga was sufficient to overcome the finding of obviousness. And on that basis –

and that basis alone – United States Patent No. 8,822,438 (the ’438 patent) issued.

        10.    To protect Janssen’s monopoly, Janssen and BTG then asserted the ’438 patent in

infringement litigation that they both knew they could never ultimately win in the courts. Their

goal was not to win a litigation victory, though; it was simply to delay generic competition. In

that sense, Janssen and BTG did win. Their wrongful conduct delayed generic competition by

more than one year – and during that time, Zytiga was among the most profitable drugs sold by

Janssen’s parent company, Johnson & Johnson. United States sales of Zytiga for the twelve




                                                 3
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 8 of 155 PageID# 8



months ending December 31, 2017 were $1.228 billion. In 2018, United States sales of Zytiga

climbed to $1.771 billon.

       11.     Absent the defendants’ unlawful conduct, generic competition for Zytiga would

have entered as early as December 2016 and no later than October 2017. Instead, the defendants’

unlawful conduct prevented generic manufacturers from entering the market with competing

abiraterone acetate products for more than year, delayed the entry of additional generic

competitors, and has cost purchasers hundreds of millions of dollars in overcharge damages.

Plaintiff and the proposed class seek to recover damages, including treble damages, under the

state antitrust and consumer protection laws enumerated below or in the alternative, damages

under § 2 of the Sherman Act1 and §§ 4 and 16 of the Clayton Act2.

                               II.   JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because this is a class action involving common questions of law or fact in which the aggregate

amount in controversy exceeds $5,000,000, exclusive of interest and costs, there are more than

one hundred members of the class, and at least one member of the putative Class is a citizen of a

state different from that of one of the defendants.

       13.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332(d), and

1337(a).

       14.     The Court also has jurisdiction over this action pursuant to § 2 of the Sherman

Act and §§ 4 and 16 of the Clayton Act.




   1 15 U.S.C. § 2.
   2 15 U.S.C. §§ 15(a), 26.



                                                  4
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 9 of 155 PageID# 9



         15.     The defendants transact business within this District and/or have agents in and/or

can be found in this District.

         16.     Venue is appropriate within this District under 28 U.S.C. § 1391. A substantial

part of the events or omissions giving rise to the claims asserted herein occurred before, and

involved, the PTAB which is located in Alexandria, Virginia.

         17.     Venue is also appropriate within this District under § 12 of the Clayton Act3.

         18.     The Court has personal jurisdiction over each of the defendants. The defendants

have transacted business, maintained substantial contacts, and/or committed overt acts in

furtherance of the illegal scheme throughout the United States, including in this District. The

scheme has been directed at, and has had the intended effect of causing injury to individuals and

companies residing in or doing business throughout the United States, including in this District.

                                      III.    THE PARTIES

         19.     Plaintiff Louisiana Health Service &Indemnity Company, d/b/a Blue Cross and

Blue Shield of Louisiana is not for profit health insurance company organized and existing under

the laws of the state of Louisiana. BCBSLA provides and manages health benefits to more than 1

million participants, members, and beneficiaries primarily in the state of Louisiana, as well as

throughout the U.S. BCBSLA also provides third-party administrative services for members of

self-funded employee health plans. BCBSLA has paid all or part of the cost of its participants’

purchases of Zytiga, and its AB-rated generic equivalents during the relevant time period.

         20.     Plaintiff HMO Louisiana, Inc. is a domestic health maintenance organization

licensed to conduct business in the state of Louisiana. HMOLA is a wholly owned subsidiary of

BCBSLA. HMOLA provides and manages health benefits to participants, members, and


   3
       15 U.S.C. § 22.



                                                  5
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 10 of 155 PageID# 10



 beneficiaries primarily in the state of Louisiana, as well as throughout the U.S. HMOLA has paid

 all or part of the cost of its participants’ purchases of Zytiga, and its AB-rated generic

 equivalents during the relevant time period.

        21.     Defendant Janssen Biotech is a corporation organized and existing under the laws

 of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

 PA 19044.

        22.     Defendant Janssen Oncology Inc. is a corporation organized and existing under

 the laws of Delaware, with its principal place of business at 10990 Wilshire Blvd., Los Angeles,

 CA 90024.

        23.     Defendant Janssen R&D is a limited liability company organized and existing

 under the laws of New Jersey, with its principal place of business at 920 Route 202 South,

 Raritan, NJ 08869.

        24.     The three entities identified in the preceding three paragraphs are referred to

 individually and collectively herein as “Janssen.”

        25.     Defendant BTG is a company organized and existing under the laws of the United

 Kingdom, with its principal place of business at 5 Fleet Place, London, EC4M 7RD United

 Kingdom.

        26.     The defendants’ wrongful actions described in this complaint are part of and were

 taken in furtherance of the illegal monopolization scheme and restraint of trade alleged herein.

 These actions were authorized, ordered, and/or undertaken by the defendants’ various officers,

 agents, employees, or other representatives while actively engaged in the management of the

 defendants’ affairs within the course and scope of their duties and employment and with their

 actual, apparent, or ostensible authority.




                                                   6
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 11 of 155 PageID# 11



                      IV.     OBTAINING AND ENFORCING PATENTS

 A.     Although subject to a procedural presumption of validity, patents are not
        sacrosanct.

        27.     Section 101 of the Patent Act provides that “[w]hoever invents or discovers any

 new and useful process, machine, manufacture, or composition of matter, or any new and useful

 improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of

 this title.” To be patentable, subject matter must be, inter alia, novel, non-obvious, and

 particularly described.

        28.     The protections afforded by patents must strike a delicate balance between

 creating incentives that lead to creation, invention, and discovery and impeding the flow of

 information that might spur invention.

        1.      Patent applicants must provide full and complete information to the PTO
                when seeking approval of a patent application.

        29.     The process by which a patent applicant seeks a patent consists of a series of

 communications between the applicant and the PTO examiner to whom the application is

 assigned. Other potentially interested parties, such as scientists who have published closely

 related work, drug companies who may be pursuing similar drugs, or potential competitors who

 may be planning to practice a similar invention, are generally not allowed to participate in this

 dialogue.

        30.     It is the responsibility of the applicant (and/or the attorney or agent who is

 prosecuting the application) to accurately explain the invention to the examiner, point out any

 misunderstandings of or errors made by the examiner, place before the examiner all relevant

 material and information known to the applicant, and fully and accurately explain the relevance

 of that material and information to the examiner. That is why applicable regulations impose upon




                                                  7
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 12 of 155 PageID# 12



 applicants (and their representatives) a duty of candor and good faith in their dealings with the

 PTO.

        31.     The PTO processes thousands of patent applications each year. The PTO is

 overworked, under-funded, and faces massive backlogs. Examiners, on average, spend less than

 20 hours reviewing and assessing each application. Most examiners are not lawyers, despite

 having to assess and respond to legal arguments put before them by the patent applicant’s

 counsel. In reality, the examiner almost always knows less about the invention and technical

 field than the patent applicant.

        32.     These conditions are ripe for abuse, particularly where, as in the pharmaceutical

 industry, patents are a gateway to potentially billions of dollars in sales.

        33.     Precisely because patents are generally obtained in an ex parte setting, with an

 informational imbalance and no participation by anyone but the applicant and examiner,

 compliance with the duty of candor and good faith is essential in preventing improper conduct

 before the PTO, and in avoiding the issuance of patents that will not withstand full scrutiny.

        34.     The duty of candor and good faith is designed to provide the PTO with the

 information necessary for effective and efficient decision-making. Examiners and other PTO

 personnel place great reliance on applicants and inventors to fulfill their duty of candor and good

 faith. Examiners are trained to believe that applicants and their attorneys are complying with that

 duty. Generally speaking, the PTO accepts representations from inventors and their attorneys at

 face value and expects that the duty of candor and good faith is being followed: that there are no

 half-truths, misleading statements, misrepresentations, or material omissions from inventors and

 attorneys.




                                                    8
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 13 of 155 PageID# 13



        35.       The Manual of Patent Examining Procedure reminds attorneys that submission of

 misleading or inaccurate statements may render the resulting patents unenforceable: “The

 submission by an applicant of misleading or inaccurate statements of facts during the prosecution

 of applications for patents has resulted in the patents issuing on such applications being held

 unenforceable.”

        2.        The “presumption of validity” for patents is a procedural device to assign
                  burdens of proof; it is not a conclusive determination.

        36.       Once issued, patents are generally presumed to be valid. This presumption

 emanates from a deference given to the expertise of the PTO.

        37.       Although subject to a procedural presumption of validity, patents are not

 bulletproof. The presumption of validity associated with an issued patent is not a conclusive

 determination that the patent is, in fact, valid; it is simply a procedural device that allows

 reviewing bodies to assign the appropriate burdens in proceedings challenging the validity of an

 issued patent.

        38.       Patents are routinely invalidated or held unenforceable, either upon re-

 examination by the PTO, through a review by the PTAB, by court decision, or by jury verdict. A

 patent can be invalidated for a variety of reasons, including lack of novelty, obviousness,

 indefiniteness, enablement, or fraud or inequitable conduct.

        39.       When assessing this procedural presumption of validity, understanding the

 information actually presented to the PTO at the time it was making its decision is important.

 While not directly altering the ultimate burden of proof on a party challenging this presumption,

 evidence not considered by the PTO may carry more weight than evidence that was considered,

 and go further towards meeting the challenger’s burden. If the PTO did not have all material




                                                   9
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 14 of 155 PageID# 14



 facts before it when making its initial patentability decision, its considered judgment may lose

 significant force, and the burden to overcome the presumption may be easier to sustain.

 B.      “Obvious” inventions are not patentable.

         40.     One reason why a claimed invention may be denied a patent, or why an issued

 patent may later be invalidated, is a determination that the invention was, in fact, “obvious.”

         41.     A patent claim is invalid as obvious if the purported differences between the

 subject matter sought to be patented and the prior art are such that the subject matter would have

 been obvious to a person of ordinary skill in the art (a POSA). In other words, if the prior art and

 the general knowledge of a POSA would be sufficient to teach all the parts of the claim, the

 patent claim is obvious and generally cannot be allowed.

         42.     The question of obviousness is resolved on the basis of underlying factual

 determinations including (1) the scope and content of the prior art, (2) any differences between

 the claimed subject matter and the prior art, (3) the level of ordinary skill in that art, and (4) so-

 called secondary evidence of non-obviousness.

         43.     A patent applicant can attempt to overcome an obviousness rejection by pointing

 to “secondary considerations,” also referred to as objective indicia of obviousness, such as the

 commercial success of the claimed invention, a long-felt but unsolved need for the claimed

 invention, and the failure of others in attempting to make the claimed invention.

 C.      “Commercial success” as an argument supporting non-obviousness works only if no
         “blocking patents” exist, preventing others from commercially testing or selling the
         product.

         44.     The law presumes that if an idea were obvious, normal market forces would

 already have caused a product embodying that idea or claimed invention to be made available (or

 use of the method of that idea/claimed invention to already be occurring). So if a patent applicant

 can prove (1) the commercial success of its product embodying the idea or claimed invention and


                                                   10
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 15 of 155 PageID# 15



 (2) a causal relation, or “nexus,” between a product embodying that invention and that success, it

 may be that the idea or claimed invention was not as obvious as thought; in such instances, the

 commercial success of the product may be probative on the obviousness inquiry.

        45.     When others are legally barred from commercially testing the ideas of the newly-

 claimed invention, though, the commercial or financial success of the product is irrelevant to the

 obviousness analysis. If the commercial success of the product is due to the fact that no one else

 can practice the idea or claimed invention, then commercial success arguably says nothing about

 obviousness.

        46.     Existing patents can serve to legally bar others from commercially testing an idea

 or claimed invention. Indeed, that is the point of patents.

        47.     If an already-existing patent relates to the general subject matter of a newly-

 claimed invention and could support a claim of infringement to the newly-claimed invention, it

 must be considered when assessing commercial success.

        48.     Such patents – ones that might be infringed by practice of a later invention – are

 commonly referred to as “blocking patents.” The existence of a blocking patent may deter others

 from investing the resources needed to make, develop, or market such a later “blocked”

 invention because of the risk of infringement liability and associated monetary and injunctive

 remedies. The clearer the “block,” the greater the deterrence.

        49.     Of course, not all prior patents act as blocking patents. For example, a patent

 covering only a particular formulation of a drug would not prevent another company from selling

 that drug using a different formulation. Likewise, a patent covering only a particular type of

 delivery mechanism would not prevent another company from selling the product using a




                                                  11
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 16 of 155 PageID# 16



 different delivery mechanism. And a patent covering only a particular method of using a drug

 would not prevent another company from selling that drug for a different use.

        50.     But where the prior patent covers the underlying product itself, such as a drug

 compound, it blocks all other potential uses. Without the ability to sell the drug compound itself,

 there is no motivation to try and develop a new formulation of the drug or a new delivery

 mechanism or method of use for that drug. The drug compound patent would prevent the

 marketing of any such product; it “blocks” all others from even trying to bring a product to the

 market.

        51.     The deterrent effect of a blocking patent has no impact on the owner or licensee

 of the initial patent. So, if the owner or licensee of a drug compound patent wants to seek

 another, related patent, it can do so without fear of being sued for infringement on the initial

 patent. Where a later invention is patented by the owner or licensee of an earlier blocking patent,

 understanding the deterrent effect is relevant to assessing why others may not have pursued the

 “blocked” invention, and hence, to evaluating any claimed secondary considerations.

        52.     Courts have made clear that, if all other variables are constant, a blocking patent

 diminishes possible rewards from a non-owner’s or non-licensees’ investment activity aimed at

 an invention whose commercial exploitation would be infringing, thus reducing incentives for

 innovations in the blocked space by non-owners and non-licensees of the blocking patent.

        53.     A blocking patent, therefore, can be evidence that discounts the significance of

 the claim that nobody but the blocking patent’s owners or licensees arrived at, developed, and

 marketed the invention covered by the later patent.

        54.     Where such a blocking patent exists, commercial success is of “minimal probative

 value” and is not, by itself, sufficient to justify a finding of non-obviousness. The evaluation of




                                                  12
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 17 of 155 PageID# 17



 commercial success as a means of overcoming obviousness is a fact-specific inquiry, which

 should include assessment of the effect of any blocking patents on possible competition.

 D.     Patents can be challenged by multiple means.

        55.     To address the fact that “bad” patents can sometimes slip through and gain

 approval, patents have long been challengeable in court. More recently, Congress supplemented

 the litigation route with various administrative remedies, including an inter partes review

 system.

        1.      Patents can be challenged in court proceedings.

        56.     In the case of pharmaceutical patents, a generic can prevail in patent infringement

 litigation by showing that its product does not infringe the patent (and/or that the patent holder

 cannot meet its burden to prove infringement). It may also, or in the alternative, show that the

 patent itself is invalid or unenforceable. For example, a patent is invalid or unenforceable when

 the disclosed invention is obvious in light of prior art. A patent is also invalid or unenforceable

 when an inventor, an inventor’s attorney, or another person involved with the application, with

 intent to mislead or deceive the PTO, fails to disclose to the PTO material information known to

 that person to be material, or submits materially false information to the PTO during prosecution.

        57.     In those circumstances, the PTO’s decision to issue a patent does not substitute

 for a fact-specific assessment of (i) whether the applicant made intentional misrepresentations or

 omissions on which the PTO relied in issuing the patent, and (ii) whether a reasonable

 manufacturer in the patent holder’s position would have a realistic likelihood of succeeding on

 the merits of a patent infringement suit.

        58.     As a statistical matter, if the parties litigate to a decision on the merits, it is more

 likely that a challenged patent will be found invalid or not infringed than upheld. The Federal

 Trade Commission (“FTC”) reports that generics prevailed in 73% of Hatch-Waxman patent


                                                   13
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 18 of 155 PageID# 18



 litigation cases resolved on the merits between 1992 and 2002. An empirical study of all

 substantive decisions rendered in every patent case filed in 2008 and 2009 similarly reports that

 when a generic challenger stays the course until a decision on the merits, the generic wins 74%

 of the time.

          2.      Patents can be challenged through the inter partes review system.

          59.     In 2011, Congress passed the Leahy-Smith America Invents Act (“AIA”) to

 address a widely held concern that invalid patents were being issued and enforced, to the

 detriment of both innovation and the economy.

          60.     A centerpiece of the AIA is the system of inter partes review. Through this

 system at the PTO, members of the public can challenge issued patents. The grounds for an inter

 partes review is limited to patentability issues under § 102 (novelty) or § 103 (obviousness);

 even then, the challenge can only be based on prior art consisting of patents or prior publications.

          61.     The advent of inter partes review created a less expensive and more efficient

 venue for patent validity challenges than challenges in district court. Inter partes review

 proceedings are overseen by technically educated judges, skilled in the sciences of a particular

 proceeding.

          62.     An inter partes review commences when a party – often an alleged patent

 infringer – petitions the PTAB to reconsider the PTO’s issuance of an existing patent and

 invalidate it on the ground that it was obvious or anticipated by prior art.

          63.     The PTAB will grant a request for an inter partes review only if the challenger of

 the patent shows “a reasonable likelihood that the petitioner would prevail with respect to at least

 1 of the claims challenged in the petition.”4 The PTAB must decide the review within one year of


    4
        35 U.S.C. § 314(a).



                                                  14
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 19 of 155 PageID# 19



 the institution date.

          64.    Once commenced, the review proceeds before the PTAB in much the same way

 as standard litigation. The parties conduct discovery, file briefs, and engage in oral argument.

          65.    The PTAB proceedings have become an effective method of challenging

 improperly granted patents: only 4% of all Board petitions end with a final written decision in

 which all claims are upheld as patentable; 69% of all PTAB petitions that have reached final

 written decisions have led to findings that all of the patents’ claims were unpatentable.

                             V.      REGULATORY BACKGROUND

 A.       Potential brand drug manufacturers must demonstrate the safety and effectiveness
          of their new drug and must list in the Orange Book patents they claim cover it.

          66.    Under the Food, Drug, and Cosmetics Act (the FDCA), drug companies that wish

 to sell a new drug product must file a New Drug Application (an NDA) with the FDA. An NDA

 submission must include specific data concerning the safety and effectiveness of the drug,

 including information from at least two clinical trials.

          67.    Approval of an NDA by the FDA does not typically grant any exclusive

 marketing rights but a few such FDA-granted exclusivities do exist. One is the New Chemical

 Entity (“NCE”) exclusivity, which applies to products containing chemical entities never

 previously approved by FDA either alone or in combination. NCE exclusivity generally lasts 5

 years, although it can be extended to 7.5 years in certain circumstances. FDA-granted

 exclusivities are different from (but can run concurrently with) any marketing exclusivity

 procured by patent protection.5




      5
      And regulatory exclusivities are not necessarily bars to generic entry. For example, some can be
 overcome by carving out information in the label or for other reasons. See, e.g., 21 C.F.R.
 §§ 314.94(a)(8)(iv), 314.127(a)(7); 21 U.S.C. § 355a(o).



                                                    15
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 20 of 155 PageID# 20



            68.      An NDA applicant must also submit to the FDA information about each patent

 that purportedly covers the drug product, including methods-of-using the drug product, described

 in the NDA and for which “a claim of patent infringement could reasonably be asserted if a

 person not licensed by the owner engaged in the manufacture, use, or sale of the drug.”6 The

 FDA then publishes this information in a digest titled Approved Drug Products with Therapeutic

 Equivalence Ratings, known as the Orange Book.

            69.      The FDA performs only a ministerial act in listing patents in the Orange Book.

 The FDA does not have the resources or authority to verify the manufacturer’s representations

 for accuracy or trustworthiness. Thus, the FDA relies completely on the manufacturer’s

 truthfulness about the Orange Book information it supplies, including whether the listed patent is

 valid and may reasonably be asserted against a generic applicant.

            70.      Once a brand manufacturer lists a patent in the Orange Book, that listing puts

 potential generic competitors on notice that the brand considers the patent to cover its drug. The

 listing triggers important regulatory consequences.

 B.         Potential manufacturers of a generic equivalent of a brand drug must contend with
            the listed patents and are incentivized to challenge or design around weak patents.

            71.      The Hatch-Waxman Amendments, enacted in 1984, simplified regulatory hurdles

 for prospective generic manufacturers by eliminating the need for them to file lengthy and costly

 NDAs.7 A manufacturer seeking approval to sell a generic version of a brand drug may instead

 file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the scientific

 findings of safety and effectiveness included in the brand manufacturer’s original NDA and must



      6
          21 U.S.C. § 355(b)(1), (c)(2).
      7
      See Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98 Stat.
 1585 (1984) (codified as amended at 21 U.S.C. § 355).



                                                     16
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 21 of 155 PageID# 21



 show that the generic contains the same active ingredient(s), dosage form, route of

 administration, and strength as the brand drug and that it is bioequivalent, i.e., absorbed at the

 same rate and to the same extent as the brand. The FDA assigns generics that meet these criteria

 relative to their brand counterparts an “AB” rating.

          72.     The FDCA and Hatch-Waxman Amendments operate on the principle that

 bioequivalent drug products containing identical amounts of the same active ingredients, having

 the same route of administration and dosage form, and meeting applicable standards of strength,

 quality, purity, and identity are therapeutically equivalent and may be substituted for one

 another. Bioequivalence demonstrates that the active ingredient of the proposed generic would

 be present in the blood of a patient to the same extent and for the same amount of time as the

 brand counterpart.8

          73.     Through the Hatch-Waxman Amendments, Congress sought to expedite the entry

 of less expensive generic competitors to brand drugs, thereby reducing healthcare expenses

 nationwide. Congress also sought to protect pharmaceutical manufacturers’ incentives to create

 new and innovative products.

          74.     The Hatch-Waxman Amendments achieved both goals, advancing substantially

 the rate of generic product launches and ushering in an era of historically high profit margins for

 brand pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only

 35% of the top-selling drugs with expired patents had generic alternatives; by 1998, nearly all

 did. In 1984, prescription drug revenues for brands and generics totaled $21.6 billion; by 2013,

 total prescription drug revenues had climbed to more than $329.2 billion, with generics




    8
        21 U.S.C. § 355(j)(8)(B).



                                                  17
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 22 of 155 PageID# 22



 accounting for 86% of prescriptions. Generics are dispensed about 95% of the time when a

 generic form is available.

         1.      ANDA applicants may challenge the validity of listed patents and the patent
                 holders may sue for patent infringement in response.

         75.     An ANDA must include one of the following four certifications with respect to

 each patent listed by the NDA holder as covering the branded drug it seeks to produce:

                  i.     Paragraph I: no such patent has been listed in the Orange Book;

                 ii.     Paragraph II: any such listed patent has expired;

                iii.     Paragraph III: the date on which such patent will expire and the intent not
                         to market or sell the product until that date; or

                iv.      Paragraph IV: such patent is invalid or will not be infringed by the
                         manufacture, use, or sale of the new drug for which the application is
                         submitted.9

         76.     An ANDA applicant may agree to wait for FDA approval until after a listed

 patent expires, in which case it submits a Paragraph III or “P.III” certification. As the ANDA

 filer is not seeking to market a generic product prior to patent expiry, no litigation claiming

 infringement results.

         77.     An ANDA applicant may also decide to challenge the listed patent or patents in

 the hopes of getting to market before patent expiry. In this case, the ANDA filer submits a

 Paragraph IV or “P.IV” certification.

         78.     Upon receipt of a P.IV certification, the patent holder may assess whether it is

 entitled to commence litigation. The ANDA filer’s stated intent to market its product prior to

 patent expiry is considered a technical act of constructive infringement. So, the patent holder



     9
      Id. § 355(j)(2)(A)(vii)(I)-(IV); see also 21 C.F.R. § 314.94(a)(12)(i)(A). The FDCA provides only
 one circumstance in which an applicant with a pending ANDA need not certify to a listed patent, but that
 exception, relating to method-of-use patents, is not applicable here. 21 U.S.C. § 355(j)(2)(A)(viii).



                                                    18
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 23 of 155 PageID# 23



 would have standing to bring such a suit if it had a legitimate basis to allege

 infringement. However, nothing in the Hatch-Waxman Act compels the institution of an

 infringement suit. Instead, the conditions of Rule 11 still apply, and the patent holder is required

 to analyze the contents of the ANDA applicant’s notice and certification, as well as the

 legitimacy of its patent(s), before electing to file suit.

           79.      Often, when such litigation is filed, the generic company will focus its arguments

 on basic claims of patent invalidity or non-infringement, rather than claiming outright fraud by

 the patentee in obtaining the patent. This is a practical consideration; invalidity or non-

 infringement may be easier and less time-consuming to prove in court. And it has the same

 effect; the patent will be judicially determined not to prevent the generic from marketing its

 product.

           80.      Many times, an ANDA applicant will submit a P.III certification as to some

 Orange Book-listed patents and a P.IV certification as to others. When that happens, only the

 patents as to which a P.IV certification was submitted can be asserted in litigation against that

 ANDA filer.

           81.      The ANDA applicant submits the certifications to the FDA. Once the FDA alerts

 the ANDA applicant that it has received the ANDA and is beginning substantive review of it, the

 ANDA applicant must notify the patent holder of any P.IV certification. This notice must include

 a description of the legal and factual basis for the ANDA applicant’s assertion that the patent is

 invalid or not infringed.10 The statute prohibits an applicant from providing such notice prior to

 FDA’s formal receipt of the application for substantive review.11



     10
          21 U.S.C. § 355(j)(2)(B)(iv)(II).
     11
          21 U.S.C. § 355(j)(2)(B)(ii).



                                                    19
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 24 of 155 PageID# 24



          2.      Brand drug manufacturers can use the filing of P.IV certifications to delay
                  potential generic competitors through litigation.

          82.     If a generic manufacturer files an ANDA containing a P.IV certification, a brand

 manufacturer can delay FDA approval of the ANDA simply by suing the ANDA applicant for

 patent infringement.

          83.     If the brand manufacturer initiates a patent infringement action against the generic

 filer within forty-five days of receiving notification of the paragraph IV certification, the FDA

 generally will not grant final approval on that ANDA until the earlier of (i) the passage of 30

 months, or (ii) the issuance of a decision by a court that the patent is invalid or not infringed by

 the generic manufacturer’s ANDA.12 This period is commonly referred to as the “30-month

 stay.”

          84.     Any 30-month stay afforded by the Hatch-Waxman Amendments is specific to

 the ANDA(s) which contained the requisite PIV certifications.

          85.     Where the ANDA relates to a drug with an NCE exclusivity, the 30-month stay

 may last even longer. For NCEs, the FDA may not accept an ANDA for a drug containing the

 same active moiety for a period of five years from the date of the NDA’s approval, with one




     12
       21 U.S.C. § 355(j)(5)(B)(iii). The brand/patent holder can choose to sue the generic after 45 days,
 including waiting until the generic has launched its product, but doing so would not trigger the automatic
 30-month stay of FDA approval and the brand must instead satisfy the showing required to obtain a
 preliminary injunction to prevent the generic launch.
     By enabling a brand manufacturer to bring suit in response to a paragraph IV certification, the Hatch-
 Waxman Amendments create a procedural mechanism through which the brand and generic manufacturer
 can resolve their patent dispute before the generic’s intended launch date. Thus, such a system prevents
 the delay to generic entry that such a suit would otherwise cause.
     If a patent is listed in the Orange Book after an ANDA is submitted but before it is approved, the
 applicant for the pending ANDA generally must amend its application and provide an appropriate
 certification for the newly listed patent and the attendant notice. Nonetheless, a patent listed after the date
 an ANDA was accepted for filing (i.e., the date the FDA determines it was substantially complete) will
 not trigger a 30-month stay for that application. 21 U.S.C. § 355(j)(5)(B)(iii).



                                                       20
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 25 of 155 PageID# 25



 exception: if the ANDA contains a P.IV certification of patent invalidity or non-infringement, an

 ANDA may be submitted four years after the NDA approval, one year earlier.13 In that situation,

 when legitimate patent infringement litigation is timely filed, any appropriate 30-month stay is

 “extended by such amount of time (if any) which is required for seven and one-half years to have

 elapsed from the date of approval” of the NDA.14 In effect, this can increase the 30-month stay

 by up to another year.

          86.      Until the court issues a decision finding the patent invalid or not infringed or until

 30 months (or longer if an NCE) has passed, the FDA may grant “tentative approval” to the

 ANDA filer, recognizing that the ANDA is approvable, but cannot grant final approval, which

 would allow the generic manufacturer to market its product.

          87.      If the challenging generic company obtains a favorable district court decision, and

 has tentative approval, it meets FDA requirements for manufacture and sale and from a

 regulatory perspective is clear to launch, even if the patent at issue has not yet expired. In that

 case, the generic manufacturer may choose to launch before the patent expires (though may be

 subject to damages if it is found to infringe a valid patent).

          3.       First ANDA filers are entitled to a valuable 180-day exclusivity.

          88.      Potential ANDA competitors may be classified as first filers or subsequent filers.

          89.      To encourage manufacturers to seek approval of generic versions of brand drugs,

 the Medicare Prescription Drug, Improvement, and Modernization Act of 200315 provides an

 incentive to challenge weak patents. The incentive is given to the first applicant – the first filer –

 to submit a substantially complete ANDA containing a P.IV certification and thus the first


    13
         21 U.S.C. § 355(j)(5)(F)(ii); 21 C.F.R. § 314.108(b)(2).
    14
         21 U.S.C. § 355(j)(5)(F)(ii).
    15
         Pub. L. No. 108-173, 117 Stat. 2066 (Dec. 8, 2003).



                                                      21
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 26 of 155 PageID# 26



 applicant to undertake the risk of facing patent infringement litigation. The reward is an

 opportunity to be the only ANDA generic on the market with the brand for a 180-day period: the

 FDA cannot approve subsequent ANDAs for the same product that a contain P.IV certification

 until after this six-month exclusivity has run.16

          90.      If multiple ANDAs are filed on the same day containing P.IV certifications, and

 no earlier such ANDAs were filed, those ANDA applicants share the 180-day exclusivity if

 successful in challenging the patent(s).

          91.      The 180-day window is referred to as the first-filer’s six-month or 180-day

 “exclusivity” but that is a bit of a misnomer. An NDA holder (such as Janssen) can launch a so-

 called “authorized generic” version of its own brand under its own NDA at any time: these

 “authorized generics” are often the same pills in different bottles and sold at a lower price point.

 Brand manufacturers frequently license a third party to sell its authorized generic beginning at

 the same time as ANDA generic entry as a means to recoup some of the sales they would

 otherwise lose.

          92.      During the 180-day exclusivity period, the first filer is the only ANDA-approved

 generic manufacturer on the market. In the absence of competition from other generics (ANDA

 or authorized), during the 180-day exclusivity period, a first-filer generic manufacturer generally

 makes about 80% of all of the profits that it will ever make on the product.

          93.      The Supreme Court has recognized that “this 180-day period of exclusivity can

 prove valuable, possibly ‘worth several hundred million dollars’” to the first filer.

          94.      Where patent protection is viewed as weak, ANDAs with P.IV certifications are



     16
       The first filer can, in some circumstances, forfeit this exclusivity; the requirements for obtaining
 and retaining this 180-day exclusivity period are described at 21 U.S.C. § 355(j)(5)(B)(iv), (5)(D).



                                                      22
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 27 of 155 PageID# 27



 often filed on the first possible day; in the case of drugs with an NCE exclusivity, that is exactly

 four years after the NDA was approved.

                              VI.      ECONOMIC BACKGROUND

        95.     The marketplace for the sale of prescription pharmaceutical products in the

 United States is unusual. In most industries, the person who pays for a product is also the person

 who chooses the product. When the same person has both the payment obligation and the choice

 of products, the price of the product plays a predominant role in the choice of products.

 Consequently, manufacturers have a strong incentive to lower the price of their products to

 maintain profitability.

        96.     The pharmaceutical marketplace, in contrast, is characterized by a “disconnect”

 between the payment obligation and the product selection. State laws prohibit pharmacists from

 dispensing certain drugs to patients unless they can present a prescription written by their

 physician. This prohibition introduces an anomaly into the pharmaceutical marketplace between

 the payment obligation and the product selection. The patient (and in many cases his or her

 insurer) has the obligation to pay for the pharmaceutical product, but his or her doctor chooses

 which product the patient will buy.

        97.     In 1984, Congress sought to ameliorate the “disconnect,” by authorizing the

 manufacture and sale of generic pharmaceuticals under the Hatch-Waxman Amendments. Since

 the passage of the Hatch-Waxman Amendments, every state has adopted drug product selection

 laws that either require or permit pharmacies to substitute AB-rated generic equivalents for brand

 prescriptions (unless the prescribing physician specifically directs that substitution is not

 permitted). In this way, price reenters the product selection decision at the pharmacy counter,

 lessening the pharmaceutical marketplace “disconnect.” When a therapeutically equivalent

 generic is introduced and not prevented from competing, brand manufacturers can no longer


                                                  23
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 28 of 155 PageID# 28



 exploit the “disconnect,” their monopoly power dissipates, and some of the normal competitive

 pressures are restored.

        98.     Because generic versions of branded drugs contain the same active ingredients,

 and are determined by the FDA to be just as safe and effective as their branded counterparts, the

 only material differences between generic drugs and their branded counterparts are their prices

 and manufacturers. Because generic versions of branded products are commodities that cannot

 be differentiated, the primary basis for generic competition is price.

        99.     Typically, generics are at least 25% less expensive than their branded counterparts

 when there is a single generic competitor. They are 50% to 80% (or more) less expensive when

 there are multiple generic competitors on the market for a given brand. Consequently, the launch

 of a bioequivalent generic drug usually results in significant cost savings to all drug purchasers.

        100.    Once a generic hits the market, it quickly captures sales of the corresponding

 brand drug, often 80% or more of the market, within the first six months after entry. In one

 study, the FTC found that on average, within a year of generic entry, generics had captured 90%

 of corresponding brand sales and (with multiple generics on the market) prices had dropped

 85%. As a result, competition from generics is viewed by brand manufacturers, such as Janssen,

 as a grave threat to their bottom lines.

        101.    Until the generic version of a brand drug enters the market, there is no

 bioequivalent generic to substitute for, and thus compete with, the branded drug, so the branded

 drug manufacturer can continue to profitably charge supra-competitive prices. As a result, brand

 drug manufacturers, well aware of the rapid erosion of branded drug sales by generic drugs, have

 a strong incentive to delay the start of generic drug competition into the market. Brand

 manufacturers often seek to extend their monopolies, sometimes resorting to illegal ones,




                                                  24
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 29 of 155 PageID# 29



 including fraud on the PTO and subsequent sham litigation against generics seeking to enter the

 market.

            102.    The Hatch-Waxman Amendments have significantly advanced the rate of generic

 drug launches while also ushering in an era of historically high profits for brand drug

 manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-selling

 branded drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,

 annual prescription drug revenue for branded and generic drugs totaled $21.6 billion; by 2013,

 total annual prescription drug revenue had soared to $329.2 billion.

                                                VII.    FACTS

 A.         1994-2011: Abiraterone acetate is invented, patented, developed, approved, and
            launched as Zytiga.

            103.    Prostate cancer results from the uncontrolled growth of abnormal cells in the

 prostate gland. Once a prostate cancer tumor develops, androgens such as testosterone promote

 prostate cancer growth. At its early stages, localized prostate cancer is often curable with local

 therapy including, for example, surgical removal of the prostate gland and radiotherapy.

 However, when local therapy fails – as it does in up to a third of men – the disease progresses

 into metastatic cancer (i.e., it spreads from the prostate into other parts of the body).

            104.    The enzyme 17α-hydroxylase/C17, 20-lyase (“CYP17”) is involved in testosterone

 synthesis, and CYP17 inhibitors have for decades been known to be useful in the treatment of

 cancer, specifically androgen-dependent disorders like prostate cancer.

            105.    Abiraterone acetate, a prodrug of abiraterone,17 is a CYP17 inhibitor, and

 considered a second-line therapy for the treatment of prostate cancer.




      17
           A prodrug is a biologically inactive compound that the body can metabolize to produce a drug.



                                                       25
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 30 of 155 PageID# 30



        106.    Abiraterone was first discovered in the early 1990s by a group of scientists at the

 Institute of Cancer Research (ICR). Those scientists were familiar with research from the 1980s

 involving ketoconazole, another CYP17 inhibitor, and set about making a drug molecule that

 could mimic some of the properties of ketobonazole.

        107.    On September 30, 1994, those scientists, including Susan E. Barrie, Michael

 Jarman, Gerard A. Potter, and Ian R. Hardcastle, filed Patent Application No. 08/315,882,

 covering the class of compounds to which abiraterone acetate belongs. As the patent’s

 specification described, the “invention relates to 7-substituted steroids and their use in the

 treatment of androgen-dependent and oestrogen-dependent disorders, especially prostatic cancer

 and breast cancer respectively.” The claimed invention related to drug compounds having the

 following general formula:




        108.    After a series of rejections, the inventors convinced the PTO that one particular

 feature of the claimed compounds (a mandatory double bond at the 16, 17 position and position

 14 can only be substituted with halogen or C1-4alkyl) was sufficiently non-obvious so as to

 warrant patentability.

        109.    On February 18, 1997, the PTO issued this application as U.S. Patent No.

 5,604,213 (the ’213 patent or the ’213 blocking patent), assigned to British Technology Group

 Limited.




                                                  26
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 31 of 155 PageID# 31



        110.    In 2004, Cougar Biotechnology obtained an exclusive license to the ’213 patent

 from British Technology Group. Janssen acquired Cougar Biotechnology in May 2009.

 B.     2007-2010: The PTO rejects as obvious Janssen’s first two attempts to secure a
        second patent.

        111.    On August 24, 2007, Cougar, through two of its scientists, filed patent application

 number 11/844,440 (the ’440 application), listing 36 claims.

        112.    On December 29, 2009, following Janssen’s acquisition of Cougar, PTO

 examiner San-ming Hui noted that claims 1-26 were drawn to a method of treating cancer, while

 claims 27-36 were direct to a composition for the treatment of cancer. When an application

 claims two or more distinct inventions, the Patent Act, 35 U.S.C. § 121, permits the PTO to

 require the applicant to restrict the application to one of the inventions. Examiner Hui required

 Janssen to choose between its method claims and composition claims.

        113.    In response, Janssen cancelled claims 1-36 and submitted new claims 37-63

 relating to a “method for the treatment of a prostate cancer in a human comprising administering

 to said human a therapeutically effective amount of abiraterone acetate or a pharmaceutically

 acceptable salt thereof and a therapeutically effective amount of prednisone” (claim 37), a

 “method for the treatment of a refractory prostate cancer in a human comprising administering to

 said human a therapeutically effective amount of abiraterone acetate or a pharmaceutically

 acceptable salt thereof and a therapeutically effective amount of prednisone” (claim 48), and

 various dependent claims deriving from claims 37 & 48.

        114.    On April 8, 2010, examiner Hui issued her first rejection of claims 37-63 as being

 unpatentable over two pieces of prior art. Specifically, examiner Hu found that a 2004 article by




                                                 27
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 32 of 155 PageID# 32



 A. O’Donnell on the results of clinical trials of abiraterone (2004)18 teaches (a) abiraterone

 acetate is a known CYP17 inhibitor which can be used to suppress testosterone level in prostate

 cancer patients, (b) 800 mg of abiraterone acetate is useful in suppressing the serum testosterone

 level, and (c) concomitant glucocorticoid therapy may be needed for continuous use of

 abiraterone acetate. She also found that a 1996 article by IF Tannock et al.19 “teaches 10 mg of

 prednisone in combination with other anti-cancer drugs as effective in treating refractory

 hormonal-resistant prostate cancer.” Thus, it would have been obvious to one skilled in the art to

 employ both abiraterone acetate and prednisone to treat prostate cancer including refractory

 prostate cancer, and the motivation to do so would have been present since abiraterone acetate

 provided a new mechanism of action in treating prostate cancer.

         115.   On July 8, 2010, Janssen submitted what would be its most substantive response

 to examiner Hui: 10 pages of counter-argument to the April 8 rejection, claiming:

         a. Neither O’Donnell (2004) nor Tannock (1996) discloses using abiraterone acetate and
            prednisone together for the treatment of prostate cancer;

         b. Neither O’Donnell (2004) nor Tannock (1996) provide any reason to modify their
            teachings to arrive at a method of treating prostate cancer with a combination of
            abiraterone acetate and prednisone;

         c. The patients in the O’Donnell (2004) study were not allowed to take concomitant
            steroids (and, thus O’Donnell (2004) actually teaches away from the co-
            administration of steroids);

         d. O’Donnell (2004) concludes that abiraterone acetate is potentially useful in causing
            reductions in testosterone levels and is thus potentially useful as a second-line
            treatment of patients who have become refractory to gonadotrophin-releasing
            hormone agonists;




    18
       A. O’Donnell, et al., “Hormonal Impact of the 17α-hydroxylase/C17,20-lyase Inhibitor
 Abiraterone Acetate (CB7630) in Patients with Prostate Cancer” (O’Donnell 2004).
    19
      IF Tannock, et al., “Chemotherapy with mitoxantrone plus prednisone or prednisone alone for
 symptomatic hormone-resistant prostate cancer” J. Clin. Oncol., 1996; 14:1756-1764 (Tannock 1996).



                                                  28
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 33 of 155 PageID# 33



          e. There are no disclosures of prednisone in O’Donnell (2004) and no suggestion to
             modify its administration of abiraterone acetate to also administer prednisone;

          f. O’Donnell (2004) concludes that it is unknown whether or not it might be useful to
             administer a glucocorticoid with abiraterone acetate, and that further study is needed,
             thus, at most O’Donnell (2004) provides an invitation to experiment;

          g. Tannock (1996) discloses the results of a study concerning whether chemotherapy
             using mitoxantrone, along with prednisone, provides a better palliative response than
             prednisone (and showed no significant difference in survival rates);

          h. Tannock (1996) chose mitoxantrone for specific reasons and there is no suggestion of
             using another drug, including abiraterone acetate, especially since abiraterone acetate
             and mitoxantrone are two different types of drugs; and

          i. Neither O’Donnell (2004) nor Tannock (1996) identified a “problem” in using
             abiraterone acetate without prednisone or vice-versa.

          116.   Janssen also made an “unexpected results” argument, pointing to a newly

 published article by Danila et al.20 on a clinical study of patients with progressive metastatic

 castration-resistant prostate cancer who were administered abiraterone acetate together with

 prednisone. Janssen argued that the results of Danila 2010 unexpectedly showed: (a) abiraterone

 acetate and prednisone resulted in antitumor effects; (b) a decline in the levels of prostate-

 specific-antigen, demonstrating antitumor activity; (c) a potential for reversing clinical resistance

 to abiraterone acetate; and (d) a lowered incidence of mineralocorticoid-related toxicities.

          117.   On September 24, 2010, examiner Hui again rejected claims 37-63.

          118.   She rejected Janssen’s lack of motivation to combine argument, noting that the

 initial rejection “resides in the fact that both the herein agents are known to be useful in treating

 prostate cancer. Since abiraterone acetate provide[s] a new mechanism of action in treating

 prostate cancer and prednisone is known to be useful in treating refractory prostate cancer,



     20
       Danila et al. “Phase II Multicenter Study of Abiraterone Acetate Plus Prednisone Therapy in
 Patients with Docetaxel-Treated Castration-Resistant Prostate Cancer,” J. Clin. Oncol. Vol. 28, no. 9, pp.
 1496-1501 (March 20, 2010) (Danila 2010).



                                                     29
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 34 of 155 PageID# 34



 concomitant employment of both compounds into a single method useful for the very same

 purpose, treating prostate cancer, would be considered prima facie obvious.”

           119.   She rejected Janssen’s teaching away argument, noting that O’Donnell (2004)

 was trying to determine the effects of abiraterone acetate, and thus it would have been improper

 to administer another drug that has an endocrine effect, such as steroids, to the patients.

           120.   And she rejected Janssen’s unexpected results arguments, noting that the claimed

 unexpected results were not “commensurate with the scope of the subject matter recited in the

 claims.”

           121.   Janssen made no further attempts to support the claims in the ’440 application,

 and the PTO issued a notice of abandonment as to the ’440 application.

 C.        2010-2011: Janssen seeks and obtains FDA approval to sell abiraterone acetate.

           122.   On December 18, 2010, Janssen filed an NDA seeking FDA approval to sell

 tablets containing abiraterone acetate, bearing the tradename Zytiga.21

           123.   On April 28, 2011, the FDA approved Janssen’s NDA for the sale of Zytiga.

           124.   The recommended dose of Zytiga is 1000 mg (either two 500 mg film-coated

 tablets, or four 250 mg uncoated tablets) to be taken orally once daily, along with 5 mg of

 prednisone to be taken twice daily. The active ingredient in Zytiga tablets consists of non-

 micronized abiraterone acetate.

           125.   Following approval of the NDA, Janssen submitted the ’213 patent for listing in

 the FDA’s Orange Book as covering Zytiga.




      21
      The NDA was initially filed by Ortho Biotech Oncoloft Research and Development, a unit of
 Cougar Biotechnology, Inc.



                                                  30
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 35 of 155 PageID# 35



           126.   In 2011, United States sales of Zytiga were $191 million; they would soon reach

 over $1 billion a year.22

 D.        2011-2013: The PTO issues three more rejections of Janssen’s attempt to patent the
           obvious but extends the life of the ’213 patent by three years.

           1.     February 2012: The PTO rejects Janssen’s second patent attempt for a third
                  time.

           127.   While awaiting FDA approval of Zytiga, Janssen was also renewing attempts to

 obtain a second patent. On February 24, 2011, Janssen scientists filed Patent Application No.

 13/034,340 (the ’340 application), identifying it as a continuation of the ’440 application, and re-

 asserting the same 36 claims originally set out in the ’440 application.23

           128.   As she had with the earlier ’440 application, examiner Hui determined that the

 ’340 application actually claimed two distinct inventions and required Janssen to choose between

 its method claims and composition claims. And as it had in the now-abandoned ’440 application,

 Janssen would elect to prosecute the method claims rather than the composition claims.

           129.   On December 21, 2011, Janssen cancelled all 36 claims in the’340 application and

 proposed 20 new method claims, numbered 37-56. The new claims were directed to “[a] method

 for the treatment of a prostate cancer in a human comprising administering to said human a

 therapeutically effective amount of abiraterone acetate or a pharmaceutically acceptable salt

 thereof and a therapeutically effective amount of prednisone.”




      22
       In 2012, its first full year on the market, Zytiga’s United States sales had reached $463 million;
 they climbed to $750 million in 2013. Zytiga sales continued to rise: By 2014 they were $971 million,
 and in 2015 they exceeded $1 billion.
      23
       This application was a continuation of U.S. Patent Application No. 11/844,440, filed on August 24,
 2007, and claimed the priority date of provisional U.S. Patent Application No. 60/921,506, filed on
 August 25, 2006. Both were filed by Cougar, on assignment from its scientists Auerbach and Belldegrun;
 Cougar, at that point, was owned by Johnson & Johnson. From here on out, the complaint will refer to the
 patent application as Janssen’s.



                                                     31
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 36 of 155 PageID# 36



        130.    On February 3, 2012, examiner Hui rejected the patent in its entirety, finding the

 newly-proposed claims obvious in light of O’Donnell (2004) and Tannock (1996).

        131.    As before, examiner Hui explained that O’Donnell (2004) “teaches abiraterone

 acetate is known to be an inhibitor of 17ahydroxylase/C17,20-lyase, which can be used to

 suppress testosterone level in prostate cancer patients” and “teaches 800 mg of abiraterone

 acetate as useful in suppressing the serum testosterone level.” And as before, examiner Hui

 further noted that O’Donnell (2004) “also teaches that concomitant glucocorticoid therapy may

 be needed for continuous use of abiraterone acetate.”

        132.    While examiner Hui recognized that O’Donnell (2004) did “not expressly teach

 the use of [the steroid] prednisone in the method of treating prostate cancer” and did not

 “expressly teach the use of the herein claimed dosage and regimen for prednisone and

 abiraterone acetate,” she again noted that Tannock (1996) did just that: “Tannock et al. teaches

 10 mg of prednisone in combination with other an[ti]-cancer drug as effective in treating

 refractory hormonal-resistance prostate cancer.”

        133.    Combining these two prior art references, examiner Hui concluded that “[i]t

 would have been obvious to one of ordinary skill in the art at the time the invention was made to

 employ both prednisone and abiraterone acetate, in the dosage herein claimed, together in a

 method of treating prostate cancer, including refractory prostate cancer.”

                Since abiraterone acetate provide a new mechanism of action in
                treating prostate cancer and prednisone is known to be useful in
                treating refractory prostate cancer, concomitant employment of
                both compounds into a single method useful for the very same
                purpose, tre[a]ting prostate cancer, would be considered prima
                facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA
                1980)). Treating refractory prostate cancer with abiraterone acetate
                would be reasonably expected to be effective since abiraterone
                provides a new mechanism of action against prostate cancer.
                O’Donnell et al. provides an additional motivation to



                                                 32
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 37 of 155 PageID# 37



                 concomitantly employ prednisone since employing replacement
                 glucocorticoid such as prednisone would ensure the safety and
                 effectiveness of abiraterone acetate.

          134.   Examiner Hui further explained that the “the optimization of result effect

 parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the

 artisan. The optimization of known effective amounts of known active agents to be administered

 is considered well in the competence level of an ordinary skilled artisan in pharmaceutical

 science, involving merely routine skill in the art.”24

          2.     September 2012: The PTO issues its fourth rejection of Janssen’s patent
                 application, over obviousness, unexpected results, and commercial success
                 arguments.

          135.   Approximately five months after receiving the PTO’s third rejection, Janssen

 responded on July 3, 2012, acknowledging the two prior art references, but arguing that

 O’Donnell (2004) and Tannock (1996) only “suggest that the combination of abiraterone acetate

 and prednisone would be obvious to try.” According to Janssen, “[n]othing in the art teaches or

 suggests that abiraterone acetate in combination with prednisone would be a particularly useful

 combination for cancer treatment.” In so arguing, Janssen urged an incorrect interpretation of the

 obviousness case law.

          136.   Janssen went further, also asserting that two secondary considerations of non-

 obviousness enabled it to traverse the examiner’s prima facie obviousness rejection: unexpected

 results and commercial success.



     24
        In addition to her obviousness rejection, the examiner provisionally rejected claims 37-56 of the
 ’340 Application for non-statutory double patenting based on Janssen’s co-pending Patent Application
 No. 12/898,149 (the ’149 application). In plain English, the ’340 was duplicative of another Janssen
 patent application. Because the PTO had not yet issued a patent based on the ’149 application at the time
 of the examiner’s rejection, the examiner clarified that her double patenting rejection was only
 provisional: it would only take effect if the PTO issued a patent based on the ’149 application. Janssen
 informed examiner Hui on July 3, 2012 that it had abandoned the ’149 application.



                                                    33
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 38 of 155 PageID# 38



        137.    First, Janssen contended that “the claimed invention produces unexpected

 results.” To support this argument, Janssen referenced a 2011 study published in Nature Reviews

 Clinical Oncology that found that Janssen’s claimed invention successfully lowered the pain

 associated with abiraterone treatment and reduced a certain type of tumor cell. Janssen urged that

 “the claimed invention produces the unexpected results of increased survival, reduced pain, and

 lower levels of a biomarker connected with survival.”

        138.    Second, Janssen claimed that its “invention has experienced an impressive

 commercial success.” Contending that Zytiga is a commercial embodiment of the claimed

 invention approved for sale in the U.S. in April 2011, Janssen emphasized that “[w]ithin the first

 year of release, worldwide sales were over $400 million.” Thus, according to Janssen, “not only

 did the claimed invention enjoy immediate commercial success, this commercial success grew

 over the first year of commercial availability.”

        139.    On September 11, 2012, in a final office action, examiner Hui issued a final office

 action, rejecting both of Janssen’s arguments on secondary consideration.

        140.    She found Janssen’s unexpected results to be “unpersuasive”: “Because

 abiraterone and prednisone are known to be individually effective in treating prostate cancer,”

 their “additive effective is expected.”

        141.    Janssen’s commercial success contentions fared no better. Examiner Hui noted

 that “gross sales figures do not show commercial success absent evidence as to market share, or

 as to the time period during which the product was sold, or as to what sales would normally be

 expected in the market.” And “[i]n the instant case, . . . no evidence of commercial success was

 provided.”




                                                    34
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 39 of 155 PageID# 39



        3.      March 2013: The PTO issues its fifth rejection.

        142.    Janssen tried again, requesting on January 11, 2013 that the examiner reconsider

 her final action and citing a new reference—an article published in the New England Journal of

 Medicine—in support of its unexpected results argument. Janssen made no new arguments

 regarding Zytiga’s commercial success.

        143.    But again, examiner Hui found Janssen’s argument unpersuasive. On March 4,

 2013, she issued another final rejection, expressly rejecting all of Janssen’s arguments as they

 pertained to claimed “unexpected results.” Examiner Hui again noted that as “abiraterone and

 prednisone are known to be individually effective in treating prostate cancer,” an “at least

 additive effective is expected.”

        144.    By this point, the writing was indelibly etched into the wall. Scientists were well

 aware, long before the ’438 patent’s 2006 priority date that androgen hormones such as

 testosterone promote prostate cancer growth and therapies aimed at suppressing androgen

 production were a mainstay of prostate cancer treatment. “First line” treatments such as surgical

 or chemical castration could eliminate most androgen production, but residual androgen

 produced by adrenal glands could eventually support cancer growth. By the 1990s, researchers

 knew that CYP17 inhibitors, such as abiraterone and ketoconazole, effectively suppressed both

 testicular and adrenal androgen production. And abiraterone was recognized as being especially

 selective and potent. Scientists also recognized that since CYP17 inhibitors suppressed synthesis

 of beneficial adrenal hormones, concomitant administration of a replacement glucocorticoid was

 likely necessary. And synthetic glucocorticoids such as prednisone had been used for palliative

 effects in treating refractory prostate cancer since the 1950s, and a 1998 study showed other anti-

 prostate cancer activity associated with prednisone. Janssen could dispute none of this.




                                                 35
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 40 of 155 PageID# 40



        4.      September 2013: The PTO grants a patent term extension on the ’213
                blocking patent, following representations from BTG that the ’213 patent
                claims the only active ingredient in Zytiga.

        145.    In the meantime, Janssen’s partner worked to prolong the protection of the ’213

 patent. The ’213 patent was set to expire on February 18, 2014. On June 22, 2011, BTG filed an

 application for a patent term extension on the ’213 patent. A patent term extension is intended to

 compensate a patent applicant for delays occurring during the prosecution of the patent before

 the PTO. Such an application must be filed within 60 days of the regulatory approval of the

 product, and at least one claim of the patent must cover the product or a method of using the

 product.

        146.    In its application for a patent term extension, BTG noted that the FDA “has

 approved New Drug Application (“NDA”) No. 202379 for ZYTIGA (abiraterone acetate). The

 active ingredient of ZYTIGA is abiraterone acetate.” BTG also represented that the ’213 patent

 “claims the active ingredient of the approved product which is abiraterone acetate.”

        147.    On September 25, 2013, examiner Bottino (the examiner who handled the original

 application for the ’213 patent) granted a patent term extension for the ’213 patent. The PTO

 determined, based on the representations made by BTG, that since the claims of the ’213 patent

 “cover the human drug product ZYTIGA (abiraterone acetate),” an extension of 1,029 days was

 warranted. The expiration of the ’213 blocking patent was set at December 13, 2016, granting

 BTG, and its licensee Janssen, an additional 1,029 days – nearly three years – of patent life.

 E.     September 2014: Janssen’s sixth time is the charm, patenting the obvious based on a
        commercial success argument.

        148.    Rather than accept the examiner’s repeated rejections, Janssen revived its failed

 commercial success argument. On June 4, 2013, Janssen submitted a new response, re-asserting

 Zytiga’s commercial success as grounds for patentability.



                                                 36
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 41 of 155 PageID# 41



        149.    This time, Janssen provided the FDA-approved label for Ztyiga, along with a

 December 2012 FDA News Release noting that the agency had decided to expand Zytiga’s use

 for late-stage prostate cancer. Additionally, Janssen submitted two news releases from the FDA

 (dated June 17, 2010 and August 31, 2012) and a Janssen slideshow, dated May 2013.

        150.    Janssen claimed that these references showed that Zytiga was a market leader

 with both chemo-refractory prostate cancer patients (patients who have previously received

 chemotherapy treatment) and chemo-naive prostate cancer patients (patients who have not

 previously received chemotherapy treatment). Janssen emphasized Zytiga’s success over two

 other cancer treatments: Jevtana, which the FDA approved a year before Zytiga, and Xtandi,

 which the FDA approved a year-and-a-half after Zytiga.

        151.    At no time during the patent prosecution did Janssen inform examiner Hui that the

 ’213 blocking patent prevented any other company from even trying to bring an abiraterone

 acetate product to the market. Janssen never called examiner Hui’s attention to the fact that such

 a “blocking patent” existed. Janssen intentionally and deliberately refrained from mentioning the

 ’213 blocking patent when pressing its commercial success argument because it knew that the

 existence of such a blocking patent would render its purported evidence of commercial success

 to be of minimal, if any, probative value.

        152.    Based on Janssen’s new arguments and the limited evidence Janssen put before

 her, examiner Hui reversed course and issued a notice of allowance to Janssen on July 3, 2013.

 In support of this allowance, the examiner provided a single justification: “The unexpected

 commercial success of the launch of the drug obviates the rejection under 35 U.S.C. § 103(a).”

        153.    As issued, claim 1 of the ’438 patent recites:

                A method for the treatment of a prostate cancer in a human
                comprising administering to said human a therapeutically effective



                                                 37
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 42 of 155 PageID# 42



                amount of abiraterone acetate or a pharmaceutically acceptable salt
                thereof and a therapeutically effective amount of prednisone.

        154.    After receiving the notice of allowance, Janssen began papering the file with

 dozens of additional references. On October 3, 2013, Janssen disclosed 25 prior art references,

 all of which were “Other Prior Art – Non Patent Literature Documents.” On October 25, 2013,

 the examiner maintained her allowance for “the same reasons of allowance as previous[ly]

 communicated in the previous notice of allowance.”

        155.    On January 10, 2014, Janssen disclosed twelve more references in a second

 information disclosure statement, again putting them all in the “Other Prior Art – Non Patent

 Literature Documents” category. On February 11, 2014, the examiner accepted them without

 comment and maintained her allowance because “[t]he commercial success of the combination

 of prednisone and abiraterone to treat prostate cancer obviate the rejection under 35 USC

 103(a).”

        156.    On May 9, 2014, Janssen submitted a third information disclosure statement

 containing 29 more references. As before, most (twenty-six) of these references were non-patent

 literature documents, although this submission also contained three patent-related documents.

 One was an abandoned United States patent application (20060030608) for anti-aromatase

 compounds and two were foreign patent references (EP2478907, the European counterpart to the

 ’340 application and WO2006027266, relating to site and time controlled release mechanisms).

 These three references would be the only ones cited in the’438 patent.

        157.    In addition to these references, Janssen disclosed “the existence of commonly

 owned pending U.S. Patent Application Serial Nos. 11/844,440.” Janssen notified the examiner

 that the ’440 application had been “published and is therefore publicly available in PAIR.

 Moreover, the Patent Office has issued one or more Office Actions in this application.” Janssen



                                                38
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 43 of 155 PageID# 43



 “invited” the examiner “to review the prosecution of this application to determine its impact, if

 any, on the prosecution of the present application.” However, although Janssen had already

 submitted over 50 new references, post-allowance, to the PTO, Janssen did not submit a copy of

 the ’440 application, claiming that it did not want to “overwhelm the Examiner with an overly

 large IDS.” Janssen also did not mention that the ’440 application had been declared abandoned

 more than three years earlier, on April 14, 2011.

        158.    On May 30, 2014, Janssen submitted a fourth information disclosure statement

 containing eight new references. Again, Janssen made no mention of the ’213 blocking patent.

        159.    On June 2, 2014, the examiner again affirmed her allowance. And again, the sole

 reason given was “[t]he commercial success of the combination of prednisone and abiraterone to

 treat prostate cancer obviate the rejection under 35 USC 103(a).”

        160.    On June 16, 2014, Janssen made its final submission, along with eight more non-

 patent references. Still absent from the references supplied to the PTO was the ’213 blocking

 patent. On August 13, 2014, the PTO issued notice of a projected patent number and issue date.

        161.    On September 2, 2014, the ’340 application issued as U.S. Patent No. 8,822,438

 (the ’438 patent), claiming “methods for treating cancer” comprising “administ[ration of] a 17c-

 hydroxylase/Czo-lyase inhibitor, such as abiraterone acetate, in combination with at least one

 additional therapeutic agents such as an anti-cancer agent or a steroid.” The twenty approved

 claims all specify use of abiraterone acetate and prednisone.

        162.    The ’213 blocking patent was not cited to the PTO during the prosecution of the

 ’438 patent, and it does not appear in the References Cited portion of the ’438 patent.

        163.    Subsequent to the issuance of the ’438 patent, there was a proceeding to correct

 inventorship in which Dr. Johann S. de Bono was added as an inventor to the ’438 patent. BTG




                                                 39
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 44 of 155 PageID# 44



 is the owner of Dr. de Bono’s inventions and thus asserts co-ownership of the ’438 patent along

 with Janssen.

 F.        2015: Generic competitors line up to compete with Zytiga, Janssen and BTG pursue
           litigations they cannot win to prevent competition, and generic manufacturers
           challenge the ’438 patent at the PTAB.

           1.      April – July 2015: Generic competitors line up to compete with Zytiga and
                   Janssen and BTG sue them.

           164.    On April 28, 2015, the first day on which ANDAs could be filed, multiple generic

 companies submitted ANDAs seeking FDA approval to launch generic Zytiga. Based on

 publicly-available FDA approval letters, at least five generic companies filed on this date; other

 estimates indicate that at least ten generics did so.

           165.    These generic ANDA filers promptly provided notice to Janssen of their ANDA

 filings and the certifications contained therein:

                                                                 P.IV on ’213        P.IV on ’438
                Generic company        Notice letter date
                                                                    patent?             patent?
            Actavis                       June 22, 2015              Yes25                Yes
            Amneal                        July 10, 2015                No                 Yes
            Apotex                         July 7, 2015                No                 Yes
            Citron                        June 25, 2015                No                 Yes
            Dr. Reddy’s                    July 9, 2015                No                 Yes
            Mylan                          July 9, 2015                No                 Yes
            Par                           June 26, 2015                No                 Yes
            Sun                           June 25, 2015                No                 Yes
            Teva                           July 7, 2015                No                 Yes
            Hikma/West Ward               June 24, 2015                No                 Yes
            Wockhardt                     June 24, 2015                No                 Yes


      25
       Actavis, the only ANDA filer who submitted a P.IV certification on the ’213 blocking patent,
 subsequently changed that to a P.III certification and stipulated with Janssen that it would not seek to sell
 generic Zytiga prior to the patent’s expiration on December 13, 2016.



                                                      40
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 45 of 155 PageID# 45



          166.   On July 31, 2015, Janssen and BTG filed a single lawsuit against eleven generic

 companies in the District of New Jersey. The case was assigned to Judge Kevin McNulty. The

 filing of this lawsuit triggered the Hatch-Waxman 30-month stay as to the approval of each of

 their Zytiga ANDAs, a stay that would be extended a year to October 27, 2018 because of

 Zytiga’s NCE exclusivity.26

          167.   Of the eleven different generic companies named by Janssen in a single lawsuit,

 only one of them, Actavis, had submitted a P.IV certification as to the ’213 blocking patent. That

 is, ten of the eleven defendants made clear that they did not intend to sell generic abiraterone

 acetate until at least December 13, 2016, when the ’213 blocking patent expired. As to those ten

 generic defendants, the only patent that could give Janssen the protection afforded by the 30-

 month stay was the ’438 patent.

          168.   Consequently, after the ’213 patent expired, the 30-month stay remained in effect

 only because of Janssen’s strategic and unlawful decision to continue prosecuting its case as to

 the ’438 patent (which Janssen knew to be invalid).

          169.   Janssen’s decision to lump all of the generic ANDA filers in a single lawsuit

 asserting both the ’213 and ’438 patent does not change the sham nature of the claims it initially

 asserted against the ten generic manufacturers who had not served P.IV certifications as to the

 ’213 patent. Nor does it insulate the sham nature of the claims it later maintained against all

 eleven generic manufacturers after the expiration of the ’213 patent.




     26
       Due to the NCE exclusivity provisions discussed above, the “30-month stay” as to the ’438 patent
 actually lasted until October 27, 2018.



                                                   41
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 46 of 155 PageID# 46



         2.     December 2015: Generic companies ask the PTAB to assess the validity of
                the ’438 patent.

         170.   On December 4, 2015, Amerigen Pharmaceuticals Limited (Amerigen) filed a

 petition for inter partes review of the ’438 patent with the PTAB. Amerigen requested

 cancellation of all 20 claims of the ’438 patent, arguing that (a) claims 1-20 were obvious over

 O’Donnell (2004) in view of a 1990 article by G.S. Gerber and G.W. Chodak,27 and (b) claims 1-

 4 and 6-11 were obvious over the ’213 patent in view of Gerber (1990).

         171.   Amerigen began by pointing out the strong evidence that the claimed invention of

 the ’438 patent was, as the PTO held, obvious. As Amerigen noted, the prior art taught the use of

 abiraterone acetate as an effective anti-cancer agent which suppresses testosterone synthesis in

 prostate cancer patients. And while it was known that suppressing testosterone synthesis was

 beneficial to treating prostate cancer, it was also known that using a CYP17 inhibitor to reduce

 testosterone synthesis also undesirably suppressed the production of cortisol, a glucocorticoid.

 So, the prior art also taught that concomitant glucocorticoid replacement therapy might be

 necessary when administering abiraterone acetate (as was common practice when administering

 ketoconazole, another CYP17 inhibitor). The prior art also taught that abiraterone acetate was a

 more effective CYP17 inhibitor than ketoconazole. Finally, the prior art taught that the

 combination of ketoconazole and prednisone was a safe and effective treatment for refractory

 metastatic prostate cancer.




    27
       Gerber, G.S. & Chodak, G.W., Prostate specific antigen for assessing response to ketoconazole
 and prednisone in patients with hormone refractory metastatic prostate cancer, 144 J. Urol. 1177-79
 (1990) (Gerber 1990).



                                                   42
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 47 of 155 PageID# 47



        172.    Amerigen noted that based on the teachings of prior publications including the

 ’213 blocking patent, a POSA would have combined abiraterone acetate and prednisone with a

 reasonable expectation of success.

        173.    Amerigen went on to explain why “secondary considerations” were insufficient to

 overcome that finding. In particular, Amerigen pointed out that evidence of secondary

 considerations, such as commercial success, is only relevant if the patentee can show a direct

 link, or “nexus,” between the secondary consideration and the claims of the patent. But any

 commercial success of Zytiga was due to the effectiveness of abiraterone acetate in treating

 prostate cancer, not the subject matter of the ’438 patent (i.e., the combination of abiraterone

 acetate and prednisone).

        174.    Amerigen noted that Janssen had presented zero evidence to the PTO suggesting

 that it was the claimed invention, rather than abiraterone acetate itself, that was responsible for

 any commercial success. “Instead, [Janssen] mislead the Examiner by arguing that because

 Zytiga is approved in combination with prednisone, Zytiga is a commercial embodiment of the

 claimed invention.”

        175.    Amerigen pointed to Janssen’s failure to provide any evidence of unexpected

 results or to any showing that the claimed invention satisfied any long-felt but unmet need.

        176.    Finally, Amerigen pointed out that both abiraterone acetate and its use for the

 treatment of cancer are claimed in the ’213 patent and the existence of this “blocking patent”

 acted to limit the ability of any would-be competitors to develop a competing product.




                                                  43
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 48 of 155 PageID# 48



 G.         2016: The PTAB accepts Amerigen’s petition (making its first determination that
            the claims of the ’438 patent were likely too obvious to be patented), more generics
            file petitions for inter partes review, and the ’213 patent expires.

            1.      Early summer 2016: Ten more generics file petitions for inter partes review to
                    invalidate the ’438 patent as the PTAB initiates a formal review.

            177.    On May 31, 2016, the PTAB granted Amerigen’s petition and instituted a formal

 proceeding to examine the ’438 patent. The PTAB grants petitions for inter partes review only

 where the challenger of the patent shows “a reasonable likelihood that the petitioner would

 prevail with respect to at least 1 of the claims challenged in the petition.”28

            178.    In so doing, the PTAB adopted Janssen’s lexicography and interpreted certain

 claims terms:

   Claim term(s)                 PTAB construction
                                 include the eradication, removal, modification, management or
   “treat,” “treating,” and
                                 control of a tumor or primary, regional, or metastatic cancer cells
   “treatment”
                                 or tissue and the minimization or delay of the spread of cancer
                                 any therapeutic agent that directly or indirectly kills cancer cells
   “anti-cancer agent”           or directly or indirectly prohibits, stops or reduces the
                                 proliferation of cancer cells
                                 cancer that is not responding to an anticancer treatment or cancer
   “refractory cancer”
                                 that is not responding sufficiently to an anti-cancer treatment

            179.    In finding a reasonable likelihood that Amerigen would prevail on obviousness,

 the PTAB noted that O’Donnell (2004) suggests the co-administration of a glucocorticoid (such

 as prednisone), Gerber (1990) discloses co-administration of prednisone with ketoconazole, and

 ketoconazole and abiraterone acetate were both known CYP17 inhibitors. Likewise, the PTAB

 noted that the ’213 patent (sometimes referred to in the PTAB proceedings as Barrie (2004))




      28
           35 U.S.C. § 314(a).



                                                    44
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 49 of 155 PageID# 49



 discloses the use of abiraterone acetate for treating prostate cancer and contrasts that with the

 performance of ketoconazole.

           180.   On June 29, 2016, Argentum sought inter partes review of the ’438 patent.

 Concurrently with its petition, Argentum filed a motion seeking to join its case with the one filed

 by Amerigen.29 The Amerigen and Argentum petitions were eventually consolidated.

           181.   On June 30, 2016, Mylan sought inter partes review of the ’438 patent, raising

 many of the same points that had been made by Amerigen, and seeking cancellation on the same

 grounds (obviousness over O’Donnell (2004) in view of Gerber (1990) and obviousness over the

 ’213 patent in view of Gerber (1990)). Shortly thereafter, a group of petitioners including

 Actavis, Amneal, Dr. Reddy’s, Sun, Teva, West-Ward, and Hikma filed a petition on the same

 grounds, and sought joinder with the Mylan IPR. A few months later, Wockhardt filed an inter

 partes review petition also challenging the ’438 patent.

           182.   All of these petitions raised the same basic arguments that had been raised in the

 Amerigen petition. And all would be accepted by the PTAB.

           2.     August 2016: Actavis changes its P.IV certification on the ’213 blocking
                  patent to a P.III certification, and any semblance of legitimacy to Janssen’s
                  litigation disappears.

           183.   On August 30, 2016, Actavis, Janssen, and BTG filed a joint stipulation indicating

 that Actavis had changed its P.IV certification on the ’213 blocking patent to a P.III certification.

 In so doing, Actavis certified to the FDA that it would not be seeking to sell its generic

 abiraterone acetate product prior to the December 13, 2016 expiration of the ’213 blocking

 patent.




    29
       On September 19, 2016, the PTAB accepted Argentum’s petition and granted the motion to join the
 proceeding with the Amerigen action.



                                                   45
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 50 of 155 PageID# 50



        184.    In light of the P.III certification, Actavis, Janssen and BTG all agreed “that a case

 or controversy no longer exists between them with respect to the ’213 patent” and “all claims,

 counterclaims, and affirmative defenses relating to the ’213 patent are dismissed, without

 prejudice, for lack of subject matter jurisdiction.”

        185.    From this point forward, Janssen and BTG’s prosecution of the litigation was

 solely based on its assertion of the ’438 patent which, they both knew, was invalid.

        3.      Late 2016: Judge McNulty issues his Markman decision, adopting Janssen’s
                narrow definition of “treatment” and “treating” and the ’213 patent expires.

        186.    By late 2016, the parties in patent litigation over the ’438 patent had proceeded to

 the claim construction phase, wherein the court construes any disputed terms.

        187.    In a Markman decision entered November 10, 2016, Judge McNulty construed the

 terms “treated” and “treating,” interpreting them as follows:

  Claim term(s)               Judge McNulty construction
  “treating” and              the eradication, removal, modification, management or control of a
  “treatment”                 tumor or primary, regional, or metastatic cancer cells or tissue and
                              the minimization or delay of the spread of cancer

        188.    This was narrower than the PTAB construction of the same terms; the PTAB

 definition began with the word “include” and thus did not limit the definition to the listed items.

        189.    On December 13, 2016, the ’213 blocking patent expired.

 H.     2017: The PTAB grants additional petitions for inter partes review, Janssen and
        BTG continue their baseless litigations, and generic companies clear regulatory
        hurdles.

        190.    In 2017, movement continued on various fronts. The PTAB accepted for inter

 partes review two more petitions challenging all of the claims of the ‘438 patent. In the

 meantime, Janssen and BTG continued to pursue litigation against multiple generic




                                                  46
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 51 of 155 PageID# 51



 manufacturers on the grounds that they were infringing the ’438 patent. And the FDA began to

 grant tentative approval to several potential generic competitors.

        191.    On January 10, 2017, the PTAB determined that Mylan’s petition warranted

 institution of inter partes review of claims 1-20 of the ’438 patent. The PTAB did not join

 Mylan’s petition with the Amerigen/Argentum proceeding already underway.

        192.    On April 12, 2017, the PTAB accepted the petition filed by Actavis and others,

 joining it with the pending Mylan petition.

        193.    On the litigation front, Janssen and BTG filed an amended complaint on January

 30, 2017. The amended complaint reasserted claims relating to the ’213 blocking patent; this

 despite the facts that (a) the ’213 blocking patent had expired more than a month earlier and (b)

 Janssen and BTG had agreed almost a year earlier in a stipulation with Actavis that there was no

 case or controversy as to the ’213 blocking patent.

        194.    Later in the year, on August 25, 2017, Janssen and BTG filed suit against Teva,

 asserting infringement of the ’438 patent in connection with Teva’s submission of an ANDA

 seeking approval to launch a generic version of 500 mg tablets of abiraterone acetate. This case

 was subsequently consolidated into the pending action before Judge McNulty.

        195.    By shortly thereafter, in October 2017, at least two generics received tentative

 approvals from the FDA for their abiraterone acetate ANDAs. Absent the litigation filed by

 Janssen and BTG, these tentative approvals would have been final approvals.

        196.    On October 18, 2017, the FDA granted tentative approval to Wockhardt for its

 abiraterone acetate ANDA, No. 208380.

        197.    On October 27, 2017, the FDA granted tentative approval to Amneal for its

 abiraterone acetate ANDA, No. 208327.




                                                 47
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 52 of 155 PageID# 52



        198.    Both tentative approval letters noted the existence of the Orange Book-listed ’438

 patent, and the litigation that had been filed by Janssen and BTG, noting that final approval could

 not be granted until:

                1. a     the expiration of the 7.5-year time period provided for in
                         sections 505(j)(5)(B)(iii) and 505(j)(5)(F)(ii) of the FD&C
                         Act,
                    b. the date the court decides that the ‘438 patent is invalid or
                       not infringed (see section 505(j)(5)(B)(iii)(I), (II), and (III)
                       of the FD&C Act), or
                    c. the ’438 patents [sic] has expired, and
                2. The Agency is assured that there is no new information that
                   would affect whether final approval should be granted.

        199.    The FDA’s letters make clear that both Wockhardt and Amneal were prevented

 from receiving final approval in October 2017 due to the litigation that Janssen and BTG had

 filed and were continuing to pursue concerning the ’438 patent.

 I.     Early 2018: The PTAB issues three decisions, each finding the ’438 patent invalid as
        obvious.

        1.      January 17, 2018: The PTAB issues its first decision finding the claims of the
                ’438 patent unpatentable.

        200.    On January 17, 2018, the PTAB issued two final written decisions, one in the

 Amerigen/Argentum matter and one in the Mylan matter, both concluding that all claims of the

 ’438 patent were invalid. The PTAB’s reasoning in these two decisions was substantially similar.

        201.    The PTAB noted Judge McNulty’s claim construction decision, but elected to

 continue with its initial interpretation of the key claims terms (including the broader definition of

 “treat”), to which Janssen did not object:




                                                  48
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 53 of 155 PageID# 53



   Claim term(s)            PTAB Construction
                            Include the eradication, removal, modification, management or
   “treat,” “treating,”
                            control of a tumor or primary, regional, or metastatic cancer cells or
   and “treatment”
                            tissue and the minimization or delay of the spread of cancer
                            Any therapeutic agent that directly or indirectly kills cancer cells or
   “anti-cancer agent”      directly or indirectly prohibits, stops or reduces the proliferation of
                            cancer cells
                            Cancer that is not responding to an anti-cancer treatment or cancer
   “refractory cancer”
                            that is not responding sufficiently to an anti-cancer treatment
   “therapeutically
   effective amount of      An amount of prednisone effective for treating prostate cancer.
   prednisone”

        202.    Turning to the substance of the parties’ arguments, the PTAB rejected Janssen’s

 argument that POSAs considered the prior art teachings about ketoconazole to be irrelevant to

 abiraterone, along with Janssen’s related suggestion that POSAs were unmotivated to combine

 abiraterone with a glucocorticoid. Noting that the ’438 specification described administering

 abiraterone with “at least one additional therapeutic agent, such as an anti-cancer agent or a

 steroid,” the PTAB concluded that a POSA would have reasonably expected success in using

 prednisone. The specification’s defining prednisone as both an “anti-cancer agent” and a

 “steroid” demonstrated that prednisone was expected to have therapeutic effects even apart from

 anti-cancer effects.

        203.    The PTAB began by addressing the generic manufacturers’ argument that it was

 obvious to use a glucocorticoid, such as prednisone, to reduce the undesirable effects of

 administering a CYP17 inhibitor to reduce testosterone synthesis, including the suppressed

 production of cortisol, a glucocorticoid, which lead to increased ACTH production.

        204.    In support, the generic manufacturers cited O’Donnell (2004), which taught, inter

 alia, that abiraterone acetate was more effective than ketoconazole in suppressing testosterone

 levels, and Gerber (1990), which taught, inter alia, that the combination of ketoconazole and


                                                  49
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 54 of 155 PageID# 54



 prednisone is safe and effective in treating humans with hormone-refractory advanced prostate

 cancer. The generic manufacturers also cited Barrie (2004) – the ’213 blocking patent – which,

 like O’Donnell (2004), taught, inter alia, that abiraterone acetate is more effective than

 ketoconazole in suppressing testosterone levels in mammals in vitro. In light of O’Donnell

 (2004)/Gerber (1990) and Barrie (2004)/Gerber (1990), it would have been obvious to one

 skilled in the art to combine abiraterone acetate and prednisone with a reasonable expectation of

 success.

        205.    As had examiner Hui at the PTO, the PTAB rejected each of Janssen’s responsive

 arguments on obviousness.

        206.    First, the PTAB rejected Janssen’s argument that because abiraterone acetate and

 ketoconazole have different effects on steroid biosynthesis and different side effects, one skilled

 in the art would not have used the example of ketoconazole’s clinical use to take investigative

 steps with abiraterone acetate. The PTAB, while acknowledging differences in the specific

 mechanism by which abiraterone acetate and ketoconazole functioned, concluded that “one of

 ordinary skill in the art would look to the administration of ketoconazole for guidance on how to

 administer abiraterone acetate.”

        207.    Second, the PTAB rejected Janssen’s argument that O’Donnell (2004) did not

 establish a need for glucocorticoid replacement with abiraterone acetate, agreeing with the

 generic manufacturers’ “plain reading of O’Donnell (2004) as indicating further investigation of

 the necessity of co-administration of a glucocorticoid with abiraterone acetate.”

        208.    Third, the PTAB rejected Janssen’s argument that ketoconazole plus prednisone

 was not known to be “safe and effective” for prostate cancer in 2006, noting that Gerber (1990)




                                                  50
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 55 of 155 PageID# 55



 was a peer-reviewed article published in a reputable journal and O’Donnell (2004) corroborates

 that the clinical use of ketoconazole is “common practice.”

          209.   Fourth, the PTAB rejected Janssen’s argument that prednisone’s side effects

 would have dissuaded a person from using it without a clear clinical benefit, pointing out that

 while glucocorticoids have certain risks, they did not outweigh the positive effects in seriously ill

 patients with limited life expectancy.

          210.   Fifth, the PTAB rejected Janssen’s argument that in 2006, prednisone was not

 known to have anti-cancer effects. Construing the term “therapeutically effective amount of

 prednisone” as “an amount of prednisone effective for treating prostate cancer” and recognizing

 that “treating” can include a number of actions, the PTAB concluded that prior art provides a

 reasonable expectation that prednisone could be used as a therapeutic agent in the treatment of

 prostate cancer.30

          211.   Sixth, the PTAB rejected Janssen’s argument that the prior art provided no basis

 to expect that prednisone would provide anti-prostate cancer effects, for the same basic reasons it

 rejected Janssen’s fifth argument.

          212.   Seventh, the PTAB rejected Janssen’s contention that the generic manufacturers

 were relying on hindsight, noting that prior research did focus on use of a CYP17 inhibitor with

 glucocorticoids to treat prostate cancer.




     30
        This claim construction was broader than the construction adopted by Judge McNulty in his 2016
 Markman opinion. However, any difference in construction is immaterial to the obviousness analysis. In
 his final opinion, Judge McNulty noted studies finding glucocorticoids alone may have antitumor effects,
 and also found the palliative effects of prednisone would have provided some of the motivation to
 combine it with abiraterone acetate.



                                                    51
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 56 of 155 PageID# 56



        213.    Eighth, the PTAB rejected Janssen’s argument that there was no motivation to

 combine abiraterone acetate with prednisone, finding that none of the prior art taught away from,

 and instead encouraged, doing exactly that.

        214.    Next, the PTAB addressed the secondary considerations that Janssen posited to

 overcome the clear obviousness, specifically rejecting all four, including the alleged

 “commercial success” argument that Janssen had used to dupe examiner Hui.

        215.    The PTAB found no unexpected results, determining there was insufficient

 evidence of the allegedly unexpected results and noting that in any event, Janssen failed to tie

 those results to the administration or abiraterone acetate and prednisone.

        216.    The PTAB rejected the “skepticism and failure of others” argument noting,

 among other things, that Janssen’s arguments were all directed solely to abiraterone acetate (not

 the combination of abiraterone acetate and prednisone). And the PTAB noted that abiraterone

 acetate itself had been previously patented, demonstrating that at least some had overcome any

 skepticism.

        217.    The PTAB found that any “long felt need” was, at best, neutral. Of course, any

 drug that improves cancer patient survival rates will nearly always satisfy a need. But abiraterone

 acetate’s availability for nearly a decade before the issuance of the ’438 patent undermined

 Janssen’s argument.

        218.    Finally, the PTAB turned to the “commercial success” argument – i.e., the

 specific basis upon which Janssen had first obtained the ’438 patent.

        219.    The PTAB began by noting there was no dispute that Zytiga is commercially

 successful in term of dollar sales, although it stressed that abiraterone acetate was previously

 known and patented before the ’438 patent issued. The PTAB was persuaded by the generic




                                                  52
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 57 of 155 PageID# 57



 manufacturers’ “argument that the blocking patent would have deterred others from exploring

 the commercial potential of abiraterone acetate, and thus, that blocking patent to abiraterone

 acetate limits the applicability of other evidence of commercial success.”

        220.    The PTAB also credited the generic manufacturers’ argument that there was no

 nexus between the commercial success of Zytiga and the claimed invention of the ’438 patent, as

 the record, including Janssen’s own prescribing literature, demonstrated that Zytiga’s anti-cancer

 effects come from abiraterone acetate.

        2.      January 17, 2018: The PTAB issues its second decision finding the claims of
                the ’438 patent unpatentable.

        221.    On the same day that it issued its decision in the Amerigen and Mylan

 proceedings, the PTAB issued a final written decision in the Wockhardt proceeding. The

 Wockhardt decision addressed obviousness over the combination of Gerber (1990), O’Donnell

 (2004) and Sartor (1998), a different combination of prior art than Amerigen and Mylan had

 relied upon.

        222.    The PTAB once again found the claims of the ’438 patent invalid as obvious. In

 addition to the O’Donnell (2004) and Gerber (1990) references that the PTAB relied on in the

 Amerigen/Mylan decision, the PTAB highlighted the Sartor (1998) reference as another,

 independent basis, for concluding that the claims of the ’438 patent were obvious. Sartor (1998),

 recognized by the PTAB as a peer-reviewed article published in a reputable journal, disclosed

 that the administration of prednisone alone demonstrated some degree of success in a group of

 patients, and indicated some measure of efficacy for certain mCRPC patients.

        223.    As with the Amerigen and Mylan petitions, the PTAB rejected Janssen’s non-

 obviousness arguments as weak and unsupported. In so doing, it reiterated that both abiraterone

 and prednisone were known in the prior art and that Janssen’s assertion that the combination of



                                                 53
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 58 of 155 PageID# 58



 the two drove Zytiga’s sales failed to demonstrate a nexus between commercial success and the

 claimed invention.

         224.      On February 16, 2018, Janssen filed a request for rehearing on the petitions.

 J.      Mid 2018: Following a nine-day trial, Judge McNulty finds clear and convincing
         evidence that the ’438 patent is invalid.

         225.      Apotex was the only generic manufacturer named in the Janssen/BTG litigation

 that had not filed, or joined, any of the PTAB petitions. As such, Apotex possessed something no

 other generic did at the time: the unquestioned ability to challenge the validity of the ’438 patent

 at the upcoming trial in the district court.

         226.      Apotex’s unique status came from 35 U.S.C. § 315(e)(2), an estoppel provision

 providing that a party who seeks review of a patent claim before the PTAB that leads to a written

 decision from the PTAB may not pursue an invalidity argument in the district court on the same

 grounds that it had presented to the PTAB.

         227.      It is an open question as to whether this provision prevents successful PTAB

 petitioners (such as the non-Apotex generics here) from pursuing an invalidity defense in the

 district court. But since Apotex had not filed or joined any of the petitions decided by the PTAB,

 there was no question that Apotex was free to pursue any and all invalidity defenses in the

 district court.

         228.      Desperate to avoid a judicial decision invalidating the ’438 patent, on top of the

 three PTAB decisions invalidating it, Janssen and BTG settled with Apotex on April 20, 2018,

 entering into a license agreement for the ’438 patent and dismissing Apotex from the action.

         229.      With Apotex dismissed, Janssen and BTG filed a motion in limine based on the

 language of § 315(e)(2) seeking to prevent the generic defendants from raising at trial the very

 invalidity defenses on which they had prevailed at the PTAB. Janssen and BTG argued that



                                                    54
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 59 of 155 PageID# 59



 Judge McNulty must ignore the invalidity determinations of the PTAB and enforce the ’438

 patent without any examination of its merits.

        230.    Saving the ’438 patent was not the goal. Janssen and BTG were simply trying to

 further delay generic competition, which they could do so long as they avoided a determination

 on the merits – and another repudiation of the ’438 patent.

        231.    On July 23, 2018, Judge McNulty commenced what would be a nine-day trial,

 concluding on August 2, 2018. Between August 31, 2018 and September 21, 2018, the parties

 submitted their post-trial briefings.

        232.    On October 26, 2018, Judge McNulty issued his opinion, finding, inter alia, that

 the generic defendants had met their burden of proving, by clear and convincing evidence, that

 the ’438 patent is invalid on obviousness grounds.

        233.    Judge McNulty began his analysis by dispensing with Janssen’s argument that the

 district court lacked subject matter jurisdiction to decide invalidity. While noting that the literal

 language of 35 U.S.C. § 315(e)(2) could be read in the manner proposed by Janssen, he

 concluded that doing so would fly in the face of the statute’s intent, which is “to prevent parties

 from using multiple, possibly inconsistent and wasteful means of attacking a patent.” Judge

 McNulty refused to “accept, however, that Congress intended to require a party to stand mute in

 court because it previously prevailed on the same issue before the PTAB. The result would be a

 decision reached without consideration of legally relevant facts and issues.”

        234.    Judge McNulty pointed out the perverse result that Janssen’s argument could lead

 to: “this Court could find itself in the position of being required to enter an injunction against

 infringement based on a patent already found invalid.”




                                                   55
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 60 of 155 PageID# 60



          235.   As for obviousness, Judge McNulty found, just as examiner Hui and the PTAB

 had, that the combination therapy claimed in the ’438 patent would have been obvious to a

 POSA. He noted that abiraterone had been identified in the prior art as a second-line prostate

 cancer treatment that was regarded as superior to ketoconazole, and that there was more than

 sufficient motivation to combine abiraterone acetate with prednisone. In fact, the prior art went

 so far as to identify specific dosages of prednisone (between 10 and 20 mg) to use.

          236.   The secondary considerations raised by Janssen and BTG did not alter his

 conclusion on obviousness. Chief among the reasons for this was the fact of the ’213 blocking

 patent. Just like the PTAB had concluded the existence of the ’213 blocking patent cast serious

 doubt on Janssen and BTG’s claims of commercial success (and examiner Hui would have

 reached the same conclusion if she had been informed of the ’213 blocking patent), Judge

 McNulty noted that the sales of Zytiga may not be entirely attributable to the combination

 therapy claimed in the ’438 patent.31

          237.   In his accompanying order, Judge McNulty noted that the 30-month stay (as

 extended by the NCE exclusivity provision) was set to expire on Sunday, October 28, 2018.

 Based on his preliminary assessment that the case presented a potentially appealable issue

 relating to the PTAB estoppel issue, Judge McNulty entered an order for expedited briefing on

 the appropriateness of a stay pending appeal. He also found that a “very brief” temporary stay to

 maintain the status quo through October 30, 2018 was warranted and prevented any generic from

 launching prior to October 31, 2018.




     31
       Judge McNulty also assessed the parties’ infringement contentions, finding that if the patent had
 been valid, the generic products would have infringed it.



                                                    56
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 61 of 155 PageID# 61



 K.      Late 2018 and early 2019: After losing at the district court, Janssen and BTG
         continue trying to delay generic competition, the courts rebuff them at every turn,
         and generic competition for Zytiga finally begins.

         238.   Following Judge McNulty’s ruling on invalidity, Janssen used every procedural

 move it could think of to try and delay generic entry. All, however, proved unsuccessful as both

 the Federal Circuit and Supreme Court quickly disposed of Janssen’s emergency motions for a

 stay.

         239.   On October 30, 2018, Judge McNulty heard argument on Janssen’s motion and

 briefly extended his temporary injunction until the earlier of November 9, 2018 or the Federal

 Circuit’s ruling on Janssen’s request for an injunction pending appeal.

         240.   On October 31, 2018, the very first day after the 30-month stay expired, the FDA

 granted final approval to at least four generic manufacturers’ abiraterone acetate ANDAs –

 Apotex, Hikma, Mylan, and Teva. At that point, they remained blocked from launching only by

 the temporary injunction.

         241.   On November 1, 2018, Janssen and BTG filed an emergency motion before the

 Federal Circuit, seeking an injunction pending appeal, arguing that the “most fundamental[]”

 error committed by Judge McNulty was his decision to actually examine the validity of the ’438

 patent. (Of course, the entire PTAB estoppel issue was nothing but another delay tactic. Even if

 Janssen were to ultimately prevail on that procedural point, it would not be a ‘merits based’

 victory. Instead, it would simply serve to prolong the inevitable – the Federal Circuit’s

 confirmation that the ’438 patent is invalid for obviousness.)

         242.   On November 20, 2018, the Federal Circuit rejected Janssen’s request for

 injunctive relief, concluding “based on the papers submitted that [Janssen and BTG] have not

 established that an injunction is warranted here” and denying the motion for an injunction and




                                                 57
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 62 of 155 PageID# 62



 vacating the temporary injunction. The Federal Circuit also set a merits briefing schedule and

 invited the Director of the PTO to submit his views on the PTAB estoppel issues.

        243.    Later that evening, Janssen filed an emergency motion to reinstate the temporary

 injunction pending a further appeal to the Supreme Court. The Federal Circuit denied this motion

 the following morning.

        244.    On November 21, 2018 Janssen and BTG filed an application for injunctive relief

 pending appeal with the United States Supreme Court. The Supreme Court denied Janssen’s

 request for injunctive relief pending appeal.

        245.    Immediately following the Federal Circuit’s rejection of Janssen’s and BTG’s

 emergency motion, generic competition for Zytiga began. On or about November 21, 2018,

 Mylan and Teva each launched 250 mg generic abiraterone acetate products. Hikma/West-Ward

 and Apotex each launched on November 23, 2018. Janssen itself then launched an authorized

 generic version of Zytiga.

        246.    On or about January 7, 2019, Amneal launched its generic product and Wockhardt

 launched its generic product on or about February 27, 2019.

        247.    The Federal Circuit consolidated Janssen’s appeals of the three PTAB decisions

 and the district court decision. On January 18, 2019, Janssen and BTG filed their opening

 appellate brief. The generic defendants filed their opposition on February 19, 2019, and briefing

 on the appeal was completed on February 28, 2019 when Janssen and BTG filed their reply brief.

        248.    Oral argument on the consolidated appeal was held on March 14, 2019.

 L.     Absent the sham litigations, one or more Zytiga generics could have been available
        in December 2016, and would have been available no later than November 2017.

        249.    Had Janssen and BTG not asserted the ’438 patent in litigation against their

 generic competitors, there would have been no 30-month stay on FDA approval for 10 of the 11



                                                 58
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 63 of 155 PageID# 63



 first-to-file ANDA applications. And once the ’213 blocking patent expired on December 13,

 2016, there would have been no “exclusivity” preventing any of the 11 generics from coming on

 the market.

        250.    Absent Janssen and BTG’s assertion of the’438 patent, generic competition for

 Zytiga would have begun as early as December 2016, when the ’213 patent expired, and no later

 than October 2017. And once generic competition entered the market, Janssen would have

 launched an authorized generic (as it did in November of 2018), thereby bringing even more

 competition to the market and further driving down the cost of those purchasing Zytiga.

        251.    While the full effect of Janssen and BTG’s conduct will be the subject of

 discovery, absent the sham litigation over the ’438 patent, other generic manufacturers might

 have altered their ANDA activities so as to be in a position to receive final approval in the fall of

 2017 around the same time as Mylan, Teva, and others.

 M.     Janssen possesses monopoly power over abiraterone acetate.

        252.    At all relevant times, Janssen has maintained monopoly power over abiraterone

 acetate: it had the power to raise and/or maintain the price of abiraterone acetate at supra-

 competitive levels without losing substantial sales.

        253.    To the extent that the plaintiffs and the class are required to prove monopoly

 power circumstantially by first defining a relevant product market, the plaintiffs allege that the

 relevant product market is Zytiga and therapeutically equivalent (“AB-rated”) abiraterone acetate

 generics.

        254.    Through the sale of Zytiga, Janssen has had a one hundred percent (100%) market

 share in the relevant market at all times.

        255.    Prior to the late 2018 generic entrants discussed above, there were no generic

 competitors to Zytiga and there are no other reasonably interchangeable drug products available


                                                  59
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 64 of 155 PageID# 64



 to prescribing physicians at the dosages at, and for the indications for which, Zytiga is

 prescribed.

         256.    Given the nature of the relevant market, Janssen needed to control only Zytiga and

 therapeutically equivalent generics of Zytiga—and no other products—to maintain the price of

 Zytiga profitably at supra-competitive levels.

         257.    Janssen used its market power to maintain premium pricing for Zytiga since the

 drug’s inception. At all times, Janssen sold branded Zytiga well in excess of both marginal cost

 and of the competitive price, and has enjoyed unusually high profit margins. Zytiga is extremely

 expensive, with an average monthly wholesale price of approximately $3,000.

         258.    Only the market entry of a competing, therapeutically equivalent generic version

 of Zytiga would make Janssen unable to profitably maintain its prices for Zytiga without losing

 substantial sales. However, the FDA’s approval process for NDAs serves as a significant barrier

 to new drug entry into this market. The only feasible way for a generic competitor to enter this

 market requires obtaining a sample of Zytiga, but Janssen has complete control over its

 distribution.

         259.    Janssen has used its market power to foreclose or otherwise adversely affect

 competition in the market for FDA-approved abiraterone acetate drug products by—among other

 unlawful tactics—preventing potential competitors from obtaining samples and active

 pharmaceutical ingredient (“API”) supplies, which are necessary for formulating a generic

 version of the drug. This conduct has caused output to be artificially low, raised competitors’

 costs, and/or kept the market price for FDA-approved abiraterone acetate artificially high.

         260.    Janssen’s conduct has forced consumers who need abiraterone acetate to purchase

 Zytiga at artificially high and noncompetitive price levels and denied those consumers the




                                                  60
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 65 of 155 PageID# 65



 availability of a lower cost generic abiraterone acetate product. Going forward, consumers who

 need abiraterone acetate will be forced to purchase Zytiga at artificially high and noncompetitive

 prices and will be denied the availability of a lower cost generic abiraterone acetate product.

           261.    Janssen has had a significant incentive to maintain its monopoly over abiraterone

 acetate and keep prices artificially high. Zytiga has been a blockbuster drug for Janssen. Sales of

 Zytiga have accounted for a large majority of the company’s revenues. In the first nine months of

 2012, Janssen’s combined worldwide sales of Zytiga were approximately $1.2 billion. Analysts

 following Janssen’s stock have warned that loss of its monopoly over abiraterone acetate without

 a follow-up product to take its place could be financially ruinous for the company.

           262.    The relevant geographic market is the United States and its territories.

           263.    At all relevant times, Janssen enjoyed high barriers to entry with respect to the

 above-defined relevant market.

           264.    A small but significant, non-transitory price increase to Zytiga by Janssen would

 not have caused a significant loss of sales to other drugs or products used for similar purposes,

 with the exception of therapeutically equivalent generic versions of abiraterone acetate, had any

 been available.

           265.    Abiraterone acetate does not exhibit significant, positive cross-price elasticity of

 demand with any other CYP17 inhibitor used for treating prostate cancer, but it would likely

 exhibit significant, positive cross-price elasticity of demand with AB-rated generic versions of

 Zytiga.

                              VIII. CLASS ACTION ALLEGATIONS

           266.    The plaintiffs bring this action on their own behalf and on behalf of all others

 similarly situated as a class action under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

 Procedure, seeking damages pursuant to the common law of unjust enrichment and the antitrust,


                                                    61
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 66 of 155 PageID# 66



 unfair competition, and consumer protection laws of the states listed below (the “Indirect

 Purchaser States”), and as representative of a class defined as follows:

                All persons and entities in the Indirect Purchaser States and
                territories who indirectly purchased, paid and/or provided
                reimbursement for some or all of the purchase price of Zytiga or
                abiraterone acetate, other than for resale, at any time during the
                period from December 13, 2016 through and until the
                anticompetitive effects of the defendants’ challenged conduct cease
                (the “Class Period”).

        267.    Excluded from the class are:

            a. the defendants and their counsel, officers, directors, management,
               employees, subsidiaries, and affiliates;
            b. all federal governmental entities;
            c. all persons or entities who purchased Zytiga for purposes of resale;
            d. fully insured health plans (i.e., health plans that purchased insurance
               from another third-party payor covering 100 percent of the plan’s
               reimbursement obligations to its members);
            e. any “flat co-pay” consumers whose purchases of Zytiga were paid
               in part by a third-party payor and whose co-payment was the same
               regardless of the retail purchase price;
            f. pharmacy benefit managers; and
            g. all judges assigned to this case and any members of their immediate
               families.

        268.    Members of the class are so numerous and widely geographically dispersed

 throughout the United States and its territories that joinder is impracticable. The plaintiffs believe

 that the class numbers in the dozens at least and is geographically spread across the nation.

 Further, the identities of members of the class will be readily identifiable from information and

 records in the possession of Janssen.

        269.    The plaintiffs’ claims are typical of the claims of members of the class. The

 plaintiffs and all members of the class were damaged by the same wrongful conduct by Janssen,




                                                  62
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 67 of 155 PageID# 67



 and all paid artificially inflated prices for Zytiga and were deprived of the benefits of

 competition from less expensive generic versions as a result of the defendants’ conduct.

        270.    The plaintiffs will fairly and adequately protect and represent the interests of the

 class. The plaintiffs’ interests are coincident with, and not antagonistic to, the class.

        271.    The plaintiffs are represented by counsel who are experienced and competent in

 the prosecution of class action litigation, and who have particular experience with class action

 litigation involving the pharmaceutical industry.

        272.    Questions of law and fact common to members of the class predominate over

 questions, if any, that may affect only individual class members, because the defendants have

 acted on grounds generally applicable to the entire class. Such generally applicable conduct is

 inherent in the defendants’ wrongful conduct.

        273.    Any plaintiff who was forced to pay a higher price in the absence of generic

 competition has a substantial and shared interest in proving that the higher price was the result of

 unlawful monopolizing conduct that is redressable by an award of damages.

        274.    Questions of law and fact common to the class include:

            a. whether Janssen unlawfully maintained monopoly power through all or part of its
               overarching scheme;
            b. whether Janssen and BTG’s anticompetitive scheme suppressed generic
               competition to Zytiga;
            c. as to those parts of Janssen and BTG’s challenged conduct for which such
               justifications may be offered, whether there exist cognizable, non-pretextual
               procompetitive justifications, which defendants’ challenged conduct was the least
               restrictive means of achieving, that offset the harm to competition in the markets
               in which abiraterone acetate is sold;
            d. whether direct proof of Janssen’s monopoly power is available, and if available,
               whether it is sufficient to prove Janssen’s monopoly power without the need to
               also define a relevant market;
            e. to the extent a relevant market or markets must be defined, what that definition is
               or those definitions are;



                                                   63
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 68 of 155 PageID# 68



             f. determination of a reasonable estimate of the amount of delay the defendants’
                unlawful monopolistic, unfair and unjust conduct caused;
             g. whether the defendants’ scheme, in whole or in part, has substantially affected
                interstate commerce;
             h. whether the defendants’ scheme, in whole or in part, caused antitrust injury to the
                business or property of the plaintiffs and members of the class in the nature of
                overcharges; and
             i. the quantum of overcharges paid by the class in the aggregate.
         275.    Class action treatment is a superior method for the fair and efficient adjudication

 of this controversy. Among other things, class treatment will permit a large number of similarly

 situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

 and without the unnecessary duplication of evidence, effort, and expense that numerous

 individual actions would engender. The benefits of proceeding through the class mechanism,

 including providing injured persons or entities with a method for obtaining redress on claims that

 might not be practicable to pursue individually, substantially outweigh any difficulties that may

 arise in management of this class action.

         276.    The plaintiffs know of no difficulty to be encountered in the maintenance of this

 action that would preclude their maintenance as a class action.

                                    IX.     CLAIMS FOR RELIEF

                         VIOLATIONS OF STATE ANTITRUST LAWS

         277.    The plaintiffs incorporate by reference the allegations in the preceding

 paragraphs.

         278.    Beginning at a time currently unknown to the plaintiffs, but at least as early as

 July 2015, and continuing through the present, the exact dates being unknown to the plaintiffs,

 the defendants entered into continuing agreement(s), understanding(s), and conspiracy(ies) in

 restraint of trade artificially to fix, raise, stabilize, and peg prices for abiraterone acetate in the

 United States, in violation of the laws enumerated below.


                                                     64
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 69 of 155 PageID# 69



        279.     In formulating and carrying out the alleged agreement, understanding, and

 conspiracy, the defendants, acting in concert with one another, did those things that they

 combined and conspired to do, including but not limited to the acts, practices, and course of

 conduct set forth above.

        280.     The combination and conspiracy alleged herein has had the following effects,

 among others:

                 A. Price competition in the sale of abiraterone acetate has been restrained,
                    suppressed, and/or eliminated in the United States;

                 B. Prices for abiraterone acetate have been fixed, raised, maintained and
                    stabilized at artificially high, non-competitive levels throughout the United
                    States; and

                 C. Those who purchased abiraterone acetate indirectly from defendants have
                    been deprived of the benefits of free and open competition.

        281.     The plaintiffs and members of the class have been injured and will continue to be

 injured in their businesses and property by paying more for abiraterone acetate purchased

 indirectly from the defendants than they would have paid and will pay in the absence of the

 combination and conspiracy.

        282.     The following claims for relief one through twenty-eight are pleaded under the

 antitrust laws of each State or jurisdiction identified below, on behalf of the class, and arise from

 the defendants’ exclusionary, anticompetitive scheme designed to create and maintain a

 monopoly for abiraterone acetate and its generic substitutes.

        283.     Through its anticompetitive overarching scheme and conduct described more

 fully above, defendants willfully maintained monopoly power in the relevant market using

 fraudulent, restrictive or exclusionary conduct, rather than by means of greater business acumen

 or a historic accident, and thereby injured the plaintiffs and the class. This anticompetitive




                                                  65
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 70 of 155 PageID# 70



 conduct was undertaken with the specific intent to maintain a monopoly in the abiraterone

 acetate market in the United States.

        284.    The defendants accomplished their goals by, inter alia, filing and maintaining

 litigation against multiple would-be generic competitors despite knowing that the ‘438 patent

 was invalid and could not be enforced, rendering their litigation a fraudulent attempt to prevent

 competition.

                                 CLAIM FOR RELIEF
           VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
                       ARIZ. REV. STAT. § 44-1401, et seq.

        285.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        286.    By reason of the conduct alleged herein, defendants have violated Arizona

 Revised Statute § 44-1401, et seq.

        287.    Under Arizona law, “[t]he establishment, maintenance or use of a monopoly or an

 attempt to establish a monopoly of trade or commerce, any part of which is within this state, by

 any person for the purpose of excluding competition or controlling, fixing or maintaining prices

 is unlawful.” ARIZ. REV. STAT. § 44-1403.

        288.    The defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

 market, a substantial part of which occurred within Arizona.

        289.    The defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

 of which occurred within Arizona, for the purpose of excluding competition or controlling,

 fixing, or maintaining prices in the abiraterone acetate market.

        290.    The defendants’ violations of Arizona law were flagrant.


                                                 66
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 71 of 155 PageID# 71



         291.    The defendants’ unlawful conduct substantially affected Arizona’s trade and

 commerce.

         292.    As a direct and proximate cause of the defendants’ unlawful conduct, the

 plaintiffs and members of the class have been injured in their business or property and are

 threatened with further injury.

         293.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

 seek all forms of relief available under ARIZ. REV. STAT. § 44-1401, et seq.

                                      CLAIM FOR RELIEF
                   VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
                        CAL. BUS. & PROF. CODE § 16700, et seq.

         294.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

         295.    The California Business & Professions Code generally governs conduct of

 corporate entities. The Cartwright Act, CAL. BUS. & PROF. CODE §§ 16700-16770, governs

 antitrust violations in California.

         296.    California policy is that “vigorous representation and protection of consumer

 interests are essential to the fair and efficient functioning of a free enterprise market economy,”

 including by fostering competition in the marketplace. CAL. BUS. & PROF. CODE § 301.

         297.    Under the Cartwright Act, indirect purchasers have standing to maintain an action

 based on the facts alleged in this complaint. CAL. BUS. & PROF. CODE § 16750(a).

         298.    A trust in California is any combination intended for various purposes, including

 but not limited to creating or carrying out restrictions in trade or commerce, limiting or reducing

 the production or increasing the price of merchandise, or preventing competition in the market

 for a commodity CAL. BUS. & PROF. CODE § 16720. Every trust in California is unlawful except

 as provided by the Code. Id. at § 16726.


                                                  67
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 72 of 155 PageID# 72



        299.    The defendants agreed to, and did in fact, act in restraint of trade or commerce by

 illegally monopolizing and attempting to monopolize the abiraterone acetate market in

 California. As a result, California purchasers paid supra-competitive, artificially inflated prices

 for abiraterone acetate.

        300.    Members of the class purchased abiraterone acetate within the State of California

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        301.    The defendants enacted a combination of capital, skill or acts for the purpose of

 creating and carrying out restrictions in trade or commerce, in violation of CAL. BUS. & PROF.

 CODE § 16700, et seq.

        302.    The plaintiffs and members of the class were injured in their business or property,

 with respect to purchases of Zytiga and its AB rated generic equivalents in California and are

 entitled to all forms of relief, including recovery of treble damages, interest, and injunctive relief,

 plus reasonable attorneys’ fees and costs.

                                 CLAIM FOR RELIEF
           VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                          D.C. CODE § 28-4501, et seq .

        303.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        304.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of

 Trade) is to “promote the unhampered freedom of commerce and industry throughout the District

 of Columbia by prohibiting restraints of trade and monopolistic practices.”

        305.    Members of the class purchased abiraterone acetate within the District of

 Columbia during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.


                                                   68
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 73 of 155 PageID# 73



        306.     Under District of Columbia law, indirect purchasers have standing to maintain an

 action under the antitrust provisions of the D.C. Code based on the facts alleged in this

 complaint, because “any indirect purchaser in the chain of manufacture, production or

 distribution of goods ... shall be deemed to be injured within the meaning of this chapter.” D.C.

 CODE § 28-4509(a).

        307.     The defendants contracted, combined or conspired to act in restraint of trade

 within the District of Columbia, and monopolized or attempted to monopolize the market for

 abiraterone acetate within the District of Columbia, in violation of D.C. CODE § 28-4501, et seq.

        308.     The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in the District of Columbia and are entitled to all

 forms of relief, including actual damages, treble damages, and interest, reasonable attorneys’ fees

 and costs.

                                     CLAIM FOR RELIEF
              VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                                 PRACTICES ACT,
                             FLA. STAT. § 501.201, et seq .

        309.     The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        310.     The Florida Deceptive & Unfair Trade Practices Act, Florida Statute §§ 501.201,

 et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable

 acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

 commerce,” including practices in restraint of trade. FLA. STAT. § 501.204(1).

        311.     The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition, or




                                                  69
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 74 of 155 PageID# 74



 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 FLA. STAT. § 501.202(2).

         312.    The FDUTPA proscribes unfair methods of competition as illegal, and also

 provides that in determining what constitutes an “unfair method of competition” due

 consideration and weight should be given to the interpretations of the Federal Trade Commission

 and federal courts relating to § 5(a)(1) of the FTC Act and Section 5.1(a)(1) encompasses

 violations of the antitrust laws.

         313.    A claim for damages under the FDUTPA has three elements: (1) a prohibited

 practice; (2) causation; and (3) actual damages.

         314.    Under Florida law, indirect purchasers have standing to maintain an action under

 the FDUTPA based on the facts alleged in this complaint. FLA. STAT. § 501.211(a) (“anyone

 aggrieved by a violation of this [statute] may bring an action . . .”).

         315.    Members of the class purchased abiraterone acetate within the State of Florida

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

         316.    The defendants entered into a contract, combination or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

 market, a substantial part of which occurred within Florida.

         317.    The defendants established, maintained or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

 of excluding competition or controlling, fixing or maintaining prices in Florida at a level higher

 than the competitive market level, beginning at least as early as 2015 and continuing through the

 date of this filing.




                                                    70
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 75 of 155 PageID# 75



        318.    Accordingly, the defendants’ conduct was an unfair method of competition, and

 an unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

        319.    The defendants’ unlawful conduct substantially affected Florida’s trade and

 commerce.

        320.    As a direct and proximate cause of defendants’ unlawful conduct, plaintiff and the

 members of the class have been injured in their business or property by virtue of overcharges for

 abiraterone acetate and are threatened with further injury.

        321.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

 seek all forms of relief, including injunctive relief pursuant to FLA. STAT. § 501.208 and

 declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to FLA.

 STAT. § 501.211.

                                    CLAIM FOR RELIEF
                     VIOLATION OF THE HAWAII ANTITRUST ACT,
                           HAW. REV. STAT. §480-3, et seq .

        322.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        323.    The defendants are “persons” within the meaning of Haw. Rev. Stat. § 480-1 et

 seq. (the “HUPUCA”). Haw.Rev.Stat. § 480-1. And the defendants’ acts or practices as set forth

 above occurred in the conduct of trade or commerce.

        324.    The plaintiffs and members of the class are “consumer[s]” within the meaning of

 the Hawaii statute. Haw.Rev.Stat. § 480-1.

        325.    HUPUCA prohibits the use of any “[u]nfair methods of competition and unfair or

 deceptive acts or practices in the conduct of any trade or commerce.”




                                                 71
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 76 of 155 PageID# 76



        326.    Members of the class purchased abiraterone acetate within the State of Hawaii

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        327.    The defendants entered into a contract, combination or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

 market, a substantial part of which occurred within Hawaii.

        328.    The defendants’ unlawful conduct substantially affected Hawaii’s trade and

 commerce.

        329.    As a direct and proximate cause of the defendants’ unlawful conduct, the

 plaintiffs and members of the class have been injured in their business or property by virtue of

 overcharges for abiraterone acetate and are threatened with further injury.

        330.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

 seek all forms of relief, including actual or statutory damages and any other relief deemed

 necessary or proper by the court. Haw.Rev.Stat. §§ 480-13, 480-13.5.

                                      CLAIM FOR RELIEF
                     VIOLATION OF THE ILLINOIS ANTITRUST ACT,
                        740 ILL. COMP. STAT. ANN. 10/3(1), et seq .

        331.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        332.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

 unhampered growth of commerce and industry throughout the State by prohibiting restraints of

 trade which are secured through monopolistic or oligarchic practices and which act or tend to act

 to decrease competition between and among persons engaged in commerce and trade . . . .” 740

 ILCS 10/2.




                                                  72
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 77 of 155 PageID# 77



        333.    Members of the class purchased abiraterone acetate within the State of Illinois

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        334.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

 action for damages based on the facts alleged in this complaint. 740 ILCS 10/7(2).

        335.    The defendants made contracts or engaged in a combination or conspiracy with

 each other, for the purpose of fixing, controlling or maintaining prices for abiraterone acetate

 sold, and/or for allocating customers or markets for abiraterone acetate within the intrastate

 commerce of Illinois.

        336.    The defendants further unreasonably restrained trade or commerce and

 established, maintained or attempted to acquire monopoly power over the market for abiraterone

 acetate in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

        337.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Illinois and are entitled to all forms of relief,

 including actual damages, treble damages, reasonable attorneys’ fees and costs.

                                    CLAIM FOR RELIEF
                     VIOLATION OF THE IOWA COMPETITION LAW
                             IOWA CODE § 553.1, et seq .

        338.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        339.    The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

 monopolistic practices.” Iowa Code § 553.2.

        340.    Members of the class purchased abiraterone acetate within the State of Iowa

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.


                                                   73
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 78 of 155 PageID# 78



        341.    The defendants contracted, combined or conspired to restrain or monopolize trade

 in the market for abiraterone acetate, and attempted to establish or did in fact establish a

 monopoly for the purpose of excluding competition or controlling, fixing or maintaining prices

 for abiraterone acetate, in violation of Iowa Code § 553.1, et seq.

        342.    The plaintiffs and members of the Iowa Class were injured with respect to

 purchases of Zytiga and its AB rated generic equivalents in Iowa, and are entitled to all forms of

 relief, including actual damages, exemplary damages for willful conduct, reasonable attorneys’

 fees and costs, and injunctive relief.

                                  CLAIM FOR RELIEF
               VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                         KAN. STAT. ANN. § 50-101, et seq .

        343.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        344.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

 “tend to prevent full and free competition in the importation, transportation or sale of articles

 imported into this state.” Kan. Stat. Ann. § 50-112.

        345.    Members of the class purchased abiraterone acetate within the State of Kansas

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        346.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

        347.    The defendants combined capital, skill or acts for the purposes of creating

 restrictions in trade or commerce of abiraterone acetate, increasing the price of abiraterone

 acetate, preventing competition in the sale of abiraterone acetate, or binding themselves not to

 sell abiraterone acetate, in a manner that established the price of abiraterone acetate and


                                                  74
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 79 of 155 PageID# 79



 precluded free and unrestricted competition among themselves in the sale of abiraterone acetate,

 in violation of Kan. Stat. Ann. § 50-101, et seq.

        348.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Kansas and are entitled to all forms of relief,

 including actual damages, reasonable attorneys’ fees and costs, and injunctive relief.

                                     CLAIM FOR RELIEF
                     VIOLATION OF MAINE’S ANTITRUST STATUTE
                        ME. REV. STAT. ANN. TIT. 10 § 1101, et seq .

        349.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        350.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of

 trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting

 contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev. Stat. Ann. tit. 10,

 §§ 1101-02.

        351.    Members of the class purchased abiraterone acetate within the State of Maine

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        352.    Under Maine law, indirect purchasers have standing to maintain an action based

 on the facts alleged in this Complaint. Me. Rev. Stat. Ann. tit. 10, § 1104(1).

        353.    The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate within the intrastate commerce of Maine, and monopolized or

 attempted to monopolize the trade or commerce of abiraterone acetate within the intrastate

 commerce of Maine, in violation of Me. Rev. Stat. Ann. tit. 10, § 1101, et seq.




                                                     75
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 80 of 155 PageID# 80



           354.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Maine and are entitled to all forms of relief,

 including actual damages, treble damages, reasonable attorneys’ and experts’ fees and costs.

                                      CLAIM FOR RELIEF
                  VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
                           MICH. COMP. LAWS § 445.771, et seq .

           355.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

           356.    The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

 and conspiracies in restraint of trade or commerce...to prohibit monopolies and attempts to

 monopolize trade or commerce...[and] to provide remedies, fines, and penalties for violations of

 this act.” Mich. Act 274 of 1984.

           357.    Members of the class purchased abiraterone acetate within the State of Michigan

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

           358.    Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

 maintain an action based on the facts alleged in this complaint. Mich. Comp. Laws.

 § 452.778(2).

           359.    The defendants contracted, combined or conspired to restrain or monopolize trade

 or commerce in the market for abiraterone acetate, in violation of Mich. Comp. Laws § 445.772,

 et seq.

           360.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Michigan and are entitled to all forms of relief,

 including actual damages, treble damages for flagrant violations, interest, costs, reasonable

 attorneys’ fees, and injunctive or other appropriate equitable relief.


                                                    76
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 81 of 155 PageID# 81



                                      CLAIM FOR RELIEF
                  VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                     MINN. STAT. § 325D.49, et seq . & 325D.57, et seq.

        361.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        362.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

 or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

 contract, combination or conspiracy, wherever created, formed or entered into; any

 establishment, maintenance or use of monopoly power; and any attempt to establish, maintain or

 use monopoly power, whenever any of these affect Minnesota trade or commerce.

        363.    Members of the class purchased abiraterone acetate within the State of Minnesota

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        364.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.57.

        365.    The defendants contracted, combined or conspired in unreasonable restraint of

 trade or commerce in the market for abiraterone acetate within the intrastate commerce of and

 outside of Minnesota; established, maintained, used or attempted to establish, maintain or use

 monopoly power over the trade or commerce in the market for abiraterone acetate within the

 intrastate commerce of and outside of Minnesota; and fixed prices and allocated markets for

 abiraterone acetate within the intrastate commerce of and outside of Minnesota, in violation of

 Minn. Stat. § 325D.49, et seq.

        366.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Minnesota and are entitled to all forms of relief,




                                                  77
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 82 of 155 PageID# 82



 including actual damages, treble damages, costs and disbursements, reasonable attorneys’ fees,

 and injunctive relief necessary to prevent and restrain violations hereof.

                                   CLAIM FOR RELIEF
                VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
                         MISS. CODE ANN. § 75-21-1, et seq .

        367.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        368.    Title 75 of the Mississippi Code regulates trade, commerce and investments.

 Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

 the aim that “trusts and combines may be suppressed, and the benefits arising from competition

 in business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.

        369.    Trusts are combinations, contracts, understandings or agreements, express or

 implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

 increasing the price or output of a commodity, or hindering competition in the production or sale

 of a commodity. Miss. Code Ann. § 75-21-1.

        370.    Members of the class purchased abiraterone acetate within the State of

 Mississippi during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.

        371.    Under Mississippi law, indirect purchasers have standing to maintain an action

 under the antitrust provisions of the Mississippi Code based on the facts alleged in this

 Complaint. Miss. Code Ann. § 75-21-9.

        372.    The defendants combined, contracted, understood and agreed in the market for

 abiraterone acetate, in a manner inimical to public welfare, with the effect of restraining trade,

 increasing the price of abiraterone acetate and hindering competition in the sale of abiraterone

 acetate, in violation of Miss. Code Ann. § 75-21-1(a), et seq.


                                                  78
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 83 of 155 PageID# 83



        373.    The defendants monopolized or attempted to monopolize the production, control

 or sale of abiraterone acetate, in violation of Miss. Code Ann. § 75-21-3, et seq.

        374.    The defendants’ abiraterone acetate are sold indirectly via distributors throughout

 the State of Mississippi. During the Class Period, Defendants’ illegal conduct substantially

 affected Mississippi commerce.

        375.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Mississippi and are entitled to all forms of relief,

 including actual damages and a penalty of $500 per instance of injury.

                                  CLAIM FOR RELIEF
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
                       MO. ANN. STAT. § 407.010, et seq .

        376.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        377.    Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)

 generally governs unlawful business practices, including antitrust violations such as restraints of

 trade and monopolization.

        378.    Members of the class purchased abiraterone acetate within the State of Missouri

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        379.    Under Missouri law, indirect purchasers have standing to maintain an action

 under the MMPA based on the facts alleged in this Complaint. Gibbons v. J. Nuckolls, Inc., 216

 S.W.3d 667, 669 (Mo. 2007).

        380.    The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate within the intrastate commerce of Missouri, and monopolized

 or attempted to monopolize the market for abiraterone acetate within the intrastate commerce of


                                                  79
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 84 of 155 PageID# 84



 Missouri by possessing monopoly power in the market and willfully maintaining that power

 through agreements to fix prices, allocate markets and otherwise control trade, in violation of

 Mo. Ann. Stat. § 407.010, et seq.

        381.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Missouri and are entitled to all forms of relief,

 including actual damages or liquidated damages in an amount which bears a reasonable relation

 to the actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

 and injunctive relief.

                                           CLAIM FOR RELIEF
                          VIOLATION OF THE NEBRASKA JUNKIN ACT,
                                NEB. REV. STAT. § 59-801, et seq .

        382.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        383.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade

 practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust

 violations such as restraints of trade and monopolization.

        384.    Members of the class purchased abiraterone acetate within the State of Nebraska

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        385.    Under Nebraska law, indirect purchasers have standing to maintain an action

 under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

        386.    The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate within the intrastate commerce of Nebraska, and monopolized

 or attempted to monopolize the market for abiraterone acetate within the intrastate commerce of

 Nebraska by possessing monopoly power in the market and willfully maintaining that power


                                                  80
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 85 of 155 PageID# 85



 through agreements to fix prices, allocate markets and otherwise control trade, in violation of

 Neb. Rev. Stat. § 59-801, et seq.

        387.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Nebraska and are entitled to all forms of relief,

 including actual damages or liquidated damages in an amount which bears a reasonable relation

 to the actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

 and injunctive relief.

                                   CLAIM FOR RELIEF
           VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
                       NEV. REV. STAT. § 598A.010, et seq .

        388.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        389.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

 competitive production and sale of commodities ... is necessary to the economic well-being of

 the citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

        390.    The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

 preserve and protect the free, open and competitive market, and to penalize all persons engaged

 in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia,

 price fixing, division of markets, allocation of customers, and monopolization of trade. Nev.

 Rev. Stat. Ann. § 598A.060.

        391.    Members of the class purchased abiraterone acetate within the State of Nevada

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        392.    Under Nevada law, indirect purchasers have standing to maintain an action under

 NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. § 598A.210(2).


                                                  81
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 86 of 155 PageID# 86



         393.    The defendants fixed prices by agreeing to establish prices for abiraterone acetate

 in Nevada, divided Nevada markets, allocated Nevada customers, and monopolized or attempted

 monopolize trade or commerce of abiraterone acetate within the intrastate commerce of Nevada,

 constituting a contract, combination or conspiracy in restraint of trade in violation of Nev. Rev.

 Stat. Ann. § 598A, et seq.

         394.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Nevada in that at least thousands of sales of

 Defendants’ abiraterone acetate took place in Nevada, purchased by Nevada consumers at supra-

 competitive prices caused by the defendants’ conduct.

         395.    Accordingly, the plaintiffs and members of the Nevada Class are entitled to all

 forms of relief, including actual damages, treble damages, reasonable attorneys’ fees, costs, and

 injunctive relief.

         396.    In accordance with the requirements of § 598A.210(3), notice of this action was

 mailed to the Nevada Attorney General by the plaintiffs.

                                  SIXTEENTH CLAIM FOR RELIEF
                VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
                      N.H. REV. STAT. ANN. TIT. XXXI, § 356, et seq .

         397.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

         398.    Title XXXI of the New Hampshire Statutes generally governs trade and

 commerce. Chapter 356 thereof governs combinations and monopolies and prohibits restraints of

 trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

         399.    Members of the class purchased abiraterone acetate within the State of New

 Hampshire during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.


                                                  82
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 87 of 155 PageID# 87



        400.    Under New Hampshire law, indirect purchasers have standing to maintain an

 action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

        401.    The defendants fixed, controlled or maintained prices for abiraterone acetate,

 allocated customers or markets for abiraterone acetate, and established, maintained or used

 monopoly power, or attempted to, constituting a contract, combination or conspiracy in restraint

 of trade in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

        402.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in New Hampshire and are entitled to all forms of

 relief, including actual damages sustained, treble damages for willful or flagrant violations,

 reasonable attorneys’ fees, costs, and injunctive relief.

                                      CLAIM FOR RELIEF
                  VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
                          N.M. STAT. ANN. §§ 57-1-1, et seq .

        403.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        404.    The New Mexico Antitrust Act aims to prohibit restraints of trade and

 monopolistic practices. N.M. Stat. Ann. § 57-1-15.

        405.    Members of the class purchased abiraterone acetate within the State of New

 Mexico during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.

        406.    Under New Mexico law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

        407.    The defendants contracted, agreed, combined or conspired, and monopolized or

 attempted to monopolize trade for abiraterone acetate within the intrastate commerce of New

 Mexico, in violation of N.M. Stat. Ann. §§ 57-1-1 and 57-1-2, et seq.


                                                  83
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 88 of 155 PageID# 88



        408.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in New Mexico and are entitled to all forms of relief,

 including actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                                     CLAIM FOR RELIEF
               VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW,
                            GEN. BUS. LAW §340, et seq .

        409.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        410.    Section 340 of Article 22 of the New York General Business Law general

 prohibits monopolies and contracts or agreements in restraint of trade, with the policy of

 encouraging competition or the free exercise of any activity in the conduct of any business, trade

 or commerce in New York. N.Y. Gen. Bus. Law § 340(1).

        411.    Members of the class purchased abiraterone acetate within the State of New York

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        412.    Under New York law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

        413.    The defendants established or maintained a monopoly within the intrastate

 commerce of New York for the trade or commerce of abiraterone acetate and restrained

 competition in the free exercise of the conduct of the business of abiraterone acetate within the

 intrastate commerce of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

        414.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in New York and are entitled to all forms of relief,

 including actual damages, treble damages, costs not exceeding $10,000, and reasonable

 attorneys’ fees and all relief available under N.Y. Gen. Bus. Law § 349, et seq.


                                                  84
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 89 of 155 PageID# 89



                                     CLAIM FOR RELIEF
            VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                          N.C. GEN. STAT. § 75-1, et seq .

        415.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        416.    The defendants entered into a contract or combination in the form of trust or

 otherwise, or conspiracy in restraint of trade or commerce in the abiraterone acetate market, a

 substantial part of which occurred within North Carolina.

        417.    The defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

 affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

 occurred within North Carolina.

        418.    The defendants’ unlawful conduct substantially affected North Carolina’s trade

 and commerce.

        419.    As a direct and proximate cause of the defendants’ unlawful conduct, the

 plaintiffs and members of the class have been injured in their business or property and are

 threatened with further injury.

        420.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

 seek all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

                                  CLAIM FOR RELIEF
     VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
                      N.D. CENT. CODE § 51-08.1, et seq .

        421.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        422.    The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

 monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.


                                                 85
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 90 of 155 PageID# 90



        423.     Members of the class purchased abiraterone acetate within the State of North

 Dakota during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.

        424.     Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

 standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code

 § 51-08.1-08.

        425.     The defendants contracted, combined or conspired in restraint of, or to

 monopolize trade or commerce in the market for abiraterone acetate, and established,

 maintained, or used a monopoly, or attempted to do so, for the purposes of excluding

 competition or controlling, fixing or maintaining prices for abiraterone acetate, in violation of

 N.D. Cent. Code §§ 51-08.1-02, 03.

        426.     The plaintiffs and members of the class were injured with respect to purchases in

 North Dakota and are entitled to all forms of relief, including actual damages, treble damages for

 flagrant violations, costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                       CLAIM FOR RELIEF
                     VIOLATION OF THE OREGON ANTITRUST LAW,
                            OR. REV. STAT. § 646.705, et seq .

        427.     The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        428.     Chapter 646 of the Oregon Revised Statutes generally governs business and trade

 practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

 policy to “encourage free and open competition in the interest of the general welfare and

 economy of the state.” OR. REV. STAT. § 646.715.




                                                   86
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 91 of 155 PageID# 91



        429.     Members of the class purchased abiraterone acetate within the State of Oregon

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        430.     Under Oregon law, indirect purchasers have standing under the antitrust

 provisions of the Oregon Revised Statutes to maintain an action based on the facts alleged in this

 Complaint. OR. REV. STAT. § 646.780(1)(a).

        431.     The defendants contracted, combined, or conspired in restraint of trade or

 commerce of abiraterone acetate, and monopolized or attempted to monopolize the trade or

 commerce of abiraterone acetate, in violation of OR. REV. STAT. § 646.705, et seq.

        432.     The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents within the intrastate commerce of Oregon, or

 alternatively to interstate commerce involving actual or threatened injury to persons located in

 Oregon, and are entitled to all forms of relief, including actual damages, treble damages,

 reasonable attorneys’ fees, expert witness fees and investigative costs, and injunctive relief.

                                      CLAIM FOR RELIEF
               VIOLATION OF THE PUERTO RICAN ANTI-MONOPOLY ACT,
                           P.R. LAWS TIT. 10, § 260, et seq .

        433.     The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        434.     The provisions of the Puerto Rican Anti-Monopoly Act of 1964 (the AMA)

 parallel Sections 1 and 2 of the Sherman Act, and other federal statutes. And those provisions are

 supplemented by The Regulation on Fair Competition Number VII, which proscribes certain

 conduct including the type engaged in by the defendants more fully described above.

        435.     Under the AMA, it is unlawful to monopolize, or attempt to monopolize any part

 of the trade or commerce in the Commonwealth of Puerto Rico. P.R. LAWS tit. 10, § 260.


                                                  87
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 92 of 155 PageID# 92



        436.     Members of the class purchased abiraterone acetate within Puerto Rico during the

 class period. But for the defendants’ conduct set forth herein, the price of abiraterone acetate

 would have been lower, in an amount to be determined at trial.

        437.     By reason of the foregoing, the plaintiffs and members of the class are entitled to

 seek all forms of relief available, including treble damages, attorneys’ fees, and costs of suit

 Puerto Rico Laws tit. 10, § 268.

                                      CLAIM FOR RELIEF
                 VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                           R.I. GEN LAWS § 6-36-1, et seq .

        438.     The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        439.     The Rhode Island Antitrust Act aims to promote the unhampered growth of

 commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

 and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36-

 2(a)(2).

        440.     Under the Rhode Island Antitrust Act, as of January 1, 2008, indirect purchasers

 have standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws

 § 6-36-11(a).

        441.     Members of the class purchased abiraterone acetate within the State of Rhode

 Island during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.

        442.     The defendants contracted, combined and conspired in restraint of trade of

 abiraterone acetate within the intrastate commerce of Rhode Island, and established, maintained

 or used, or attempted to establish, maintain or use, a monopoly in the trade of abiraterone acetate




                                                  88
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 93 of 155 PageID# 93



 for the purpose of excluding competition or controlling, fixing or maintaining prices within the

 intrastate commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

         443.     The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Rhode Island and are entitled to all forms of relief,

 including actual damages, treble damages, reasonable costs, reasonable attorneys’ fees, and

 injunctive relief.

                                        CLAIM FOR RELIEF
                VIOLATION OF THE SOUTH DAKOTA ANTITRUST STATUTE,
                         S.D. CODIFIED LAWS § 37-1-3.1, et seq .

         444.     The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

         445.     Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

 monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

         446.     Members of the class purchased abiraterone acetate within the State of South

 Dakota during the class period. But for the defendants’ conduct set forth herein, the price of

 abiraterone acetate would have been lower, in an amount to be determined at trial.

         447.     Under South Dakota law, indirect purchasers have standing under the antitrust

 provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

 this Complaint. S.D. Codified Laws § 37-1-33.

         448.     The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate within the intrastate commerce of South Dakota, and

 monopolized or attempted to monopolize trade or commerce of abiraterone acetate within the

 intrastate commerce of South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

         449.     The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in South Dakota and are entitled to all forms of


                                                   89
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 94 of 155 PageID# 94



 relief, including actual damages, treble damages, taxable costs, reasonable attorneys’ fees, and

 injunctive or other equitable relief.

                                       CLAIM FOR RELIEF
                  VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                             TENN. CODE, § 47-25-101, et seq.

           450.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

           451.    The Tennessee Trade Practices Act generally governs commerce and trade in

 Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

 between persons or corporations made with a view to lessen, or which tend to lessen, full and

 free competition in goods in Tennessee. All such arrangements, contracts, agreements, or

 combinations between persons or corporations designed, or which tend, to increase the prices of

 any such goods, are against public policy, unlawful, and void. Tenn. Code, § 47-25-101.

           452.    The defendants competed unfairly and colluded by meeting to fix prices, divide

 markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-25-101,

 et seq.

           453.    The defendants’ conduct violated the Tennessee Trade Practice Act because it

 was an arrangement, contract, agreement, or combination to lessen full and free competition in

 goods in Tennessee, and because it tended to increase the prices of goods in Tennessee.

 Specifically, the defendants’ combination or conspiracy had the following effects: (1) price

 competition for abiraterone acetate was restrained, suppressed, and eliminated throughout

 Tennessee; (2) prices for abiraterone acetate were raised, fixed, maintained and stabilized at

 artificially high levels throughout Tennessee; (3) Plaintiff and the Tennessee Class were deprived

 of free and open competition; and (4) the plaintiffs and the Tennessee Class paid supra-

 competitive, artificially inflated prices for abiraterone acetate.


                                                    90
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 95 of 155 PageID# 95



        454.    During the class period, the defendants’ illegal conduct had a substantial effect on

 Tennessee commerce as abiraterone acetate was sold in Tennessee.

        455.    Members of the class purchased abiraterone acetate within the State of Tennessee

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial. As a direct and proximate

 result of the defendants’ unlawful conduct, the plaintiffs and class have been injured in their

 business and property and are threatened with further injury.

        456.    Under Tennessee law, indirect purchasers (such as the plaintiffs and class) have

 standing under the Tennessee Trade Practice Acts to maintain an action based on the facts

 alleged in this complaint.

        457.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Tennessee and are entitled to all forms of relief

 available under the law, including return of the unlawful overcharges that they paid on their

 purchases, damages, equitable relief, and reasonable attorneys’ fees.

                                      CLAIM FOR RELIEF
                       VIOLATION OF THE UTAH ANTITRUST ACT,
                          UTAH CODE ANN. §§ 76-10-3101, et seq .

        458.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        459.    The Utah Antitrust Act aims to “encourage free and open competition in the

 interest of the general welfare and economy of this state by prohibiting monopolistic and unfair

 trade practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code

 Ann. § 76-10-3102.




                                                  91
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 96 of 155 PageID# 96



        460.    Members of the class purchased abiraterone acetate within the State of Utah

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        461.    Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

 Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.

 Utah Code Ann. § 76-10-3109(1)(a).

        462.    The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate, and monopolized or attempted to monopolize trade or

 commerce of abiraterone acetate, in violation of Utah Code Ann. § 76-10-3101, et seq.

        463.    The plaintiffs and members of the class who are either Utah residents or Utah

 citizens were injured with respect to purchases of Zytiga and its AB rated generic equivalents in

 Utah and are entitled to all forms of relief, including actual damages, treble damages, costs of

 suit, reasonable attorneys’ fees, and injunctive relief.

                                      CLAIM FOR RELIEF
                 VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
                            W. VA. CODE §47-18-1, et seq .

        464.    The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        465.    The violations of federal antitrust law set forth above also constitute violations of

 section 47-18-1 of the West Virginia Code.

        466.    During the class period, defendants engaged in a continuing contract, combination

 or conspiracy in unreasonable restraint of trade and commerce and other anticompetitive conduct

 alleged above in violation of W. Va. Code §§ 47-18-1 and 47-18-20, et seq.

        467.    The defendants’ anticompetitive acts described above were knowing, willful and

 constitute violations or flagrant violations of the West Virginia Antitrust Act.


                                                   92
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 97 of 155 PageID# 97



        468.      As a direct and proximate result of the defendants’ unlawful conduct, the

 plaintiffs and members of the class have been injured in their business and property in that they

 paid more for abiraterone acetate than they otherwise would have paid in the absence of the

 defendants’ unlawful conduct. As a result of the defendants’ violation of section 47-18-3 of the

 West Virginia Antitrust Act, the plaintiffs and members of the class seek treble damages and

 their cost of suit, including reasonable attorneys’ fees, pursuant to section 47-18-9 of the West

 Virginia Code.

                                         CLAIM FOR RELIEF
                     VIOLATION OF THE WISCONSIN ANTITRUST ACT,
                            WIS. STAT. ANN. § 133.01(1), et seq .

        469.      The plaintiffs incorporate each and every allegation set forth in the preceding

 paragraphs of this complaint.

        470.      Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the

 intent “to safeguard the public against the creation or perpetuation of monopolies and to foster

 and encourage competition by prohibiting unfair and discriminatory business practices which

 destroy or hamper competition.” Wis. Stat. § 133.01.

        471.      Members of the class purchased abiraterone acetate within the State of Wisconsin

 during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

 acetate would have been lower, in an amount to be determined at trial.

        472.      Under Wisconsin law, indirect purchasers have standing under the antitrust

 provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

 Complaint. Wis. Stat. § 133.18(a).

        473.      The defendants contracted, combined or conspired in restraint of trade or

 commerce of abiraterone acetate, and monopolized or attempted to monopolize the trade or




                                                   93
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 98 of 155 PageID# 98



 commerce of abiraterone acetate, with the intention of injuring or destroying competition therein,

 in violation of Wis. Stat. § 133.01, et seq.

         474.    The plaintiffs and members of the class were injured with respect to purchases of

 Zytiga and its AB rated generic equivalents in Wisconsin in that the actions alleged herein

 substantially affected the people of Wisconsin, with at least thousands of consumers in

 Wisconsin paying substantially higher prices for the defendants’ abiraterone acetate in

 Wisconsin.

         475.    Accordingly, the plaintiffs and members of the class are entitled to all forms of

 relief, including actual damages, treble damages, costs and reasonable attorneys’ fees, and

 injunctive relief.

         476.    The defendants’ anticompetitive activities have directly, foreseeably and

 proximately caused injury to the plaintiffs and members of the classes in the United States. Their

 injuries consist of: (1) being denied the opportunity to purchase lower-priced abiraterone acetate

 from defendants, (2) paying higher prices for abiraterone acetate than they would have in the

 absence of defendants’ conduct, and (3) being denied the opportunity to purchase generic

 abiraterone acetate at a price substantially lower than what they were forced to pay for

 abiraterone acetate. These injuries are of the type of the laws of the above States were designed

 to prevent, and flow from that which makes the defendants’ conduct unlawful.

         477.    The defendants are jointly and severally liable for all damages suffered by the

 plaintiffs and members of the classes.

                VIOLATIONS OF STATE CONSUMER PROTECTION LAWS

         478.    The plaintiffs incorporate by reference the allegations in the preceding

 paragraphs.




                                                  94
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 99 of 155 PageID# 99



         479.    The defendants’ above-described scheme and conduct constitutes unfair

 competition, unconscionable conduct, and fraudulent and deceptive acts and practices in

 violation of the state consumer protection statutes set forth below. As a direct and proximate

 result of the defendants’ anticompetitive, fraudulent, deceptive, unfair, and/or unconscionable

 acts or practices, the plaintiffs and the class were denied the opportunity to purchase lower-

 priced generic versions of abiraterone acetate, and in fact paid higher prices for branded

 abiraterone acetate than they should have.

         480.    By reason of the conduct alleged herein, including the violation of federal

 antitrust laws, deception before the PTO, and the filing and maintaining of baseless litigation, the

 defendants have committed unfair, materially deceptive, and fraudulent acts and omissions in

 violation of the federal and state laws set forth herein.

         481.    The gravity of harm from the defendants’ wrongful conduct significantly

 outweighs any conceivable utility from that conduct. The plaintiffs and class members could not

 reasonably have avoided injury from the defendants’ wrongful conduct.

         482.    The plaintiffs and members of the class purchased the goods at issue, namely

 abiraterone acetate, primarily for personal, family, or household purposes, and not for resale.

         483.    There was and is a gross disparity between the price that plaintiff and the class

 members paid for abiraterone acetate and the value they received.

         484.    The following claims for relief twenty-nine through fifty-three are pleaded under

 the consumer protection or similar laws of each State or jurisdiction identified below, on behalf

 of the class.




                                                   95
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 100 of 155 PageID# 100



                                        CLAIM FOR RELIEF
                    VIOLATION OF ARIZONA CONSUMER FRAUD ACT
                           ARIZ. REV. STAT. § 44-1521, et seq .

         485.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         486.    The Arizona Consumer Fraud Act prohibits the “act, use or employment by any

  person of any deception, deceptive . . . act or practice, fraud, false pretense, false promise,

  misrepresentation, or concealment, suppression or omission of any material fact with intent that

  others rely on such concealment, suppression or omission, in connection with the sale or

  advertisement of any merchandise.” Ariz. Rev. Stat. § 44-1522(A).

         487.    By reason of the conduct alleged herein, including the violation of federal

  antitrust laws, deception before the PTO, and the filing and maintaining of baseless litigation, the

  defendants have violated the Arizona Consumer Fraud Act, Section 44-1521, et seq.

         488.    Members of the class purchased abiraterone acetate within the State of Arizona

  during the class period. But for the defendants’ conduct set forth herein, the price paid would

  have been lower, in an amount to be determined at trial.

         489.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Arizona, for the purpose of excluding competition or controlling,

  fixing, or maintaining prices in the abiraterone acetate market.

         490.    The defendants’ conduct was an unfair method of competition, and an unfair or

  deceptive act or practice within the conduct of commerce within the State of Arizona.

         491.    The defendants’ unlawful conduct substantially affected Arizona’s trade and

  commerce.




                                                    96
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 101 of 155 PageID# 101



         492.     As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         493.     By reason of the foregoing, the plaintiffs and the class are entitled to seek all

  forms of relief, including up to treble damages and reasonable attorneys’ fees and costs.

                                       CLAIM FOR RELIEF
                VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
                   CAL. BUS. & PROF. CODE § 17200, et seq . (THE “UCL”)

         494.     The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         495.     The violations of federal antitrust law set forth above also constitute violations of

  section 17200, et seq. of California Business and Professions Code.

         496.     California Business and Professions Code § 17200 prohibits any “unlawful,

  unfair, or fraudulent act or practices.”

         497.     The defendants have engaged in unfair competition or unfair, unconscionable,

  deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts and

  practices specified above.

         498.     This claim is instituted pursuant to sections 17203 and 17204 of California

  Business and Professions Code, to obtain restitution from these defendants for acts, as alleged

  herein, that violated the UCL.

         499.     The defendants’ conduct as alleged herein violated the UCL. The acts, omissions,

  misrepresentations, practices and non-disclosures of defendants, as alleged herein, including

  their pursuit of inter alia, filing and maintaining litigation against multiple would-be generic

  competitors despite knowing that the ‘438 patent was invalid and could not be enforced,

  constituted a common, continuous, and continuing course of conduct of unfair competition by


                                                    97
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 102 of 155 PageID# 102



  means of unfair, unlawful, and/or fraudulent business acts or practices within the meaning of the

  UCL, including, but not limited to, the violations of section 16720, et seq., of California

  Business and Professions Code, set forth above.

         500.    The defendants’ acts, omissions, misrepresentations, practices, and non-

  disclosures, as described above, whether or not in violation of section 16720, et seq., of

  California Business and Professions Code, and whether or not concerted or independent acts, are

  otherwise unfair, unconscionable, unlawful or fraudulent.

         501.    The plaintiffs and members of the class are entitled to full restitution and/or

  disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

  obtained by defendants as a result of such business acts or practices.

         502.    The unlawful and unfair business practices of the defendants, and each of them, as

  described above, have caused and continue to cause members of the class to pay supra-

  competitive and artificially-inflated prices for abiraterone acetate sold in the State of California.

  The plaintiffs and members of the class suffered injury in fact and lost money or property as a

  result of such unfair competition.

         503.    As alleged in this complaint, the defendants have been unjustly enriched as a

  result of their wrongful conduct and by the defendants’ unfair competition. The plaintiffs and

  members of the class are accordingly entitled to equitable relief including restitution and/or

  disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

  obtained by defendants as a result of such business practices, pursuant to California Business and

  Professions Code sections 17203 and 17204.




                                                    98
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 103 of 155 PageID# 103



                                 CLAIM FOR RELIEF
      VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
                 PROCEDURES ACT, D.C. CODE § 28-3901, et seq .

         504.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         505.    Members of the class purchased abiraterone acetate for personal, family, or

  household purposes.

         506.    By reason of the conduct alleged herein, including their pursuit of inter alia, filing

  and maintaining litigation against multiple would-be generic competitors despite knowing that

  the ‘438 patent was invalid and could not be enforced, the defendants have violated D.C. Code

  § 28-3901, et seq.

         507.    The defendants are “merchants” within the meaning of D.C. Code § 28-

  3901(a)(3).

         508.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within the District of Columbia.

         509.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within the District of Columbia, for the purpose of excluding competition or

  controlling, fixing, or maintaining prices in the abiraterone acetate market.

         510.    The defendants’ conduct was an unfair method of competition, and an unfair or

  deceptive act or practice within the conduct of commerce within the District of Columbia.

         511.    The defendants’ unlawful conduct substantially affected the District of

  Columbia’s trade and commerce.




                                                   99
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 104 of 155 PageID# 104



          512.      As a direct and proximate cause of defendants’ unlawful conduct, the plaintiffs

  and members of the class have been injured in their business or property and are threatened with

  further injury.

          513.      By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including treble damages or $1500 per violation (whichever is greater)

  plus punitive damages, reasonable attorney’s fees and costs under D.C. Code § 28-3901, et seq.

                                          CLAIM FOR RELIEF
                        VIOLATION OF THE FLORIDA DECEPTIVE AND
                             UNFAIR TRADE PRACTICES ACT,
                               FLA. STAT. § 501.201(2), et seq .

          514.      The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

          515.      The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

  seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts

  or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

  including practices in restraint of trade. Florida Stat. § 501.204(1).

          516.      The primary policy of the FDUTPA is “[t]o protect the consuming public and

  legitimate business enterprises from those who engage in unfair methods of competition, or

  unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

  Florida Stat. § 501.202(2).

          517.      A claim for damages under the FDUTPA has three elements: (1) a prohibited

  practice; (2) causation; and (3) actual damages.

          518.      Under Florida law, indirect purchasers have standing to maintain an action under

  the FDUTPA based on the facts alleged in this complaint. Fla. Stat. § 501.211(a) (“anyone

  aggrieved by a violation of this [statute] may bring an action . . . ”).



                                                    100
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 105 of 155 PageID# 105



          519.    Members of the class purchased abiraterone acetate within the State of Florida

  during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

  acetate would have been lower, in an amount to be determined at trial.

          520.    The defendants entered into a contract, combination or conspiracy between two or

  more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Florida.

          521.    The defendants established, maintained or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

  of excluding competition or controlling, fixing or maintaining prices in Florida at a level higher

  than the competitive market level, beginning at least as early as 2015 and continuing through the

  date of this filing.

          522.    Accordingly, the defendants’ conduct was an unfair method of competition, and

  an unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

          523.    The defendants’ unlawful conduct substantially affected Florida’s trade and

  commerce.

          524.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property by virtue of

  overcharges for abiraterone acetate and are threatened with further injury.

          525.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including injunctive relief pursuant to Florida Stat. § 501.208 and

  declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to Florida

  Stat. § 501.211.




                                                  101
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 106 of 155 PageID# 106



                                       CLAIM FOR RELIEF
                     VIOLATION OF THE HAWAII REVISED STATUTES
                             ANNOTATED §§ 480-1, et seq .

         526.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         527.    The defendants have engaged in unfair competition or unfair, unconscionable, or

  deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et

  seq.

         528.    The defendants’ unlawful conduct had the following effects: (1) abiraterone

  acetate price competition was restrained, suppressed, and eliminated throughout Hawaii;

  (2) abiraterone acetate prices were, fixed, maintained, and stabilized at artificially high levels

  throughout Hawaii; (3) the plaintiffs and members of the class were deprived of free and open

  competition; and (4) the plaintiffs and members of the class paid supra-competitive, artificially

  inflated prices for abiraterone acetate.

         529.    During the class period, the defendants’ illegal conduct substantially affected

  Hawaii commerce and consumers.

         530.    As a direct and proximate result of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured and are threatened with further injury.

                                      CLAIM FOR RELIEF
                VIOLATION OF THE IDAHO CONSUMER PROTECTION ACT,
                            IDAHO CODE §§ 48-601, et seq .

         531.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         532.    The Idaho Consumer Protection Act, Idaho Code §§ 48-601, et seq. (the “Idaho

  CPA”), is a remedial statute that generally protects both consumers and businesses from “unfair

  methods of competition and unfair or deceptive acts and practices in the conduct of trade or


                                                   102
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 107 of 155 PageID# 107



  commerce” and is designed to provide “efficient and economical procedures to secure such

  protection.”

         533.    The Idaho CPA further provides that “any unconscionable method, act or practice

  in the conduct of any trade or commerce” expressly fall within the scope of its protection. Idaho

  Code §§ 48-603(18); 48-603C.

         534.    The Idaho CPA also contains a harmonization provision with the FTC Act. Idaho

  Code § 48-604(1).

         535.    Under Idaho law, indirect purchasers have standing to maintain an action under

  the Idaho CPA based on the facts alleged in this complaint. See, e.g., Idaho Code § 48-608 (“Any

  person who purchases or leases goods or services and thereby suffers any ascertainable loss of

  money or property…as a result of the use or employment by another person of a method, act or

  practice declared unlawful by this chapter, may…bring an action to recover actual damages or

  one thousand dollars ($1,000), whichever is the greater…”).

         536.    Members of the class purchased abiraterone acetate within the State of Idaho

  during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

  acetate would have been lower, in an amount to be determined at trial.

         537.    The defendants entered into a contract, combination or conspiracy between two or

  more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Idaho.

         538.    The defendants established, maintained or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

  of excluding competition or controlling, fixing or maintaining prices in Idaho at a level higher




                                                  103
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 108 of 155 PageID# 108



  than the competitive market level, beginning at least as early as 2015 and continuing through the

  date of this filing.

          539.    Accordingly, the defendants’ conduct, including their restricting consumer access

  to generic versions of Zytiga, was an unfair method of competition, and an unfair or deceptive

  act or practice within the conduct of commerce within the State of Idaho.

          540.    The defendants’ unlawful conduct substantially affected Idaho’s trade and

  commerce.

          541.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property by virtue of

  overcharges for abiraterone acetate and are threatened with further injury.

          542.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including injunctive relief, actual or statutory damages, punitive

  damages, and any other relief deemed necessary or proper by the court. Idaho Code § 48-608.

                                   CLAIM FOR RELIEF
   VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                             PRACTICES ACT,
                  815 ILL. COMP. STAT. ANN. 505/10A, et seq .

          543.    The plaintiffs incorporates each and every allegation set forth in the preceding

  paragraphs of this complaint.

          544.    By reason of the conduct alleged herein, the defendants have violated 740 Ill.

  Comp. Stat. Ann. 10/3(1), et seq.

          545.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Illinois.




                                                   104
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 109 of 155 PageID# 109



         546.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the relevant market, a substantial part of which

  occurred within Illinois, for the purpose of excluding competition or controlling, fixing, or

  maintaining prices in the abiraterone acetate market.

         547.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Illinois.

         548.    The defendants’ conduct misled consumers, withheld material facts, and resulted

  in material misrepresentations to the plaintiffs and members of the class.

         549.    The defendants’ unlawful conduct substantially affected Illinois’s trade and

  commerce.

         550.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class were actually deceived and have been injured in their

  business or property and are threatened with further injury.

         551.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including actual damages or any other relief the Court deems proper

  under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                                  CLAIM FOR RELIEF
           VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
                    MICH. COMP. LAWS ANN. § 445.901, et seq .

         552.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         553.    By reason of the conduct alleged herein, the defendants have violated Mich.

  Comp. Laws Ann. § 445.901, et seq.




                                                  105
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 110 of 155 PageID# 110



         554.    The defendants have entered into a contract, combination, or conspiracy between

  two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

  acetate market, a substantial part of which occurred within Michigan.

         555.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

  excluding or limiting competition or controlling or maintaining prices, a substantial part of which

  occurred within Michigan.

         556.    The defendants’ conduct was conducted with the intent to deceive Michigan

  consumers regarding the nature of the defendants’ actions within the stream of Michigan

  commerce.

         557.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Michigan.

         558.    The defendants’ conduct misled consumers, withheld material facts, and took

  advantage of the plaintiffs’ and members of the class’ inability to protect themselves.

         559.    The defendants’ unlawful conduct substantially affected Michigan’s trade and

  commerce.

         560.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         561.    By reason of the foregoing, the plaintiffs and the class are entitled to seek all

  forms of relief available under Mich. Comp. Laws Ann. § 445.911.




                                                  106
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 111 of 155 PageID# 111



                                      CLAIM FOR RELIEF
                VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                            MINN. STAT. § 325F.68, et seq.

         562.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         563.    By reason of the conduct alleged herein, the defendants have violated Minn. Stat.

  § 325F.68, et seq.

         564.    The defendants engaged in a deceptive trade practice with the intent to injure

  competitors and consumers through supra-competitive profits.

         565.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Minnesota, for the purpose of controlling, fixing, or maintaining prices

  in the abiraterone acetate market.

         566.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Minnesota.

         567.    The defendants’ conduct, specifically in their pursuit of inter alia, filing and

  maintaining litigation against multiple would-be generic competitors despite knowing that the

  ‘438 patent was invalid and could not be enforced, created a fraudulent or deceptive act or

  practice committed by a supplier in connection with a consumer transaction.

         568.    The defendants’ unlawful conduct substantially affected Minnesota’s trade and

  commerce.

         569.    The defendants’ conduct was willful.

         570.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.


                                                  107
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 112 of 155 PageID# 112



          571.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including damages, reasonable attorneys’ fees and costs under Minn.

  Stat. § 325F.68, et seq. and applicable case law.

                                   CLAIM FOR RELIEF
   VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND CONSUMER
                       PROTECTION ACT OF 1970,
           MONT. CODE, §§ 30-14-103, et seq ., AND §§ 30-14-201, et. seq.

          572.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

          573.    The defendants have engaged in unfair competition or unfair, unconscionable, or

  deceptive acts or practices in violation of the Montana Unfair Trade Practices and Consumer

  Protection Act of 1970, Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq.

          574.    The defendants’ unlawful conduct had the following effects: (1) abiraterone

  acetate price competition was restrained, suppressed, and eliminated throughout Montana;

  (2) abiraterone acetate prices were raised, fixed, maintained, and stabilized at artificially high

  levels throughout Montana; (3) the plaintiffs and members of the class were deprived of free and

  open competition; and (4) the plaintiffs and members of the class paid supra-competitive,

  artificially inflated prices for abiraterone acetate.

          575.    During the class period, the defendants’ illegal conduct substantially affected

  Montana commerce and consumers.

          576.    As a direct and proximate result of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured and are threatened with further injury. The

  defendants have engaged in unfair competition or unfair or deceptive acts or practices in

  violation of Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq., and, accordingly, the

  plaintiffs and members of the class seek all relief available under that statute.



                                                    108
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 113 of 155 PageID# 113



                                     CLAIM FOR RELIEF
            VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
                         NEB. REV. STAT. § 59-1602, et seq .

         577.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         578.    By reason of the conduct alleged herein, the defendants have violated Neb. Rev.

  Stat. § 59-1602, et seq.

         579.    The defendants have entered into a contract, combination, or conspiracy between

  two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

  acetate market, a substantial part of which occurred within Nebraska.

         580.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

  excluding or limiting competition or controlling or maintaining prices, a substantial part of which

  occurred within Nebraska.

         581.    The defendants’ conduct was conducted with the intent to deceive Nebraska

  consumers regarding the nature of the defendants’ actions within the stream of Nebraska

  commerce.

         582.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Nebraska.

         583.    The defendants’ conduct misled consumers, withheld material facts, and had a

  direct or indirect impact upon the plaintiffs’ and members of the-class’ ability to protect

  themselves.

         584.    The defendants’ unlawful conduct substantially affected Nebraska’s trade and

  commerce.




                                                  109
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 114 of 155 PageID# 114



         585.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         586.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.

                                   CLAIM FOR RELIEF
          VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
                        NEV. REV. STAT. § 598.0903, et seq .

         587.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         588.    By reason of the conduct alleged herein, the defendants have violated Nev. Rev.

  Stat. § 598.0903, et seq.

         589.    The defendants engaged in a deceptive trade practice with the intent to injure

  competitors and to substantially lessen competition.

         590.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Nevada, for the purpose of excluding competition or controlling,

  fixing, or maintaining prices in the abiraterone acetate market.

         591.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Nevada.

         592.    The defendants’ conduct, including their wrongful pursuit of sham litigation they

  knew they could not win, amounted to a fraudulent act or practice committed by a supplier in

  connection with a consumer transaction.

         593.    The defendants’ unlawful conduct substantially affected Nevada’s trade and

  commerce.


                                                  110
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 115 of 155 PageID# 115



          594.      The defendants’ conduct was willful.

          595.      As a direct and proximate cause of the defendants’ unlawful conduct, the

  members of the class have been injured in their business or property and are threatened with

  further injury.

          596.      By reason of the foregoing, the class is entitled to seek all forms of relief,

  including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per

  violation under Nev. Rev. Stat. § 598.0993.

                                   CLAIM FOR RELIEF
       VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
                 N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, et seq .

          597.      The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

          598.      By reason of the conduct alleged herein, defendants have violated N.H. Rev. Stat.

  Ann. tit. XXXI, § 358-A, et seq.

          599.      The defendants have entered into a contract, combination, or conspiracy between

  two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

  acetate market, a substantial part of which occurred within New Hampshire.

          600.      The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

  excluding or limiting competition or controlling or maintaining prices, a substantial part of which

  occurred within New Hampshire.

          601.      The defendants’ conduct was conducted with the intent to deceive New

  Hampshire consumers regarding the nature of the defendants’ actions within the stream of New

  Hampshire commerce.




                                                     111
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 116 of 155 PageID# 116



         602.    The defendants’ conduct was unfair or deceptive within the conduct of commerce

  within the State of New Hampshire.

         603.    The defendants’ conduct was willful and knowing.

         604.    The defendants’ conduct misled consumers, withheld material facts, and had a

  direct or indirect impact upon the plaintiffs’ and members of the class’ ability to protect

  themselves.

         605.    The defendants’ unlawful conduct substantially affected New Hampshire’s trade

  and commerce.

         606.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and the members of the class have been injured in their business or property and are

  threatened with further injury.

         607.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief available under N.H. Rev. Stat. Ann. tit. XXXI, §§ 358-A:10 and 358-

  A:10-a.

                                     CLAIM FOR RELIEF
              VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                         N.M. STAT. ANN. §§ 57-12-1, et seq .

         608.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         609.    By reason of the conduct alleged herein, defendants have violated N.M. Stat. Ann.

  §§ 57-12-3, et seq.

         610.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within New Mexico.




                                                  112
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 117 of 155 PageID# 117



         611.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the relevant markets, a substantial part of which

  occurred within New Mexico, for the purpose of excluding competition or controlling, fixing, or

  maintaining prices in the abiraterone acetate market.

         612.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of New Mexico.

         613.    The defendants’ conduct misled consumers, withheld material facts, and resulted

  in material misrepresentations to the plaintiffs and members of the class.

         614.    The defendants’ unlawful conduct substantially affected New Mexico’s trade and

  commerce.

         615.    The defendants’ conduct constituted “unconscionable trade practices” in that such

  conduct, inter alia, resulted in a gross disparity between the value received by the New Mexico

  class members and the price paid by them for abiraterone acetate as set forth in N.M. Stat. Ann.

  § 57-12-2E.

         616.    The defendants’ conduct was willful.

         617.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         618.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including actual damages or up to $300 per violation, whichever is

  greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§ 57-12-10, et seq.




                                                 113
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 118 of 155 PageID# 118



                                        CLAIM FOR RELIEF
                 VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
                              GEN. BUS. LAW §§ 349,et seq .

         619.     The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         620.     New York State General Business Law Section 349 (Section 349) broadly

  prohibits deceptive acts or practices in the state of New York toward the plaintiffs. In particular,

  Section 349 makes unlawful, inter alia, “[d]eceptive acts or practices in the conduct of any

  business, trade or commerce.” N.Y. Gen. Bus. Law §§ 349(a), (g).

         621.     The plaintiffs, the members of the class, and all the defendants are “persons”

  under N.Y. Gen. Bus. Law § 349(h),

         622.     The defendants’ actions as set forth herein occurred in the conduct of trade or

  commerce under Section 349.

         623.     As detailed above, the defendants engaged in deceptive acts in violation of New

  York and federal law in connection with Zytiga.

         624.     The defendants owed and continue to owe the plaintiffs and members of the Class

  a duty to refrain from the above-described unfair and deceptive practices.

         625.     The defendants knew or should have known that their conduct was in violation of

  Section 349.

         626.     The defendants’ unfair and deceptive acts or practices, omissions and

  misrepresentations were material to the plaintiffs and the members of the Class, and were likely

  to and/or did, in fact, deceive regulators and reasonable consumers, including the plaintiffs and

  members of the Class.

         627.     As a result of the foregoing willful, knowing, and wrongful conduct of the

  defendants,


                                                  114
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 119 of 155 PageID# 119



          628.    The plaintiff and members Class have been damaged in an amount to be proven at

  trial, and seek all just and proper remedies, including but not limited to actual damages, treble

  damages up to $1,000, punitive damages to the extent available under the law, reasonable

  attorneys’ fees and costs, an order enjoining the defendants’ deceptive and unfair conduct, and

  all other just and appropriate relief available under Section 349 and New York law.

                                    CLAIM FOR RELIEF
       VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                              PRACTICES ACT,
                        N.C. GEN. STAT. § 75-1.1, et seq .

          629.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

          630.    By reason of the conduct alleged herein, the defendants have violated N.C. Gen.

  Stat. § 75-1.1, et seq.

          631.    The defendants entered into a contract, combination, or conspiracy in restraint of,

  or to monopolize, trade or commerce in the abiraterone acetate market, a substantial part of

  which occurred within North Carolina.

          632.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of North Carolina.

          633.    The defendants’ trade practices are and have been immoral, unethical,

  unscrupulous, and substantially injurious to consumers.

          634.    The defendants’ conduct misled consumers, withheld material facts, and resulted

  in material misrepresentations to the plaintiffs and members of the class.

          635.    The defendants’ unlawful conduct substantially affected North Carolina’s trade

  and commerce.




                                                  115
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 120 of 155 PageID# 120



         636.    The defendants’ conduct constitutes consumer-oriented deceptive acts or practices

  within the meaning of North Carolina law, which resulted in consumer injury and broad adverse

  impact on the public at large, and harmed the public interest of North Carolina consumers in an

  honest marketplace in which economic activity is conducted in a competitive manner.

         637.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         638.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including treble damages under N.C. Gen. Stat. § 7516.

                                   CLAIM FOR RELIEF
      VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
                       N.D. CENT. CODE § 51-10, et seq .

         639.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         640.    By reason of the conduct alleged herein, the defendants have violated N.D. Cent.

  Code § 1-10-01, et seq.

         641.    The defendants engaged in a deceptive trade practice with the intent to injure

  competitors and consumers through supra-competitive profits.

         642.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within North Dakota, for the purpose of controlling, fixing, or maintaining

  prices in the abiraterone acetate market.

         643.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of North Dakota.




                                                 116
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 121 of 155 PageID# 121



         644.    The defendants’ conduct amounted to a fraudulent or deceptive act or practice

  committed by a supplier in connection with a consumer transaction.

         645.    The defendants’ unlawful conduct substantially affected North Dakota’s trade and

  commerce.

         646.    The defendants’ conduct was willful.

         647.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         648.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including damages and injunctive relief under N.D. Cent. Code § 51-10-

  06.

                                   CLAIM FOR RELIEF
         VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
                        OR. REV. STAT. § 646.605, et seq .

         649.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         650.    By reason of the conduct alleged herein, the defendants have violated Or. Rev.

  Stat. § 646.608, et seq.

         651.    The defendants have entered into a contract, combination, or conspiracy between

  two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

  acetate market, a substantial part of which occurred within Oregon.

         652.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

  excluding or limiting competition or controlling or maintaining prices, a substantial part of which

  occurred within Oregon.


                                                 117
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 122 of 155 PageID# 122



         653.    The defendants’ conduct was conducted with the intent to deceive Oregon

  consumers regarding the nature of the defendants’ actions within the stream of Oregon

  commerce.

         654.    Defendants’ conduct was unfair or deceptive within the conduct of commerce

  within the State of Oregon.

         655.    The defendants’ conduct misled consumers, withheld material facts, and had a

  direct or indirect impact upon the plaintiffs’ and members of the class’ ability to protect

  themselves.

         656.    The defendants’ unlawful conduct substantially affected Oregon’s trade and

  commerce.

         657.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         658.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief available under OR. REV. STAT. § 646.638.

         659.    Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act, with the

  filing of this action, a copy of this complaint is being served upon the Attorney General of

  Oregon.

                                   CLAIM FOR RELIEF
     VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,
                       R.I. GEN. LAWS § 6-13.1-1, et seq .

         660.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         661.    By reason of the conduct alleged herein, the defendants have violated R.I. Gen

  Laws § 6-13.1-1, et seq.


                                                  118
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 123 of 155 PageID# 123



         662.    The defendants engaged in an unfair or deceptive act or practice with the intent to

  injure competitors and consumers through supra-competitive profits.

         663.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Rhode Island, for the purpose of controlling, fixing, or maintaining

  prices in the abiraterone acetate market.

         664.    The defendants’ conduct was unfair or deceptive within the conduct of commerce

  within the State of Rhode Island.

         665.    The defendants’ conduct amounted to an unfair or deceptive act or practice

  committed by a supplier in connection with a consumer transaction.

         666.    The defendants’ unlawful conduct substantially affected Rhode Island’s trade and

  commerce.

         667.    The defendants’ conduct was willful.

         668.    The defendants deliberately failed to disclose material facts to the plaintiffs and

  members of the class concerning the defendants’ unlawful activities, including inter alia, filing

  and maintaining litigation against multiple would-be generic competitors despite knowing that

  the ‘438 patent was invalid and could not be enforced.

         669.    The defendants’ deception, including its affirmative misrepresentations and/or

  omissions concerning the price of abiraterone acetate, constitutes information necessary to the

  plaintiffs and members of the class relating to the cost of abiraterone acetate purchased.

         670.    The plaintiffs and members of the class purchased goods, namely abiraterone

  acetate, primarily for personal, family, or household purposes.




                                                  119
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 124 of 155 PageID# 124



         671.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         672.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including actual damages or $200 per violation, whichever is greater, and

  injunctive relief and punitive damages under R.I. Gen Laws § 6-13.1-5.2.

                                  CLAIM FOR RELIEF
    VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES ACT,
                      S.C. CODE ANN. §§ 39-5-10, et seq .

         673.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         674.    By reason of the conduct alleged herein, the defendants have violated S.C. Code

  Ann. §§ 39-5-10.

         675.    The defendants have entered into a contract, combination, or conspiracy between

  two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

  acetate market, a substantial part of which occurred within Oregon.

         676.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

  excluding or limiting competition or controlling or maintaining prices, a substantial part of which

  occurred within South Carolina.

         677.    The defendants’ conduct was conducted with the intent to deceive South Carolina

  consumers regarding the nature of the defendants’ actions within the stream of South Carolina

  commerce.

         678.    The defendants’ conduct was unfair or deceptive within the conduct of commerce

  within the State of South Carolina.


                                                 120
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 125 of 155 PageID# 125



         679.    The defendants’ conduct misled consumers, withheld material facts, and had a

  direct or indirect impact upon the plaintiffs’ and members of the class’ ability to protect

  themselves.

         680.    The defendants’ unlawful conduct substantially affected South Carolina trade and

  commerce.

         681.    The defendants’ unlawful conduct substantially harmed the public interest of the

  State of South Carolina, as nearly all members of the public purchase and consume abiraterone

  acetate.

                                  CLAIM FOR RELIEF
     VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND
                       CONSUMER PROTECTION LAW,
                     S.D. CODIFIED LAWS § 37-24, et seq.

         682.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         683.    By reason of the conduct alleged herein, the defendants have violated S.D.

  Codified Laws § 37-24-6.

         684.    The defendants engaged in a deceptive trade practice with the intent to injure

  competitors and consumers through supra-competitive profits.

         685.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within South Dakota, for the purpose of controlling, fixing, or maintaining

  prices in the abiraterone acetate market.

         686.    The defendants’ conduct, including inter alia, filing and maintaining litigation

  against multiple would-be generic competitors despite knowing that the ‘438 patent was invalid




                                                  121
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 126 of 155 PageID# 126



  and could not be enforced, was unfair, unconscionable, or deceptive within the conduct of

  commerce within the State of South Dakota.

         687.    The defendants’ conduct amounted to a fraudulent or deceptive act or practice

  committed by a supplier in connection with a consumer transaction.

         688.    The defendants’ unlawful conduct substantially affected South Dakota’s trade and

  commerce.

         689.    The defendants’ conduct was willful.

         690.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         691.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including actual damages and injunctive relief under S.D. Codified Laws

  § 37-24-31.

                                  CLAIM FOR RELIEF
            VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                        UTAH CODE ANN. §§ 13-11-1, et seq .

         692.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         693.    By reason of the conduct alleged herein, the defendants have violated Utah Code

  Ann. §§ 13-11-1, et seq.

         694.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Utah.

         695.    The defendants are suppliers within the meaning of Utah Code Ann. § 13-11-3.




                                                 122
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 127 of 155 PageID# 127



         696.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate markets, a substantial part

  of which occurred within Utah, for the purpose of excluding competition or controlling, fixing,

  or maintaining prices in the abiraterone acetate market.

         697.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

  conduct of commerce within the State of Utah.

         698.    The defendants’ conduct and/or practices were unconscionable and were

  undertaken in connection with consumer transactions.

         699.    The defendants knew or had reason to know that their conduct was

  unconscionable.

         700.    The defendants’ conduct misled consumers, withheld material facts, and resulted

  in material misrepresentations to the plaintiffs and members of the class.

         701.    The defendants’ unlawful conduct substantially affected Utah’s trade and

  commerce.

         702.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and members of the class have been injured in their business or property and are

  threatened with further injury.

         703.    By reason of the foregoing, the plaintiffs and members of the class are entitled to

  seek all forms of relief, including declaratory judgment, injunctive relief, and ancillary relief,

  pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.

                                      CLAIM FOR RELIEF
                    VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
                            UTAH CODE ALL. §§ 13-5-1, et seq .

         704.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.


                                                   123
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 128 of 155 PageID# 128



         705.    By reason of the conduct alleged herein, the defendants have violated Utah Code

  Ann. §§ 13-5-1, et seq.

         706.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Utah.

         707.    The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Utah, for the purpose of excluding competition or controlling, fixing,

  or maintaining prices in the abiraterone acetate market.

         708.    The defendants’ conduct caused or was intended to cause unfair methods of

  competition within the State of Utah.

         709.    The defendants’ unlawful conduct substantially affected Utah’s trade and

  commerce.

         710.    As a direct and proximate cause of the defendants’ unlawful conduct, the

  plaintiffs and the members of the class have been injured in their business or property and are

  threatened with further injury.

         711.    By reason of the foregoing, the plaintiffs and the members of the class are entitled

  to seek all forms of relief, including actual damages or $2000 per class member, whichever is

  greater, plus reasonable attorney’s fees under Utah Code Ann. §§ 13-5-14, et seq.

                                      CLAIM FOR RELIEF
                VIOLATION OF THE VERMONT CONSUMER FRAUD ACT
                      VT. STAT. ANN. TIT. 9, CH. 63 §2451, et seq .

         712.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.




                                                 124
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 129 of 155 PageID# 129



         713.    Title 9 of the Vermont Statutes generally governs commerce and trade in

  Vermont. Chapter 63 thereof governs consumer protection and prohibits, inter alia, unfair

  methods competition, unfair and deceptive acts and practices, and antitrust violations such as

  restraints of trade and monopolization. VT. STAT ANN. tit. 9, § 2453(a).

         714.    Members of the class purchased abiraterone acetate within the State of Vermont

  during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

  acetate would have been lower, in an amount to be determined at trial.

         715.    Under Vermont law, indirect purchasers have standing under the antitrust

  provisions of the Vermont Statutes to maintain an action based on the facts alleged in this

  complaint. Vt. Stat. Ann. tit. 9, § 2465(b).

         716.    The defendants competed unfairly by restraining trade as set forth herein, in

  violation of Vermont Statutes tit. 9, § 2453, et seq.

         717.    The plaintiffs and members of the class were injured with respect to purchases of

  Zytiga and its AB rated generic equivalents in Vermont and are entitled to all forms of relief,

  including actual damages, treble damages, and reasonable attorneys’ fees.

                                    CLAIM FOR RELIEF
             VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                         VA. CODE ANN. § 59.1- 196, et seq .

         718.    The plaintiffs incorporate each and every allegation set forth in the preceding

  paragraphs of this complaint.

         719.    By reason of the conduct alleged herein, defendants have violated Va. Code Ann.

  §§ 59.1-196, et seq.

         720.    The defendants entered into a contract, combination, or conspiracy between two

  or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

  market, a substantial part of which occurred within Virginia.


                                                   125
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 130 of 155 PageID# 130



          721.      The defendants established, maintained, or used a monopoly, or attempted to

  establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

  of which occurred within Virginia, for the purpose of excluding competition or controlling,

  fixing, or maintaining prices in the abiraterone acetate market.

          722.      The defendants’ conduct caused or was intended to cause unfair methods of

  competition within the State of Virginia.

          723.      The defendants’ unlawful conduct substantially affected Virginia’s trade and

  commerce.

          724.      As a direct and proximate cause of defendants’ unlawful conduct, the plaintiffs

  and members of the class have been injured in their business or property and are threatened with

  further injury.

          725.      By reason of the foregoing, the plaintiffs and the members of the class are entitled

  to seek all forms of relief, including actual damages, treble damages, plus reasonable attorney’s

  fees under Virginia Code Ann. § 59.1-196, et seq.

                                    CLAIM FOR RELIEF: UNJUST ENRICHMENT

          726.      The plaintiffs incorporate by reference the allegations in the preceding

  paragraphs.

          727.      To the extent required, this claim is pled in the alternative to the other claims in

  this complaint.

          728.      It would be futile for the plaintiffs, or any member of the class, to seek a remedy

  from any party with whom they had or have privity of contract; the defendants have paid no

  consideration to anyone for the improper benefits they received indirectly from the plaintiffs and

  members of the class.




                                                     126
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 131 of 155 PageID# 131



         729.    As a result of their unlawful conduct described above, the defendants have and

  will continued to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful

  profits of abiraterone acetate.

         730.    A constructive trust should be imposed upon all unlawful or inequitable sums the

  defendants received that are traceable to the plaintiffs and members of the class.

                                             ALABAMA

         731.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Alabama at prices that were

  more than they would have been but for the defendants’ actions. The defendants received money

  from the Class as a direct result of the unlawful overcharges and have retained this money. The

  defendants have benefitted at the expense of the Class from revenue resulting from unlawful

  overcharges for Zytiga or its AB-rated generic equivalents. It is inequitable for the defendants to

  accept and retain the benefits received without compensating the Class.

                                              ALASKA

         732.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Alaska at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefits

  bestowed upon them by the Class. The defendants accepted and retained the benefits bestowed

  upon them under inequitable and unjust circumstances arising from unlawful overcharges to the

  Class. Under the circumstances, it would be inequitable for the defendants to retain such benefits

  without compensating the Class.




                                                  127
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 132 of 155 PageID# 132



                                             ARIZONA

         733.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Arizona at prices that were

  more than they would have been but for the defendants’ actions. The defendants have been

  enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

  equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

  generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

  enrichment and the Class’s impoverishment are connected. There is no justification for the

  defendants’ receipt of the benefits causing their enrichment and the Class’s impoverishment,

  because the Class paid supra-competitive prices that inured to the defendants’ benefit, and it

  would be inequitable for the defendants to retain any revenue gained from their unlawful

  overcharges. The Class has no remedy at law.

                                            ARKANSAS

         734.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Arkansas at prices that were

  more than they would have been but for the defendants’ actions. The defendants received money

  from the Class as a direct result of the unlawful overcharges and have retained this money. The

  defendants have paid no consideration to any other person in exchange for this money. Under the

  circumstances, it would be inequitable for the defendants to retain such benefits without

  compensating the Class.

                                           CALIFORNIA

         735.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in California at prices that were

  more than they would have been but for the defendants’ actions. The defendants have received a


                                                 128
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 133 of 155 PageID# 133



  benefit from the Class as a direct result of the unlawful overcharges. The defendants retained the

  benefits bestowed upon them under inequitable and unjust circumstances at the expense of the

  Class.

                                    DISTRICT OF COLUMBIA

           736.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in the District of Columbia at

  prices that were more than they would have been but for the defendants’ actions. The Class has

  conferred an economic benefit upon the defendants, in the nature of revenue resulting from

  unlawful overcharges to the economic detriment of the Class. The defendants retained the benefit

  bestowed upon them under inequitable and unjust circumstances arising from unlawful

  overcharges to the Class. Under the circumstances, it would be inequitable and unjust for the

  defendants to retain such benefits.

                                             FLORIDA

           737.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Florida at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefits

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                             GEORGIA

           738.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Georgia at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an


                                                 129
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 134 of 155 PageID# 134



  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                              HAWAII

         739.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Hawaii at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                               IDAHO

         740.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Idaho at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  conferred upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                             ILLINOIS

         741.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Illinois at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants retained the benefits


                                                 130
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 135 of 155 PageID# 135



  bestowed upon them under unjust circumstances arising from unlawful overcharges to the Class.

  It is against equity, justice, and good conscience for the defendants to be permitted to retain the

  revenue resulting from their unlawful overcharges.

                                                IOWA

         742.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Iowa at prices that were

  more than they would have been but for the defendants’ actions. The defendants have been

  enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

  equivalents, which revenue resulted from anticompetitive prices paid by d the Class, which

  inured to the defendants’ benefit. The defendants’ enrichment has occurred at the expense of the

  Class. Under the circumstances, it would be unjust for the defendants to retain such benefits

  without compensating the Class.

                                               KANSAS

         743.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Kansas at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants retained the benefits

  bestowed upon them under unjust circumstances arising from unlawful overcharges to the Class.

  Under the circumstances, it would be inequitable for the defendants to retain such benefits

  without compensating the Class.

                                                MAINE

         744.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Maine at prices that were


                                                  131
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 136 of 155 PageID# 136



  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of or

  appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                               MARYLAND

           745.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Maryland at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of or

  appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                           MASSACHUSETTS

           746.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Massachusetts at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of or

  appreciated the benefit conferred upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.32




      32
        Plaintiff intends to assert a claim under Mass. Gen Laws Ch. 93A, § 1, et seq., after providing
  notice to the appropriate party.



                                                     132
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 137 of 155 PageID# 137



                                            MICHIGAN

         747.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Michigan at prices that were

  more than they would have been but for the defendants’ actions. The defendants have received a

  benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

  revenue resulted from anticompetitive prices that inured to the benefit of the defendants. The

  defendants retained the benefits bestowed upon them under unjust circumstances arising from

  unlawful overcharges to the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                           MINNESOTA

         748.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Minnesota at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated and knowingly

  accepted the benefits bestowed upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                           MISSISSIPPI

         749.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Mississippi at prices that

  were more than they would have been but for the defendants’ actions. The defendants received

  money from the Class as a direct result of the unlawful overcharges. The defendants retain the

  benefit of overcharges received on the sales of Zytiga or its AB-rated generic equivalents, which

  in equity and good conscience belong to the Class on account of the defendants’ anticompetitive


                                                 133
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 138 of 155 PageID# 138



  conduct. Under the circumstances, it would be inequitable for the defendants to retain such

  benefits without compensating the Class.

                                             MISSOURI

           750.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Missouri at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  bestowed upon them by the Class. The defendants accepted and retained the benefit bestowed

  upon them under inequitable and unjust circumstances arising from unlawful overcharges to the

  Class.

                                             MONTANA

           751.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Montana at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                             NEBRASKA

           752.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Nebraska at prices that were

  more than they would have been but for the defendants’ actions. The defendants received money

  from the Class as a direct result of the unlawful overcharges and have retained this money. The

  defendants have paid no consideration to any other person in exchange for this money. In justice


                                                 134
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 139 of 155 PageID# 139



  and fairness, the defendants should disgorge such money and remit the overcharged payments

  back to the Class.

                                             NEVADA

         753.      The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Nevada at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants in the nature of revenue resulting from unlawful

  overcharges for Zytiga or its AB-rated generic equivalents. The defendants appreciated the

  benefits bestowed upon them by the Class, for which they have paid no consideration to any

  other person. Under the circumstances, it would be inequitable for the defendants to retain such

  benefits without compensating the Class.

                                        NEW HAMPSHIRE

         754.      The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in New Hampshire at prices

  that were more than they would have been but for the defendants’ actions. The defendants have

  received a benefit from the Class in the nature of revenue resulting from the unlawful

  overcharges, which revenue resulted from anticompetitive prices that inured to the benefit of the

  defendants. Under the circumstances, it would be unconscionable for the defendants to retain

  such benefits.

                                          NEW MEXICO

         755.      The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in New Mexico at prices that

  were more than they would have been but for Defendants’ actions. The defendants have

  knowingly benefitted at the expense of the Class from revenue resulting from unlawful


                                                 135
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 140 of 155 PageID# 140



  overcharges for Zytiga or its AB-rated generic equivalents. To allow the defendants to retain the

  benefits would be unjust because the benefits resulted from anticompetitive pricing that inured to

  the defendants’ benefit and because the defendants have paid no consideration to any other

  person for any of the benefits they received.

                                            NEW YORK

         756.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in New York at prices that

  were more than they would have been but for the defendants’ actions. The defendants have been

  enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

  equivalents, which revenue resulted from anticompetitive prices paid by the Class, which inured

  to the defendants’ benefit. The defendants’ enrichment has occurred at the expense of the Class.

  It is against equity and good conscience for the defendants to be permitted to retain the revenue

  resulting from their unlawful overcharges.

                                       NORTH CAROLINA

         757.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in North Carolina at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The Class did not interfere with the

  defendants’ affairs in any manner that conferred these benefits upon the defendants. The benefits

  conferred upon the defendants were not gratuitous, in that they comprised revenue created by

  unlawful overcharges arising from arising from unlawful overcharges to the Class. The benefits

  conferred upon the defendants are measurable, in that the revenue the defendants have earned




                                                  136
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 141 of 155 PageID# 141



  due to unlawful overcharges are ascertainable by review of sales records. The defendants

  consciously accepted the benefits conferred upon them.

                                         NORTH DAKOTA

         758.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in North Dakota at prices that

  were more than they would have been but for the defendants’ actions. The defendants have been

  enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

  equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

  generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

  enrichment and the Class’s impoverishment are connected. There is no justification for the

  defendants’ receipt of the benefits causing their enrichment, because the Class paid supra-

  competitive prices that inured to the defendants’ benefit, and it would be inequitable for the

  defendants to retain any revenue gained from their unlawful overcharges. The Class has no

  remedy at law. Under the circumstances, it would be unjust for the defendants to retain such

  benefits without compensating the Class.

                                              OREGON

         759.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Oregon at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of the benefit

  bestowed upon them by the Class. Under the circumstances, it would be unjust for the defendants

  to retain such benefits without compensating the Class.




                                                  137
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 142 of 155 PageID# 142



                                         PENNSYLVANIA

         760.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Pennsylvania at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                          PUERTO RICO

         761.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Puerto Rico at prices that

  were more than they would have been but for the defendants’ actions. The defendants have been

  enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

  equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

  generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

  enrichment and the Class’s impoverishment are connected. There is no justification for the

  defendants’ receipt of the benefits causing their enrichment and the Class’s impoverishment,

  because the Class paid supra-competitive prices that inured to the defendants’ benefit, and it

  would be inequitable for the defendants to retain any revenue gained from their unlawful

  overcharges. The Class has no remedy at law.

                                         RHODE ISLAND

         762.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Rhode Island at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an


                                                 138
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 143 of 155 PageID# 143



  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                       SOUTH CAROLINA

         763.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in South Carolina at prices that

  were more than they would have been but for the defendants’ actions. The benefits conferred

  upon the defendants were not gratuitous, in that they comprised revenue created by unlawful

  overcharges arising from arising from unlawful overcharges to the Class. The defendants

  realized value from the benefit bestowed upon them by the Class. Under the circumstances, it

  would be inequitable for the defendants to retain such benefits without compensating the Class.

                                         SOUTH DAKOTA

         764.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in South Dakota at prices that

  were more than they would have been but for the defendants’ actions. The defendants have

  received a benefit from the Class in the nature of revenue resulting from the unlawful

  overcharges, which revenue resulted from anticompetitive prices that inured to the benefit of

  defendants. The defendants were aware of the benefit bestowed upon them by the Class. Under

  the circumstances, it would be inequitable and unjust for the defendants to retain such benefits

  without reimbursing the Class.

                                            TENNESSEE

         765.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Tennessee at prices that were


                                                 139
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 144 of 155 PageID# 144



  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class. It would be futile for the

  Class to seek a remedy from any party with whom they have privity of contract. The defendants

  have paid no consideration to any other person for any of the unlawful benefits they received

  indirectly from the Class with respect to the defendants’ sales of Zytiga or its AB-rated generic

  equivalents. It would be futile for The Class to exhaust all remedies against the entities with

  which the Class has privity of contract because the Class did not purchase Zytiga or its AB-rated

  generic equivalents directly from any defendant.

                                                UTAH

         766.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Utah at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of or

  appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.

                                             VERMONT

         767.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Vermont at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon defendants, in the nature of revenue resulting from unlawful overcharges


                                                  140
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 145 of 155 PageID# 145



  to the economic detriment of the Class. The defendants accepted the benefit bestowed upon them

  by the Class. Under the circumstances, it would be inequitable for the defendants to retain such

  benefits without compensating the Class.

                                             VIRGINIA

         768.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Virginia at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of the benefit

  bestowed upon them. The defendants should reasonably have expected to repay the Class. The

  benefits conferred upon the defendants were not gratuitous, in that they constituted revenue

  created by unlawful overcharges arising from the defendants’ illegal and unfair actions to inflate

  the prices of Zytiga or its AB-rated generic equivalents. The defendants have paid no

  consideration to any other person for any of the benefits they have received from the Class.

                                         WEST VIRGINIA

         769.    The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in West Virginia at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants were aware of or




                                                 141
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 146 of 155 PageID# 146



  appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

  inequitable for the defendants to retain such benefits without compensating the Class.33

                                               WISCONSIN

           770.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Wisconsin at prices that

  were more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants appreciated the benefit

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

  defendants to retain such benefits without compensating the Class.

                                                WYOMING

           771.   The defendants unlawfully overcharged Class Members, who made purchases of

  or reimbursements for Zytiga or its AB-rated generic equivalents in Wyoming at prices that were

  more than they would have been but for the defendants’ actions. The Class has conferred an

  economic benefit upon the defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. The defendants accepted, used and enjoyed

  the benefits bestowed upon them by the Class. Under the circumstances, it would be inequitable

  for the defendants to retain such benefits without compensating the Class.

                        COMPLIANCE WITH NOTICE REQUIREMENTS

           772.   In accordance with the requirements of Arizona Revised Statute § 44-1415,

  5 Maine Revised Statute § 213(3), Nevada Revised Statute § 598A.210(3), New York General

  Business Law § 340(5), Rhode Island General Laws § 6-36-21, Utah Code Ann. § 76-10-


      33
        Plaintiff intends to assert a claim under W. Va. Code § 46A-6-101, et seq., after providing notice to
  the appropriate party.



                                                     142
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 147 of 155 PageID# 147



  2109(9), and West Virginia Code §46A-6-106(a) upon filing counsel will send letters by certified

  mail, return receipt requested, to:

                a. Mark Brnovich, Attorney General of Arizona;

                b. Aaron Frey, Attorney General of Maine;

                c. Aaron Ford, Attorney General of Nevada;

                d. Letita James, Attorney General of New York;

                e. Peter Neronha, Attorney General of Rhode Island; and

                f. Sean Reyes, Attorney General of Utah; and

                g. Patrick Morrisey, Attorney General of West Virginia.

  informing them of the existence of this Class Action Complaint, identifying the relevant state

  antitrust provisions, and enclosing a copy of this Class Action Complaint.

                    CLAIM FOR RELIEF: VIOLATION OF SHERMAN ACT, 15 U.S.C. § 2

         773.     The plaintiffs incorporate by reference all previous allegations of fact.

         774.    This count seeks monetary relief under section 4 of the Clayton Act for conduct in

  violation of section 2 of the Sherman Act on behalf of the plaintiffs and all members of the class,

  for their purchases of Zytiga and/or generic abiraterone acetate.

         775.    Increasingly over the past decade, a distribution model of “specialty pharmacy”

  has become a dominant sector in the United States. While originally modelled to address a

  narrow range of non-self-administered pharmaceuticals that truly required special handling and

  service for patients, the use of the model has widened considerably over time, leading to a loose

  use of the term. Industry organizations have therefore developed definitions of the specialty

  model. As self-described, “[c]ommonalities seen within the definitions include the distribution of

  specialty pharmaceuticals and high-touch, patient-centered management that maximally benefits




                                                  143
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 148 of 155 PageID# 148



  the patient’s medication experience. Ideally, this translates into improved care with measurable,

  positive clinical outcomes.”

         776.    Specialty pharmacies offer services beyond those typically offered by either

  distributors or traditional pharmacies. These include: 24-hour access to pharmacists; adherence

  management; benefits investigation; communication and follow-up with the physician;

  dispensing of specialty pharmaceuticals and shipping coordination; enrollment in patient

  assistance programs; financial assistance; patient education and medication adverse effect

  counseling; patient monitoring for safety and efficacy; payer and/or manufacturer reporting;

  proactive patient outreach for prescription refill and renewal, and; prior authorization assistance.

         777.    These services are designed not only to aid patient care, but also to foster use the

  manufacturer-sponsor’s products. The manufacturer pays the distributor for these services;

  because of those services, the manufacturer can commend higher prices for the product and can

  ensure better, more continued sales. For the same reason, the specialty pharmacy, i.e., the

  distributor earns greater revenue and profits the more it can foster the use of the manufacturer’s

  products.

         778.    Specialty pharmacy, which once occupied only a small niche in the marketplace,

  has become a major segment of the pharmaceutical industry.

         779.    Within the general area of specialty pharmacy, there is even a narrower sub-

  distribution system known as limited-distribution specialty pharmacy. While some medications

  are supplied by many different specialty pharmacies throughout the nation, limited distribution

  drugs, on the other hand, are only available through a select few. Pharmaceutical manufacturers

  typically identify this smaller group of specialty pharmacies by their higher capability to achieve

  the joint goals of the companies.




                                                  144
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 149 of 155 PageID# 149



         780.    Pharmaceutical manufacturers therefore at times choose to limit the distribution of

  a drug to only a few specialty pharmacies. Common disease states managed by limited

  distribution specialty pharmacies include oncology, multiple sclerosis, rheumatoid arthritis,

  HIV/AIDS, and hepatitis C.

         781.    The manufacturer of a “specialty drug” and its limited distribution, specialty

  pharmacy are often referred to as “partners.” As one such limited distributor touts, it “is

  extremely proud to have been selected as a limited distribution drug partner by manufacturers

  for many different medications over the years . . . .”

         782.    Janssen causes Zytiga to be distributed into the United States marketplace through

  a carefully selected, small group of limited distribution specialty pharmacies controlled by

  Janssen. As a result, abiraterone is only available through an exclusive, limited-distribution

  specialty pharmacy network each member of which is paid by Janssen to distribute Zytiga.

         783.    In addition to acting as Janssen’s agent for the distribution of Zytiga, the small

  group of limited-distribution specialty pharmacies perform other services on behalf of Janssen.

  Janssen pays for these services. For example, these specialty pharmacies ostensibly have the

  capability of providing clinical support and patient oversight to enable the continued use of

  Zytiga and other Janssen products; along with dispensing the medication to the patient, these

  specialty pharmacies counsel the patient on the administration, ostensible expected benefits, and

  potential adverse effects of the medication; outbound phone calls by both pharmacists and the

  network’s nurses can be scheduled for Janssen’s therapies, designed to help guide the patient

  through his therapeutic care plan while enhancing the patient–pharmacy relationship. Many

  specialty pharmacies have the ability to monitor a patient’s disease progression, medication

  adherence, report quality of life, and can trigger interventions specific to the identified




                                                   145
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 150 of 155 PageID# 150



  complication. These specialty pharmacy services have been critical to the success of Zytiga and

  have helped optimize use of Zytiga for thousands of patients in recent years.

          784.    On information and belief, the network of Janssen’s limited distribution specialty

  pharmacies for Zytiga has not, at any one time during the class period for this case, exceeded

  more than 16 members. These include the specialty pharmacy operations of Accredo Health,

  Avella Specialty Pharmacy, CVS/Caremark, Diplomat Specialty, U.S. Bioservices, and

  Alliance/Walgreens.

          785.    Given the unique business relationship between Janssen and the members of its

  limited distribution specialty pharmacy network for Zytiga, the limited distribution players act as

  agents for Janssen for Janssen’s distribution of Zytiga nationwide. And there are multiple reasons

  why the relationship between Janssen and its Zytiga distribution agents creates a situation where

  there is neither a likelihood nor ability for its distribution agents to enforce antitrust laws violated

  by Janssen where that violation is of the type raised by this case, i.e., depriving access to AB-

  rated generic equivalents.

          786.    First, unlike most manufacturer-distributor relationships (where the distributor

  makes its profit by buying low from the manufacturer and selling at a higher price to a

  downstream purchaser), here Janssen actually pays the distributor agents to distribute the

  product. And the more the distributor agent distributes Janssen’s Zytiga, the more money it

  makes from payments from Janssen. As a result, Janssen and the distributor agents share the goal

  of keeping Zytiga in a monopoly position—each make more and more revenue the longer the

  product remains on the market alone—rather than seeing the entry of a generic Zytiga that would

  take sales away from that arrangement.




                                                    146
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 151 of 155 PageID# 151



         787.    Second, on information and belief, Janssen functionally controls not only the

  price paid by the Zytiga distribution agents to purchase Zytiga, but also the prices charged by

  those distributors to downstream purchasers. Among other things, purchases by downstream

  stakeholders including the patients themselves are closely monitored and coordinated by Janssen;

  as a result, competition between distributor agents is minimized. And because most revenue is

  earned by the distributor agent on the “buy-side,” and the Zytiga distributor agents provide the

  same, contractually-required specialty services, they lack reason to undercut efforts by Janssen to

  control the resale price of Zytiga.

         788.    For these and other reasons, Janssen functionally controls the resale price of

  Zytiga. For example, while a single health plan might be paying five or six of Janssen’s

  distributor agents for a 30-day supply of Zytiga at multiple locations across the nation and for

  different patients, the amounts charged by those different specialty pharmacies for the ingredient

  cost of Zytiga are, to the penny, exactly the same (e.g., $10,221.93).

         789.    Third—and not only do Janssen’s distributor agents make most of their revenues

  on the “buy-side” of the Zytiga transaction— Janssen’s distributor agents do not necessarily

  suffer an overcharge due to the absence of AB-rated generic competition for a limited

  distribution drug. In the usual distribution circumstances, all or virtually all distributors suffer an

  overcharge from the absence of AB-rated generics because all or virtually all of them purchase

  the brand and the generic versions of the drug. However, in the marketplace for Zytiga and its

  generic counterparts, no Janssen limited distributor is guaranteed access to directly purchase and

  sell the generic counterpart when, as and if it comes on the market, let alone play a role as the

  specialty pharmacy distributor who gets compensated by the generic seller to perform specialty




                                                   147
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 152 of 155 PageID# 152



  services. As a result, absent a showing that they had a right to both purchase generic Zytiga and

  continue specialty services, they likely suffer no overcharge.

         790.    Fourth, being a member of Janssen’s limited distribution specialty pharmacy

  network for Zytiga is highly lucrative and carefully guarded. And unlike the traditional

  distribution system where brand manufacturers need the traditional distributors to make their

  products widely available, here manufacturers of limited distribution drugs may pick and choose

  who may become a member of their network. As a result, the distributor agents have no reason to

  upset a source of highly profitable work. They are not going to bite the hand that feeds them.

         791.    In summary, Janssen controls its distribution network through agents that it pays;

  these agents have no antitrust claim to bring against Janssen when the allegation is delayed

  generic entry; Janssen controls all aspects of the distribution arrangement, including the buy and

  sell price of its agents. As a result, it is the Zytiga purchasers from Janssen’s distributor agents,

  and the not distributor agents themselves, that are the direct purchasers for purposes of an

  antitrust case such as this that alleges delayed generic entry.

         792.    The plaintiffs purchased Zytiga directly from Janssen’s distributor agents during

  the class period, including of Accredo Health, Avella Specialty Pharmacy, CVS/Caremark,

  Diplomat Specialty, U.S. Bioservices, and Alliance/Walgreens. As a result, the plaintiffs have

  standing under section 4 of the Clayton Act to seek damages for violation of federal law under

  section 2 of the Sherman Act.

         793.    Janssen violated 15 U.S.C. § 2 through its acts of pursuing sham litigation, all as

  previously alleged. The plaintiff and all direct purchasers have been injured in their business or

  property by the violation of 15 U.S.C. § 2. The direct purchasers’ injury consists of having paid

  higher prices for Zytiga than they otherwise would have paid in the absence of that violation.




                                                   148
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 153 of 155 PageID# 153



                                X.      DEMAND FOR JUDGMENT

          WHEREFORE, the plaintiffs, on behalf of themselves and the class of all others so

  similarly situated, respectfully requests judgment against the defendants as follows:

          794.    The Court determine that this action may be maintained as a class action under

  Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint the plaintiff as

  class representative and their counsel of record as class counsel, and direct that notice of this

  action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the

  class, once certified;

          795.    The unlawful conduct, conspiracy or combination alleged herein be adjudged and

  decreed in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 and the listed state antitrust

  laws, unfair competition laws, state consumer protection laws, and common law;

          796.    The plaintiffs and the class recover damages, to the maximum extent allowed

  under the Sherman Act and the applicable state laws, and that a joint and several judgment in

  favor of the plaintiffs and members of the classes be entered in an amount to be trebled to the

  extent such laws permit;

          797.    The plaintiffs and the members of the class be awarded pre- and post- judgment

  interest as provided by law, and that such interest be awarded at the highest legal rate from and

  after the date of service of this complaint;

          798.    The plaintiffs and members of the class recover their costs of suit, including

  reasonable attorneys’ fees, as provided by law; and

          799.    The plaintiffs and members of the class have such other and further relief as the

  case may require and the Court may deem just and proper.




                                                   149
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 154 of 155 PageID# 154



                                      XI.     JURY DEMAND

         800.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the plaintiffs, on

  behalf of themselves and the proposed class, demand a trial by jury of all issues so triable.

   Dated: April 18, 2019                           /s/
                                                   William H. Monroe, Jr. (VSB No. 27441)
                                                   Marc C. Greco (VSB No. 41496)
                                                   Kip A. Harbison (VSB No. 38648)
                                                   Michael A. Glasser (VSB No. 17651)
                                                   William D. Moore, III (VSB No. 77097)
                                                   Anders T. Sleight (VSB No. 84458)
                                                   GLASSER AND GLASSER, P.L.C.
                                                   Crown Center, Suite 600
                                                   580 East Main Street
                                                   Norfolk, VA 23510
                                                   Telephone: (757) 625-6787
                                                   Facsimile: (757) 625-5959
                                                   bill@glasserlaw.com
                                                   marcg@glasserlaw.com
                                                   kip@glasserlaw.com
                                                   michael@glasserlaw.com
                                                   wmoore@glasserlaw.com
                                                   asleight@glasserlaw.com

                                                   Local Counsel for Plaintiffs Louisiana Health
                                                   Service & Indemnity Company d/b/a Blue Cross and
                                                   Blue Shield of Louisiana, HMO Louisiana, Inc. and
                                                   the Proposed Class

                                                   Thomas M. Sobol
                                                   Lauren G. Barnes
                                                   Gregory T. Arnold
                                                   Bradley J. Vettraino
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                   55 Cambridge Parkway, Suite 301
                                                   Cambridge, MA 02142
                                                   Telephone: (617) 482-3700
                                                   Facsimile: (617) 482-3003
                                                   tom@hbsslaw.com
                                                   lauren@hbsslaw.com
                                                   grega@hbsslaw.com
                                                   bradleyv@hbsslaw.com




                                                  150
Case 1:19-cv-00474-LMB-JFA Document 1 Filed 04/18/19 Page 155 of 155 PageID# 155



                                       James R. Dugan II (pro hac vice forthcoming)
                                       David S. Scalia (pro hac vice forthcoming)
                                       THE DUGAN LAW FIRM, LLC
                                       One Canal Place, Suite 1000
                                       365 Canal Street
                                       New Orleans, LA 70130
                                       Telephone: (504) 648-0180
                                       Facsimile: (504) 648-0181
                                       jdugan@dugan-lawfirm.com
                                       dscalia@dugan-lawfirm.com

                                       Counsel for Plaintiffs Louisiana Health Service &
                                       Indemnity Company d/b/a Blue Cross and Blue
                                       Shield of Louisiana, HMO Louisiana, Inc. and the
                                       Proposed Class

                                       Allison N. Pham
                                       Jessica Chapman
                                       Charles A. O’Brien
                                       LOUISIANA HEALTH SERVICE & INDEMNITY
                                       COMPANY, D/B/A BLUE CROSS AND BLUE SHIELD OF
                                       LOUISIANA
                                       5525 Reitz Avenue
                                       P.O. Box 98029
                                       Baton Rouge, LA 70809
                                       Telephone: (225) 295-2199
                                       Facsimile: (225) 297-2760

                                       Counsel for Plaintiffs Louisiana Health Service &
                                       Indemnity Company d/b/a Blue Cross and Blue
                                       Shield of Louisiana, HMO Louisiana, Inc.




                                      151
